Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 1 of 203 PageID #:
                                     3871




                               EXHIBIT O

  (Letters in support of Vitaly Korchevsky not specifically cited in the Sentencing
  Submission.)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 2 of 203 PageID #:
                                     3872

 oe10412078



 Honorable Raymond J. Dearle

 United States Dlstrlct Court

 Eastern District of New york

 225 Cadman plaza East

 Brooklyn, Ny 11201



 Honorable Judge Dearie:



 we are writlng thls letter of support for
                                           our dear frlend, our pastor and brothor
 Korchevsky who we have known                                                      by       fa   ith vitaly
                                   for eleven years.
 our names are vrktor and   Erena Tsrfra, we currentry resrde
                                                                  in Brookhaven, pA and we are members
the Brookhaven slavlc Evangellcal                                                                           of
                                    Bsptist church wl*tar.ost rou,' rrundred people
Vltaly Korchevsky ls the senlor pastor                                                   in attendance, where
                                        from the begtnnlng of this church. we want to
that vltaly ls a man who has dedrcated                                                     tesgfy  to the fact
                                          tris ttre to tie serJtce or ne Lord
                                                                              and to peopre, he indeed rives
not for hrmserf but for others. we
                                    are aware that he worked ls a hedge fund manager
famlly, chu.rch and other peopre,                                                            to suppoft hrs
                                   but hrs work was raruiv . ,iau 1ou us he spent most
church and mlntstry work at home and all                                                    of hrs trme wrth
                                              other places hi traveled,
vltaly never received any flnanclal support
                                            from the church or other people and lnstead
glver' he would never pass by                                                             he was and ts a

all of us showlng what lt means to ,,love your
                                                               ''
                               any need or suffeang of peopre surroundrng
                                                             - -'          hrm. He rs a true exampre to
                                               netghlbori.
Vitaly Korchevsky helped us tremendously
                                              when we flrst arrived to thls country from ukraine
viktor was very slck wlth falllnc heart                                                                  in 2007,
                                        and we llterally took htm from the hospltal ln Ktev,
the airprane and brought to this.country.                                                         boarded     hlm on
                                             we did not know anything about ways to dear wrth
problem and we were crushed                                                                             the
                                 flnanclally, emotlonally and splritually. vltaly
                                                                                  treated   us  as  if we  would be
his parents' He took care of us in arraspects
                                                of ou. rrue., rr. iruved with us constantry,
other ways and today, ereven years rater                                                       he  herped    rn arr
                                             we rive as tf nothtng trupp.a rn the past, rt rs      just
incident where he got invorved and herped                                                     not        one
                                               us, he rs arways t-here where we need hrm. rt rs
vitaly helps many peopre, aI who need                                                                not Just us,
                                      hrs herp and come to him for herp, ttts
people at any tlme, anyone could                                              house is op.n to'o*,..,
                                 come to hlm ln the mtaate oittre nlght and can
                                                                                 be assured that he
would be wercomed and be herped, Everyone
                                             h the church and rn the communrty knows thrs.
The church arways missed him when
                                     he had to traver to preach to other places rn
                                                                               the usA and around
the world, He travered a rot, we were bressed
                                              to have him at reast one
                                                                   or two sundays per month wrth
us' but hrs sermons and teaching trury
                                       made tremendous rmpact on peopre, peopre
                                                                                 changed. we know
that hundreds and thousands of peopre came
                                              to kno*.nJ         ri."x
                                                               resus chrrst through hrs mrnrstry. He
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 3 of 203 PageID #:
                                     3873


 organized huge Evangelism rallles at stadiums
                                                and blg auditoriums In the countrles   ofthe Former soviet
 Union, slmllar to what Billy Graham did
                                         here ln the UiA,
 we know him, we see hrs rrfe day and night,
                                             he is with peopre afl the trme and we can testrfy
 ls the man of Gog who roves the Lord
                                                                                               that vrtary
                                       and peopre, vitary is ihe vesser of God fued wrth the Hory
 and the Lord uses hlm ln great ways, He prayed                                                   Sprrit
                                                 over many slck people and people got well, Many
 families were saved from divorce and many young
                                                    peopte'recelieu true meanlng tn thelr llves because
 of Vitaly,

 Vltaly ls also an example in hrs family rife, He rs
                                                     dedrcared famiry man who rs roved and admired by his
 wlfe and chrrdren, we can testrfy that pastor Korchevsky
                                                           is a true exampre of what he preaches, Hrs
 honesty, lntegrity and openness ln all matters
                                                 attracts people to hlm. people who know hlm even a tit
                                                                                                          e
 bit Blways regard hrm as a sprrrtual leader and mentor. we are
                                                                   wrtnesses to the fife of a person who
 loves the Lord wtth all hts heart and mhd,

 Knowlng Vitalv as we do, lt ls lnconcelvable to even thlnk that
                                                                 he coutd do anythlng that he was accusod
 of durlng the tratl last summer.

 Dear Judge Raymond J Dearre, we prea with you
                                                  that you wourd prease consrder our testimony, we
 attended the trial and we are aware that vltaly did
                                                      not take a wltness stand at the recommenda on of
 hls lawyers, but we just wlsh that you would have
                                                     a chance to tark to hrm personally, Thrs man would
 not lle' we also beg wrth you that you do everythrng rn you power
                                                                      and authority to grant hrm freedom,
 He ls needed for the socrety, for church and for
                                                  hrs famfly. There are not many peopre rike hrm,

 Dearludge Raymond J, Dearre, thank you very much for reading
                                                                our letter, thank you for alrowlng vrtary
 Korchevsky to be at freedom and contlnue hls mlnlstry
                                                       durlng the ttme shce his indlctment and even
 after the trlal,

 May the Lord abundantly bless you and your famlly.

 Slncerely,

 Vlktor and Elena Tslfra
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 4 of 203 PageID #:
                                     3874

 0810212oL8

 Honorable Raymond J. Dearle
 Unlted States Dlstrtct Court
 Eastern District of New york
 225 Cadman plaza East
 Brooklyn, Ny 11201


 Dear Honorable ludge Dearle:



 My name ls Ella seryukov and today honorabre
                                                Judge r am wrrtrng to you wlth a prea for
 over Vltaly Korchevsky sentencrng decisron                                               mercy
                                            that you wr be makrng. Vrtary has been a man
 was always near to those that needed herp.                                                 that
                                             He was huge bressrng for me and my famrry
 is very valuable member of our communlty.                                                and he

 Vitaly Korchevsky has been a man that
                                            wourd arways frnd trme for those that needed sherter,
                                                                                                   he
 opened hls house for me and my famiry when
                                                   we needed and not Just for us but for countress
 others' His house has been known as a house
                                                   of hope for many, rf someone needs a shourder
 cry on, vltaly ls always there filled wrth                                                        to
                                            wisdom and compassion to all that come. He never
 judges a person but accepts everyone
                                           as they are.

 Vitaly's llfe resonated onry rove and krndness.
                                                   rn hrs home we saw how krnd he was with his
 famlly and how much hrs chirdren and wrfe rove
                                                      him, rt was so authentic and specrarto wrtness.
 It is so rare to find a man like Vitaly. Everyone
                                                   that ever had an encounter with him became hls
 friend and lmmediately felt a part of his family.

 I wastouched to the core of what a man of high integrrty
                                                          he rs, He arways demonstrated such
 humbleness, softness and krndness. rt was arways
                                                  .uid.nt,o me and many others that he rs a
 man that always puts the needs ofothers above his
                                                    own needs.
 we are pleadlng wlth you Honorable Judgo too please give
                                                             mercy to vttaly and don,t sentence
 hlm to servlng time, he wH be much more varuabre
                                                      anJ needed in our socrety. we thank you
 for your tlme and allowlng me to send this letter
                                                   to you.


 Slncerely,



 Ella Selyukov (Slgnature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 5 of 203 PageID #:
                                     3875


 0sl23l2o]r8



 Honorable Raymond J, Dearle

 Unlted States Dlstrlct Court

 Eastern Dlstrlct of New york

 225 Cadman plaza East

 Brooklyn, Ny 1t2Ol



 Honorable Judge Raymond J. Dearie:



    My name rs Erfrrda shenke and r
                                    am seventy frve years ord and r rrve crty
 Germany.                                                                     of Dursburg,

    I am  writlng to you about my dear brother
                                                 ln Chrlst Vltaly Korchevsky.
     ldo not personarry know brother Vrtary,
                                              but r can testrfy that r experrenced so much
 durlng those countress hours that r                                                          bressrngs
                                     sp"nt'ttstening ,o io r.r.on, on ne, I
 truly a servant of God.                                                         can testrfy that he rs

    From the depth of my heart,
                                I beg you, Judge Dearle, please have
                                                                     mercy on hlm          I
                n", youl So that the court   w'l   make the rlght dectslon, and not take
 ,r":;j,Htrt                                                                             away Vttaly,s


           Wlth deep respect,

           E, Schenke
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 6 of 203 PageID #:
                                     3876


08lt2l20L8


Honorable Raymond J. Dearie
Unlted States Dlstrlct Court
Eastern Dlstrlct of New York
225 Cadman Plaza East
Brooklyn, NY 11201



Honorable Judge Raymond J. Dearie:

      My name is Nikolay Tanasov, and I am a Pastot of the Russian Baptist Church, "Light           of
the World" in Knoxville, TN, I am also a member of the Pastor's Advisory Committee in our
Union of Churches, where Vitaly Korchevsky was the president for more than 12 years.

        I have known Vitaly Korchevsky for almost fifteen years, I met him first tirne in 2003 in
a Slavic church in Franklin, TN, when he, as a speaker was leading a family conferenoe.


        It is impossible to forget that frrst meeting, because this was a special man of God, who
has left on me not just a lasting great impression, but it was certainly God Who used him to
compel me to change marry things in my personal family life,

        Ovcr ths last fifteen years, out paths crossed many times, at meetings, seminars, and
 conferences.

         I am 63 ycars old, born on 04/1611955,I myself am a pastor for 23 years, But Brother
 Vitaly was always an example to me, in his dedication and commitment to serving God and
 people, Not looking at his young ago, Vitaly was my spiritual counselor aud every time I turned
 to him, I was amazed at his humility, peacefulness, wisdom and honesty' He was not aftaid to
 call sin by its name, whcther it was a private conversation or a public speeoh. I was amazed by
 this, where did it come from?
 I{e spent his younger years in America, in an Amcrican church and to have such fundamental
 views...... In all questions, he is honest, strict, arrd open. Everyone who knows him, and peoplo
 krrow him not only in Atlerica but around the world, it would be fair to say that all people do
  love him,

  A small cxnmplc: Duriug entirc time whon he was under investigation, prc^trial period, brother
  Vitaly did not iurn down any invitation and visited any ohurch that invited him' and continucd to
  speak at many seminars and confercnces wherever lre was invitcd.

         In 201? my wife foll ill and by my rcquest Vitaly oame all the way from Pennsylvania to
  Tonnossee to visit with us and to proy wit! anointing ovor my wife, Tlris is a uniquo man of God.


         More than that, when tho last few hearings where taking place in New York, after each
  day, cach cvening, irrsiead oftalking to all the people that would come to the hearings, he would
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 7 of 203 PageID #:
                                     3877


hurry home to his church because they were
                                               having a chirdren,s camp at the time and he had to
lead and preach thore.
        This is a special servant of the Tord, and therc
                                                         aren't that m*ry people that are as
dedicated, saorificial and lovirrg as Vitaly.

        Lord knows that what I say hereis'otjust protty words,
                                                                    this is the truth, I tr.ury feel sorry
for Vitalv-arrd his famirv, and I am srrocrca ui trre
                                                      iecliioi orti,. courrs, E;;;td;i"uir,.ir.
being pushcd against Vitaly Korchevsky, it
                                              is'sit"piy no1i.u" at*t rrim,        ni
                                                                                  "o,     ^"i"rl"i,'
                                                                                                       *l
                    about this; for 2 years ho was the vice chairman of the Church
   -,"___,tu,.ldri*                                                                 Union in
Asnroro'
 ^        plus 2 yesrs as the chairnran of the co-ordinational
                                                                 Advisory Boara, onO moi"itran              tz
years the president of the church unio'-
general,conference for many years have gladly
                                              3 te'ns; and .u.iy tiru, thl pastors      ;;;ii;;;
somethirrg,
                                                   voied for him unanimously. I thi;k        iil;;;y,
                   ey91 to this day, every.meeti'g, every sominar, that
     .   -
satisfied and
             fnd
                    fulll Praise be to Godl
                                                                          Vitaly takes parr in you leave


       I myself am from Moldova and from what I know, Vitaly
                                                                    funded ail of his trips to
Moldova himself, but even nrore thanthat, vitaly fina'ced
                                                              ,orn. lrrg" .uo"g"ri*l ;"-.ni, ut
stadiums and sport centers. The rnost_important ihing though,
                                                                 he never talkei about wh;t he did,
and he did all that i' rhe name of the Loid and
                                                for th-e sake"oi saving
havg foy_n! out aaout it alr, hundreds and hundreds ofpeople gave
                                                                              p.";i;,;J ;;it
                                                                                           io, o,.
                                                                      thiir hearts to God through the
work of Vitaly Korchevsky during those evangelicat rattius.

             Honorable Judge Raymond J. Deariel

             I understand the enorlnous amount ofresponsibility that you faco in your
                                                                                      difficult work.

 .           But I hope, relying on your^many ycars of exporience, that you will
dear, loving Brother
                                                                                      show meroy to our
                           vitaly, to his family,-to our chuiches and to restore fairness in the name of
Ctuist,
This is my prayer to God!



             May the Lord bless You, your family and all tirar is yoursl

             Respectful   ly and humbly,

             Nikolay Tanasov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 8 of 203 PageID #:
                                     3878

 August 31, 2018



 Honorable Raymond I, Dearle

 Unlted States Distrlct Court

 Eastern District of New york

 225 Cadman plaza East

 Brooklyn, Ny 11201



 Honorable Judge Raymond J. Dearie:



        My name rs Vladrmrr Andreyevich Krasnokutskiy,
                                                       rwas born in 1939 and currentry rive rn
 Chaska, Mlnnesota, 640 Cascade Dr,
                                    MN _ 55318.
         I am   writing to you thls letter of support for wlth Vitaly
                                                                      Korchevsky,
        I have a slncere deslre  to provide a testimony for my dear brother in falth, I have
                                                                                             known
 Vltaly slnce 2004. He has visited our church in
                                                  shakopee, MN very often. He preached many
 times at conferences and huge congresses
                                              arways revearrng and uncoverrng very deep and
 important splrltual truths in hls sermons.

         Therefore r beg you, that when the trme comes
                                                       to sentence Vrtary, r wish that you wourd
 please take lnto conslderatlon
                                my testimony,

        With all respect to you,

        Vladtmlr Krasnokustkiy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 9 of 203 PageID #:
                                     3879

  09/0412018



  Honorable Raymond J, Dearle

  Unlted States Dlstrtct court

  Eastern Dlstrlct of New york

  22S cadman plaza East

  Brooklyn, Ny 11201



 Honorable Judge Raymond J, Dearte:

 We are the mlnlsters councll of the
                                      Evangellcal Baptlst church, clty of G reenfleld,
 of support on behalf of Vltaly rorchevsky                                               MA, wrltlnt thls letter
                                            who w"iru. r^"*^ ro, seventeen years.
 preacher and the mrnrster                                                                 we know hlm as a
                            of sravrc Eva ngerrcar Buptrrt Ar;;;iu;;n
                                                                         of churches. vitary have vrsrted our
 church manv times for ministrv
                                  throurn   p.ur.io.i[il";;;;;;i;c,       conductrns marrrage ceremonies,
 ordainlng other mrnrsters and for
                                    other church acttviti".ie".r11 ir." vr,ary
 would always do rt assumrng traver                                              wourd vrsrt our church, he
 compensatlon for hls mlnlstry
                                      and other costs o"   it**ri,  r'.'a wourd never accept any monetary
                                servlce.
 vltaly Korchevsky's engagement in the
                                        llfe of our congregatlon was always welcome,
 brought in benefits by means of                                                         deslrable and
                                 makrng an tmpa.t o'r-p,.".trcu i ttue, of p"opru.
 open to personar contact and conversaflon                                         Korchevsky was arways
                                              wrth peopre, was avairabre to counser rn
 always was ready to support people                                                     sprrituar rssues, and
                                    ln their sorrows a.i ifffi.tronr.
 our church knows Vltaly   as very pious, honest, /lghteous,
                                                             sacrlflclal person, a    truly God-fearlng man.
 News about hrs arrest and the charges
                                        that were brought up agarnst hrm shocked
 because allthis is so much contrary                                                 our church very much,
                                     to the way of rivrnJ,rrui*l urr *r,nessed
                                                                               rn vttary Korchevsky,
 Honorable Judge Raymond r, Dearie,
                                      the mrnrsters councir ofour church      rs   askrng you rf you wourd
 please treat Vltaly Korchevsky
                                merclfully and grant hlm tr"eUorn.



 Respectfully,

 Mhlsters Councll of the Church, clty of
                                         Greenfleld, MA:
 Mlkhall Sherstukov
Nlkolay Bubltk
Eugene Stytzenko
George Derlvolkov
Url Kovrlzhnyh
Nlkolay Sherstukov
Anatolly Bublik
Konstantln Stytzenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 10 of 203 PageID #:
                                     3880


  August 10,2018


  I{onorablo Raymond J, Dearie
  United States Distriot Court
  Eastern Distrior of New york
  225 Cadman Plaza East
  Brooklyn, NY ll20I


  Honorable Judge Raymond J, Dearie,

      My name is Yakov Vladimirovich Korchevsky,
                                                     and rny wife is Zoya Sergeovna
  I(orchevskaya, wc are currently residirrg
                                               ro4ri'N;iii," pr, vanooovei, -wn siaez.
                                            "t
      we    writing to you this lerter of support for our nephew
           are
                                                                 vitaly Korchevsky, as we wisrr to
 bring.forth our testimony about,him,   *dil;;;t;;tffiase
 will decide on the sentence in nrs case.
                                                                 consider our tcstimony wlren you


    we have known his narents and know him from his chirdhood,
                                                                     He is n man of a kind heart
 with a generous soul. He was alway. ,.rp"nriu"1o
                                                     tl-r. nu"l, orpropt. and he does that without
 expecting anything in return. Trre innuence of
                                                Vitaly v. Korctrevsky on our rives      i, irrn"n.r.
                                                                                              -Ctulst
 I-Iis sermons, sominars, arrd odifrcation
                                           in faith stren!flrenec our faiih in the Lora lesus
 and changcd our practical lives for better. Manypooirc
                                                              have
 influence' vitaly's sermons about God's msrryl lot"'*Jiorgiueness "*p.ri"rr""dlii,;il;;i;".
 people, and continrrc to
                                                                                   ui;ilii;;;y
                                                                            of sir,,
                                 many more throuih the serrnois po.t"d on the irrt"ri"t,io tir"
                          ^bring
 ::l$1T::11]ttdreds
 cnmlnal llves.
                        of sinners find peace witrr God, reavi'g behind    thei;ffi;i"fri   ;;;
       If only our country wonld have mote ofsuch Godly preachers      I


    we ask You, I{onorabre Judge, that when you wiil deoide on the case of
                                                                           Vitaly Korchevsky,
 g:T: g""iig* lim as a pcrsonlenefrcial to ihe church and the community, have meroy on him
 oy reavlng h1m at lrberty, because
                                      "Mercy triumphs over judgment." (James2:r3) and ','Bressed
 ar" the merciful, for they shalr obtain meicy."
                                                 lMarthew i,zf we utt iiu"a;;;.ti;lrt,
                                                                                              "
    llonorable Judgo and all who take partin the sentencing decision
 --                                                                  of God,s servant vitaly v.
                 respectfulty.beg you-to show merry ioit-. auf"rraant, f,i*wii", .mJf
 5j;:,||:!t:*:
 ano me many people grateful to him, by not taking away
                                                                                       tirjtOrrn
                                                         his freedom,

      We wish You and your oowotkers God's blessings in your difficult
                                                                       and vcry responsible work,

 Respectfully,

 Korohevsky, Yakov Vladimirovich
 Korchevskaya, Zoya Sergeevna
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 11 of 203 PageID #:
                                     3881


  September 30,2018

  Honorable Raymond J, Dearle
  United States Dtstrlct Court
  Eastern Dlstrlct of New York
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond J, Dearle:

         My rume is Iria Korcrrevskiy, I am the 20-yeat-ord
                                                            nephew o'vitariy Korchevskiy. I,m a
  member of the Russian EvangelicaiBaptirt
                                             churcil ro"atea in Westfreld, MA, I arn also
  graduate of the universitv of                                                           a recent
                                Massachusettr. I                     college mostry beoause of my
 fatlter and Vitaly, and I decided to roilow       ".d;ily;;nto
                                             in my ui.i"'rir-trt.p. and arso got my bacheror,s
 finance, He has been a good exampre-to                                                           in
                                            me foi ru'y y.*. und has also u.I" ,rr.rrto
 out when things got low. And in this lotter,                                              l"ip ,o"
                                               I would iii" il rrrit* some lighr on how ris man
 been a great good in my life.                                                                    has

           A few yea*s ago, I got rea y siok. It got to the point that
        .                                                              I oould rrot reave my rrouse for
 around hall'a vear, I had to drop out ofco)tege,
                                                     my ,o.ioliir. cum" to u aeal.top,"Joal-.outa
 barely take care of myself. I was so sick thatl
                                                   coi,tn,t uotuauy sleep, and I would be up for days
 a1d.1n! eo-to sleep wrren mv bodv would ,trut
 said.before I stopped seeing and talki'g to prctty
                                                     ao*n, aiJ in it o*. *ontt r, it  goiffi     uua,    I
                                                       much unyonu who wasn,t my irmnediato           ^
 family, I beoame a total shut in. nut vitaiy *as
                                                      ttu on.lJ ur"ut me out of my slump, he kept
 calling to check in on me, constantly prayed for
                                                     me, and would even oome by for visits evory
 once in a while, He wourd have long tarks
                                               with me arrd arways tried to give some hofe ro m" ana
 eucouage me to keep recovoring and not giving
                                                      up, I give that man * rJt of.r"ait ioi *ii.ru I u,r,
 today, for helping me out whe'I needed iimosi
                                                      aira pitting.. back on my feet. I still feer a
 liule ill from time to thne, but he helpod remind
                                                      me tilat it was not something that I should <iwell
 on, but instead try to build offand help
                                           it make me stronger.
        He was also one of the people that herped me make the
                                                                decisio'to gct baptized. when I
 was sick he was the one that helped me get
                                            ou1 of thc slurnp and when I goib.tt.i n" *os there to
 encourage melo keep moving forwards with
                                              my life. And when he found out I rnade the dooision
 to get b4Dtized, he made it a priority to bc
                                          there even though his owrr life r.r iuii o-tpJr"*, ut
 the tirne. He drove down and he was the one
                                             to pruy ou., ir" for my baptism,
         What I'm trying to say in this letter to you, Your I{onor,
                                                                     is that the man who has been the
 rocus ol au these allegation and trials and verdicts
                                                       is a man I tespect tremondously and one that
 has been there fbr me when I was at my lowest
 ask that you bo merciful to this mau and grant
                                                   and he wus there t" purrir". to    ii
                                                                                       nigi.*. nna r
                                                  him his freedom, ,o h. .un continue tJhelp people
 that are downtrodden and need holp.

 Respectfully,

 Ilia Korchevslciy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 12 of 203 PageID #:
                                     3882

  September 27, 2019




  Honorable Raymond J. Dearle
  United States Dlstrlct Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




 Dear Honorable Judge Raymond
                              J. Dearle,




 My name       Mrke Korchevsky and r am wrrfln8 thrs retter upon
              rs
                                                                   request to please grant mercy to
 my beloved uncre, vrtary v, Korchevsky. r have known
                                                         vrtary for my entire rife and rt rs arways a
 pleasure to be around Him and He
                                     wourd arways bring joy and comfort wherever He goes.
 Vitaly ls also very known for his numerous great
                                                   deeds. He has donated ro rany nu"dy
 communitles and churches alr over ukraine, Mordova,
                                                         Kazakhstan and other countrres a[ over
 tho world' He always gave to the people in need
                                                   and always loved and cared for each and every
 one of them,

 I am deeply saddened by the fact   that my chrlstian and honest uncle has been convlcted of
 these felonles, r ask You, Honorabre Judge Raymond J. Dearie,
                                                                to prease grant mercy to my
 honest uncle and glve him freedom.

 At this time, I would lrke to thank you for your trme and effort you
                                                                      have taken out of your
 schedule ln order to red mV letter. Thank you and God Blessl




 Sincerely,

 Mlke Korchevsky
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 13 of 203 PageID #:
                                     3883


  Mike Korohevskly

  235 Woodland Way, Russell, Ma 01071

  September 27, 2018




  Dear Honorable Judge Raymond J. Dearie




         My name is Mike Korchevskiy and |m wrrting
                                                    thrs retter upon request to prease grant
  mercy t0 my beroved uncre, Vitary v, Korchevskiy.
                                                    r've known vitary for my entire rife and it,s

  always a pleasure to be around Him as He
                                           wourd arways bring joy and comfort wherever
                                                                                       He
  goes Vltaly is also very known for
                                     his numerous great deeds. He has donated to many
                                                                                      needy
  communities and churches a|| over ukraine, Mordova,
                                                      Kazakhstan and other countries afl over
  the world. He arways gave to rhe peopre in need
                                                  and arways roved and cared for each and every
  one of them,

         I'm deeply saddened by the fact that my Christian
                                                           and honest uncle has been convicted
  of these felonies. r ask you, Honorabre Judgo
                                                Raymond J. Dearie, to prease grant mercy to my

  honest uncle and give him freedom.

         At this time, r wourd rike to thank you for your time and
                                                                   effort you have taken out of your
  schedule in order to read my letter. Thank you and God
                                                         Blessl




                                                       Sincerely




                                                       Mike Korchevskly
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 14 of 203 PageID #:
                                     3884


  LO/rsl2oL8

  Honorable Raymond J. Dearie
  United States Distrlct Court
  Eastern Distrlct of New york
  225 Cadman Plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond J. Dearle


         I am writng to vou thrs retter of support for my son-rn,raw, Vrtary
                                                                             Korchesky, who   rs
  marrled to my oldest daughter and has two chirdren,
                                                        and r beg for mercy for hrm.
         I ask that you don't reave the famrry without a father and husband.
                                                                                r am peter zarvvchry,
  75 years old, and vitary has herped me greatly physicaily
                                                             and spirituaily. And him, being a pastor
  of a church, he dld not only take care of hls church, but
                                                            also other churches.
           I belleve   that your Mercy wlll   be lustlfted,

         Zallvchll peter
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 15 of 203 PageID #:
                                     3885

  Lo/2412oI8

  Honorable Raymond J, Dearie
  Unlted States Dlstrtct Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Dearle:


          My name is Melina Korchevsky, and I am Vitaly,s
                                                                   Korchevsky niece, I am 10 years old.
          r love vrtary and wish him the best.
                                                   r don't want to see him and his famrry
                                                                                            stru'gre, He rs
 a verv generous man' when he does not
                                                 have very much money, he grves up his money to
 someone else, Vitaly ls a very Godly man,                                                              herp
                                                  He remlnds me a lot of thls man fiom the noL
                                                                                                      Sfnf".
              ls Joseph. Hrs story rs written
 Itls lame                                    in the  book  of Genesis  (the very first book) chapters rz,
 40-42, and You wrlr see why Vitary rs a rot
                                                 ilke Joseph. He trusted God through good and
                                                                                                    bad
 times' vitaly has told me a rot about hrs father (he passed
                                                                    away.) He was arso a very Godry man.
 when they were growrng up, his father was arso a iot
                                                               rike Joseph. He was persecuted for
 believlng in christ, But he remained faithfur to
                                                       God by not stopprng to berieve rn God
 because he was persecuted, His father                                                           Just
                                              arways taught him to trust the Lord, good or bad, There
 is a lot of wrong and lles ln thls world,
                                              One of the lles are that Vltaly ls gullty.
         Let God grve you wrsdom to make the rrght chorce.
                                                            r realy do not want to rose a famlry
 member' He always taught me to rove God, have faith
                                                        rn Hlm and so much more. r reafly rove
 Vltaly, and hope that You let hrm free, r maybe young but r
                                                             know he rs not gurrty. May God bress
 You, and glve You strength.



         .,. That ye   may proof what    ls   that good, and acceptable, and perfect, will of God,
        -    Romans 12:2

         "' The fear of the Lord   rs   the begrnnrng of wisdom: and the knowredge of the hory       is
         understanding,
         -   Proverbs 9:10



 Melina Korchevsky
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 16 of 203 PageID #:
                                     3886

  09l20laoLS

  Honorable Raymond J. Dearle
  Unlted States Dlstrlct Court
  Eastern Distrlct of New vork
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Dearlo:

  Thls is a letter on behalf of Vitaly Korchevsky.
                                                   ln this letter we would llke
                                                              -rno*n            to sha re our knowledge of his
  real personallty and rerationship wrth peopre.
                                                   wu r,rue          vrtary for over 2s years, fiving crose by
  and witnessing hls dally llfe.

  vltaly Korchevsky ls one ofthe most generous peopre,
                                                             He and hrs wrfe, svetrana, have open doors for
  a_ny one ln need. They would provide
                                          home for many new famllles, who woutd come to llve
  Provldlng shelter, food, time and going countress                                                 ln U.s,
                                                       times to art oi ttre appointments w-r,l6-*,
  anythlng ln return' Thls tells a great deal about                                                "rpJ.o"e
                                                     hls great generoslty. He would help others to    flnd work,
  giving councll and grvrng hrs own
                                      money to support those rn need, wrthout anything
                                                                                           rn return. vrtary
  always shared hts house wtth allthe porto"
                                                  .nU *untfar, gr"rt, t om other states. Anyone ln
  could come to hlm, knowing that he wlll                                                                need
                                              not turn tt uln .*u-f.--'

 He had a great rmpact rn betterrng the society by
                                                   berng a great exampre and teachrng youths to be
 honest, respectfur crflzens, hard workers, oreaient
                                                     ani .JmJi*t *rtn raw. He arways herd hrgh
 standalds and morals and taught it to youth especlally.
                                                          Hls slminars and sermons had llterally changed
 lives of mary people, incruding drunkards, druj
                                                  addrcis, those rn prrsons. vrtary   spent hrs money and
 tlme to vlslt dlfferent crfles, states, countrres rn order
                                                            to share hrs love and lnonai *itn *,or" rn' naau
 and brlnglng hope to hopeless and dyhg,

 Vitaly is a very devoted father and pastor. He arways
                                                        tries to set an exampre for others rn his
 congregatlon to have a servrng heart. He llstens to people
                                                              wlth hrs heart, always;ittrng to hetp ana rina
 solutlon to problems. He ls very dlli8ent about his dutles,
                                                             He also gave donatlons to his own church, and
 other churches when needed. vrtary ii and wifl
                                                  be a greot exampre as a christian, a father, a husband,
 and a friend to all who know hlm personally.                                                     --
                                               tte ls much loved and respected       Uy'many,
 upon hearing of a declslon ln hls court case and posslble
                                                            outcome of his case, lt wlll be a great loss for
 our soclety, and especlally for youth, to not have
                                                    his wrse counselng and teachrngs, wr,i.r,
 best in people and herp others to raise up to a very hrgh standards
                                                                                          '    "- - ''
                                                                                                irrng out the
                                                                     und prre moru-rr.

 we  ask you to please, revrew the case and pardon
                                                   vrtary Korchevsky, grantrng hrm freedom, so that he
 could support hls wlfe and chldren, and to continue heiping others
                                                                    ln need, May he contlnue to grve
 hope to hopeless and help those in need.

 we thank you for readlng our letter ond glvtng hlm a chdnce to
                                                                continue to greatly hpact our soclety to
 become better and worthy cltlzens of our country.

 Slncerely,
 Alex and Olga Zallvchllwlth rids (Signatures)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 17 of 203 PageID #:
                                     3887



                                                                                          september zq 2018
 Dear Judge   Dearre,
         This ls aletteron behalf of vltaly Korchevsky,
                                                        ln thls letter we would like to share our
 of his rear personatty and reratonshrp                                                            knowledge
                                         wrth p"opte. we rrave t<nown vrtaty sor over
 by and witnessing hls dally llfe,                                                      25 years, flving crose

         vitary Korchevsky is one ofthe most generous
                                                          peopre. Heand hrs wife, Svetrana,
doors for any one in need. They                                                              haveopen
                                  would provlde trom" ior mrny new famllles, who
u's' Provlding shelter, food, trme and gorng                                         would come to llve ln
                                              countress times to aI ofthe apporntments
expectlng anythin8 rn return. Thrs                                                       wrthout
                                   terrs a great dear auout ti, gr"at generosrty.
flnd work, glvlng council and grvrng                                              He wourd  herp others to

Vltaly always shared hts house wtth
                                     nrr o*n ronuv io    ,roo"ii"*     rn need, without anythrnS rn return.
                                     a[ the pastors and countress guests from other states.
need could come to hlm, knowlng that                                                          Anyone rn
                                         he will not turn them away.

           He had a great impact in betterrng the
                                                    soclety by berng a Eieat cxampre and teachrn8 youths
be honest, respectful citrzens, hard workers,                                                               to
                                                  obeorent ana compflant wrth raw. He arways
standards and morals and taught lt                                                              herd hrgh
                                        to youth especlally. Hlrs"mlnar.        sermons had llterally changed
       or                                                                  "no
ll.ves    larv neople, rncrudrng drunkards, drug addr.is, tio.e rn prrsons.
tlme to vlslt dlfferent citles, states, countries
                                                                               Vrtary spent hrs money and
                                                  ln order to share hls love and money wlth those
and brlnglng hope to hopeless and dylng.                                                            ln need

        vltaly is a very devoted father and pastor, He always
                                                                trres to set an example for others tn hls
congregation to have a serving heart. He rrstens
                                                 to  peopre  with hrs hean, arways w11ng to ietp ana tnu
solutlon to problems. He is very dillgent
                                          about hls dutles, He also gave donatlons to his own cnurch,
and other churches when needed. vrtary rs and
                                                 wrfl be a great exampre as a chrrstran, a father, a
hrrsband, and a frlend to a' who know him personally.
                                                         tte ls much loved and respected     bt;;.y,
         Upon hearlng of a declslon ln hls court caso and possible
                                                                     outcome of his case, lt wlll be a great
loss for our soclety, and especlally for youth,
                                                to not have hls wise counsellng and teachings, which brtng
out the best In peopre and herp others to rarse up to a very
                                                               high standards and pure morars,
        we    ask you
                    to prease, revrew the case and pardon vrtary Korchevsky, grantrng hrm freedom,
                                                                                                     so
that he could support hls wlfe and chlldren, and to contlnue helplng
                                                                     others in neea, ilay he contlnue to
give hope to hopeless and help thoss In need.

         we thank you for readrng our retter and giving him a chance to contrnue
                                                                                 to treatly rmpact our
soclety to becoms better ahd worthy cltlzens of our
                                                     country.


Slncerely,
                                                                                                                 &L,rt,
Alex and Olga Zalivchll   wlth l(lds                                                                a   bOl        ta
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 18 of 203 PageID #:
                                     3888


  osl14lZOLS



  Honoroble Raymond J. Dearle

  Unlted States Distrlct Court

  Eastern Dlstrlct of New york

  225 cadman plaza East

  Erooklyn, Ny 11201




  DearJudge Dearie,

         My name ls Mike Zalivchii and Vitaly Korchevsky
                                                          is married to my older
  sister Svetlana Korchevsky' He has been part
                                               of our famiry for over 25 years and     r
  have always had high regards for him in every
                                                 aspect of rife. For as rong as l have
  known Vitaly, he has been a great inspiration to me
                                                       and my famiry to strive for the
  best and never give up, To arways do what is honest
                                                       and truthfur,
            Iwas one of the potentlal witnesses to testify on behalf
                                                                      of Vitaly.
  However, the morning of my appearance at the triar, r
                                                             was informed by steven
  Brill that I would not be testifying. To thrs day, r am
                                                          not aware of what made him
  take such a drastic turn at the last mlnute.

         ln January 20t2, my famlly and I moved   to pennsylvania. As a graduated
  from the university of Virginia Mcrntire schoor of commerce
                                                                 and having much
  analytical experience, Vitary offered me a job at NTS capitar.
                                                                 My duties were to do
  research for potential trades and execute them. I was
                                                         constantry rnstant
  Messaging and emalling Vitaly about potential trades and our positions.
  Throughout my three and a half years at the firm, I was the front
                                                                    runner for
  almost all the trades taken at NTS capitar. r exchanged research
                                                                 information
  DAILY with Vitaly and ALL our communications are documented
                                                                 through Googre
 chat, During all these years, with hundreds oftrades and thousands of chat
 messages, there is ZERO indication or suspicion
                                                 that he was gathering information
 from any other source other than what r provided him with through
                                                                      my research
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 19 of 203 PageID #:
                                     3889


  using public information avaibre to anyone
                                             through websites such as zAcKs,
  Briefing.com, etc.

        I was and stilr am confident that Vitary rs innocent
                                                               of the accused charges.    I
  am so confident in Vitary's innocents that r was
                                                     wiiling to testify in front of the
  Jury without an attorney representing or
                                              advising me. My wife and r are bressed
  with a large family and r wourd never put them in harm,s
                                                                way by covering up for
  someone who is guilty. Not even vitaly, As you
                                                     make this difficult decision on
  behalf of Vitaly, I ask that you grant him freedom.



        Sincerely,

        Mike Zalivchii
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 20 of 203 PageID #:
                                     3890



  August 11,2018


  llonorable Raymond J. Dearie
  United States District Court
  Bastern District of New york
  225 Cadman Plaza Bast
  Brooklyn, NY l l20l


 I{onorable Judgo Raymon<l J. Dearie,

 My nams is Larisa Balan (maiden name is
                                              Korchevsky) and I am residing in Vancouver, wA
 uSA, I am writing to you in r.egardr to ft"  ;;;  ;iviiirv iior.r,.urky. I would rike to testify for
 nry deur brorher in faitrr as well-as my beloved
                                                  n6hc;;-;; I beg you to consider my testimony
 whon you will pass the sentence on his case,

    I have known Vitaly since rris birth, ho.was growirrg
                                                          up as a good aud amusing child, and
 everyone atound loved him very much.
                                          when rlitaty viu. a teenager, he alwoys sirived
                                                                                     -.,ra to be in
                              piayed in the        yoo*, *"f,.rt uilr. *ur.t r"ir"f
 :ll,*.::tlr_:tlT.l"li..u..tl
 wlred towards others, FIe began preaching"r,"r"r,
                                                                                        gia
                                            in his youth year.s, and was working with thz vouth
 and tho youth was attracted to him. Hc kniw
                                              ho*i" ioiiu"t" tr,;;;.;;;r"g;lr" ior'ilH. n"u",
 engaged in bad things and was not involved in
                                               anything sinful.

  . From his early childhood to present day, the fear of God was always present in l{im, Ire
 physically assisted those who were in ncei'inoluding
                                                       u., *i.n *" *ere buildilg our houso in
 what was then thc USSR,

     My family together with Vitaly immigrated jointly to America
                                                                    in 19g9, vitaly was then a
 young man and I understood his excitetnent
                                              when our train orossecl the border leaving t J6irra u,
 tlrc USSR. Despite being young, he had already strongiy experienced
                                                                        the atr,"isiic a"ia'
 communist pressure, which is why he expressed excit'em"nt,
                                                              In a-ericu *u ,.uiiv ."rr.a fir"
 f,reedom: no one opprossed us, iniulted ui, and
                                                 we thank"d God thut H. orro*"Ju, to *ouu to
 this country,

     I
 .     rynt t9 emphasize one mor. time the fact that wrren wo just arrived to America, Vitaly
 immediately bogan to work and soon began to study toward
                                                               i profession, and he aid it eugerly,
 Manv voung people sought entertainmerit, but trris was   il ld;;;;hir*           ii-**
 start cverything all over but Vitaly took a serious approach
                                                              to life,                    ""i,*v,.
    He was loved by everyone around him and a wrro knew him were
                                                                 drawn to him; he was
 unpretentious in relationship with people and very open to all,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 21 of 203 PageID #:
                                     3891


    we   now live in different oitics, but he is_regularry
                                                           invited irrto our area for conferences,
 congtesses, for adolescent, youth, and
                                           famity Jamps anJ
 evgnts.                                                       "rr*r. f oannot even recall all ofthe
     our church is the Slavic Baptist churoh, but beside
                                                                  ours trrere aro many churchss in
 washington and oregon states and ail of those
                                                         "r,u.orr",
                                                                       i.
                                                                    i*it" t arltrr.'tir*^ii. i, lurv
 blessed.pr_eaoherl his sermons touor, trre
                                                rre".is oip".pl;,;;;h
 cily, it is diffrcult to find time for. fellowship
                                                                      i*.]ilil;;;;;;;                  "
                                                                                                      "".
                                                      witrrii"i, ."-* r., us - his crose reratives, because
 thgr: a.: always very many people who               ,..tingio triL L r,ir,
 spit'itual guidance, and he never rums peopre  ".. awayloften rctutning those       who are in need for
 midniglrt. He is much needed by the Ci'uistianstl' '
                                                                                rrome  ffiirig
                                                                                      roi
                                                                                                    "t.,
    I am in awe: where does h" g:!s9 much strength? To
                                                           listen to everyone, to their problems,
 needs, to tak€ those problenrs as
                                if trrey are his oin aoa pray togetrror askirrg for God's help,
 I know that he has.helpedmany people spiritually,
                                                    a lot oif"opte came to the Lord in
 repentance: why elso would he be always invited
                                                   and callea toiarticipate ir, .o many christiun
 events?


                         the glory-of_God,.aud it is for the fact, without any doubt, that
                                                                                           Vitaly
 ^^*_:,:..1.::l:lfo,r
 gonurnety loves the Lord and His Word,

    Everr tho'gh I am his aunt and am aotualy quite distraught over his circumstances,
                                                                                       but I
                    that in my appeal to you iheie is'eitheri fatss *"ia".,      .i.*lg!"rutior,.
 l1':1ir_T.9:-""q
 r coutd wnte much more about him brrt do not want to tiro you.              ""v
    I plea with You, I{onorable Judgo Rayrnoud J, Deario, please,
                                                                  as you wilr decide on the
 sentence for vitaly Korchevshy, count him as a person benefroiai to the ro,n*unity *o it            .
 churoh, and loave hirn at libertyl

    I-pray for you, I{onorable Judge, and for all those who partake in the
                                                                           decision-making process
 on this matter. May God bless you and your families, MayHe guides your
                                                                             heart
 Respectfully,

 Larisa Balan
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 22 of 203 PageID #:
                                     3892


 Lol02l2oL8


 Honorable Raymond J, Dearle

 Unlted States District Court

 Eastern Dlstrlct of Ncw york

 225 Cadman Plaza East

 Brooklyn, Ny 11201



 l'lonorable Judge Raymond J. Dearie:



        My name rs Ekaterrna Karasyeva and r rive rn Vancouver. I
                                                                  am writrng to you hrs retter of
 support for Vltaly Korchevsky.

        Dear Judge, rf there rs any chance or opportunity
                                                          that you may show morcy rn the
 matter of place and sentencing of vrtary Korchevsky, then r respectfufly
                                                                          beg you to appry such      a
 merclful opportunlty for this case,

        I have  heard hls sermons many times when Vltaly preached rn front of huge
                                                                                         audiences of
 believers. ln those sermons he called people to love God, people,
                                                                       famllies, children and to live a
 pure and God-fearlng life ln order for us not to be
                                                       ashamed when at the appointed tlme we wlll
 glve an account for our lives bcfore God, He called
                                                        for people to pray for the authorltles and
 leaders of thls countrv that we llve rn. He ls very steadfast rn understandings
                                                                                   of the Blble, and
 has a great respect among the Christians,

        I hope that you would take all these letters into consideration and leave Vitaly as a free
 man, because he wlll be a great benefit for the soclety. May the Lord bless you,
                                                                                  and ill those
 who wlll take part in this declsion.



        Respectfully

        Ekaterlna Karasyeva
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 23 of 203 PageID #:
                                     3893


   August 11, 2018

   Honorable Raymond J. Dearie
   United States Distriot Court
   Fastein Distriqt of New york
   225 Cadman Plaza East
   Ilrooklyn, NY I t20l


   Flonorable Judge Raymond J. Dearie,


   ^-Yl   ry." is Gerurady yakovrevich Balan and I rive at 1605 N. Heron Dr., Ridgefierd, wA
   98642, usA' I am writing this leuer of support
                                                  for Vitary liorchevsky. I *tri ;;;E;n behalf
   of my brother in faith
                        and would rike to asf t},at vou-t-ut'.   i"to co'sideration my testimouy when
  you carry out your sentence in his oase.

       I met vitaly from the time I became the husband of his
                                                                   au't. He was very young and studied
  in the upper classes of school. I-Iis parents were cr'isiil"s,
  their beliefs, but they raisod thoir cirildt"n in th"
                                                                   sune,;  ;;v #d;ip!          i"J**" or
                                                        fe;;-;i;h; God so they bec";il;"-rt;rd
  decent people. For them serving God, living
                                                    by the Bibre was the ,nuin trri"g oitir"i, lii"'rr,o*
  same principles also became i,nporrant fbr Vitlly.

      we came to the u'itod States of America together with him,
                                                                     vitaly began to work and study
             first days [here], In our newty fo*ned ihurch, tr" work"a
  9:l    !i:
  Little bit later he married and moved io a different
                                                                       with the choir as a director.,
                                                        riot, w. ur.o ,oou.a to wurnl'gtil'itut. u.

      After some tirne, we have heard t!r{ vitaly finished his
                                                                studies and was arready s p.stor of a
              *:tt as a good prcachor of God's rfr*a. H.;"r inuited to
  :ltl-:* T                                                                 be a speaker at differont
  i:T111T_1"1::,"f.,':l".j,irrcluding   ones in Washingron srate, Ail of his
  rmpower'd by the I{oly spirit and brought edification                          r;r_;;;;;;-
                                                           to the listeners, lt wu, .i*uyr'.rp.ri"rrv
  big blessing when he preached at the yo-uth congrer.es'afi
  based on the Bibre and oalred for obeii.n".
                                                                                All ofhis sermons wers
                                               to 6"a;. 'ivo.a, "onf"r"ncos.
                                                                 under the influence of his sermons
  many people oharrged their lives and dcdioated
                                                   themselves to God, I have heard rri*irrn,on, onry
  in Russian, but he spoke to the youth in rngrisn
                                                    as r"li, it i. ,noo. him i*eplaceable in the
  Russian-speaking conrmunity, where the pa-rentr
                                                     uud.trtuna mainly Russian, while the vouth
  better understand English, Sirmons.and
                                           dible studies
  spiritual help for thousands of Russian-speating
                                                            p;;il;;iil il;;f#;J;i;r,
                                                     peopft acioss trre gloue, imyserr;;";rr"
  edified by his sennons many, many tim;,

      I am also very gratefur to him becauso there was
                                                         a time when rre arso supported my g0-year
  old brother Viktor when he was in need of
                                              spirituui uiritiution, And there are hundreds of these
  people in our counrrv and rrrousa'<rs
  not have hope for tornor.row.
                                        in couni,i.r oiiii" i,oi*", s"ri"i-u"i"r,,    ;il;
                                                                                         p"rpr" a"
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 24 of 203 PageID #:
                                     3894


     Vitaly Korchevsky is verv muoh nooded by
                                                  our oonrmunity, local church, and his famiry, wc
   do not know of anyone who i'. his nrinistry w'or( ti, n'ihi..rrv u.sed sermons, his carl
   God, can even be compared with vitaly forcr,"usi,;.  --.-                                to sorve

       I beg You, I{onorable Judgo Raymon<r J,
                                               Dearic, to please decide the sentencing of vitaly for
  tlrc benefit of the communiry ;d  ofurclie;;i;irg iri,"?iiuu,tv,
      May God bless all who are-involved irr the dooision-making
                                                                 process on this hatter, and tho
  I-Ionorable Judge, as we'as at t'o judioiar;rG,;tr;iti"n          r"   l"*.. i;il;il;;'
  triumphs overjudgmont," About such a    rn.r.t i;;k y;;,;ionorabre      Judge.

  Respectfully,
  Gennady Balan
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 25 of 203 PageID #:
                                     3895


   october 3rc, 2018



   Honorable Raymond J. Dearle
   unlted states Dtstrlct coun
   Eastern Dlstrlct of New york
  225 Cadman pleza East
   Brooklyn, NY 11201




   Honorable Judge Raymond J, Dearle:

  My name ls rgor Kruzhkov and r currentry lrve rn portland,
                                                             oR from November of lggg, At present trme           r
  work for US Bank and my posrflon rs Mortgage Loan originator,
                                                                  At the    same tlme, r am arso a member of
  the "word of Life Baptist church" from the time we wlth the famlly
                                                                         moved rnto the usA. slnc@ 2002 r
  was a vouth leader ln our church and ln 2oo8 I was ordalned
                                                                  to be a pastor ofthe church. From zo17 to
  this day I serve in the capaclty of the Youth Mlnlstry for
                                                             the North-west union of the Baptlst Churches,
  Iam wrlting thrs retter rn respect to the case of vrtary Korchevsky,
                                                                       r have the desrre to provrde a
  testhony for my brother by faith vrtary Korchevsky, and r earnestry
                                                                          ask that you wourd prease take    my
  tcstlmony into conslderation when you wlll make sentenclng decislon
                                                                      for hlm.
  I met vitaly Korchevsky for the first tlme back ln 2008
                                                          when he was lnvited        to be a maln speaker for our
  Youth conference. since that time, we lnvited hlm very often
                                                                     in the capaclty of the maln speaker for our
  conferences, for different seminars, meetlngs and church retreats.
                                                                            Every time hls partlcipatlon brought a
  lot of blesslngs for all llsteners, Every one of the attendees listen to
                                                                             his sermons very attentlvely and all
  people treated him wlth tremendous respect, All
                                                        of the attendees of those conferences testify io the
  fact that Bother vitary's parricipatron proved to be very benefrcrar
                                                                           to them and arways were huge
  blesslng Many young people changed thelr livos for better, many
                                                                           were able to abandoh bad hubits and
  slns and became actlve members of our congregations helplng
                                                                       others to chan8e thelr lives for better as
  well' Durlng all those years we never had even one slngle occaslon when
                                                                                   Btother vltaly would refuse to
  partlclpate ln such events with the exceptlon if he
                                                         already promlsed to be a part of other arrangements,
  and lt ls must be mentloned that lt was not his obligatlon or duty
                                                                          to be a part of our conferences at all.
  when we were planning our youth conferences there was never a questlon
                                                                                 lf we want to invite vltaly v.
  Korchevsky to be a maln speaker, the only questlon for us was lf he
                                                                        is avallable and free for the time of
  our events, "wourd it possibre for him to make it?" young people
                                                                     truly rove him and arways wrth great
  pleasure listen to hls preachlng. There were always many people
                                                                     who would like to ask him a question
  and to receive an answer solely based on the Holy scrlptures. After
                                                                        each of such service or fellowshlp,
  Vltaly always had to stay much ronger because there were very many young peopre
                                                                                          who wished to have
  personal conversation wlth him and he helped             people
                                                  a lot of        to get through thelr personal distress and
  helped needy' we have the very best memories of hls participation
                                                                        at our wlnter youth camp and also
  when he was conductlng semlnars at our retreat of the youth
                                                                  leaders of our unlon.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 26 of 203 PageID #:
                                     3896

  There was a tlme when r had drffrcurty rn my famIy,
                                                         r decrded to caI vitary and ask for
                                                                                             the advrce, r was
  looklng for a guldance. vrtarv took my probrem
                                                   very crose to hrmsert we had very good conversation,
  that was a great support for me rn my drstress,
                                                   He even offered me a herp rn a way of vrsitrng my famiry
  ln my house as it ls happened that he was traverrng
                                                        to nearby crty where he was rnvited to preach in
  another church, but vrsiting my famty
                                          was not in hrs prans, Hrs schedure was exceedrngry busy,
  nevertheress he drd come to our house and rt was
                                                       a huge bressrng for our famfly. obvrousry, visitrng our
  famlly was not hls responsrbilty at a[, but he drd
                                                     rt because he has gentre sour. vrtary arways eagerry
  goes to herp those who are rn need
                                       of support or sprrrtuar herp and always does rt wholeheartedry,
                                                                                                           This
  ls just one example of many of what vltaly
                                              constantly does when he vlsits dlfferent churches of
                                                                                                       our
  un lo n,


  we know vitarv  as an upstanding, very honest, srncere and
                                                             very formrdabre person, a true man of God,
  Throughout all of our meetlngs, fellowshlps and
                                                  servlces we saw ln htm tremendous          deslre to ltve
  according to the Lord's commandments. Hls llfe was
                                                           always an example to follow for all of us around
  hlm, and he always taught others to conduct a life
                                                        thls very way, vltaly's strlct adherence to the smallest
  and slightest prrncrpres of honesty, royarty, frdelty and
                                                             strrctness to hrmserf especialy regardrng
  promlses that he made to anybody, all of that Insplred
                                                             us to imltate hlm. He ls very considerate toward
  other people and always ready to give up many thlngs personally
                                                                         for the sake of helplng those who are
  ln need of hls support and help. Vltaly's reputatlon
                                                         among Russran speakrng community
                                                                                       on the North_
  wost coast Is an lmpeccabre reputatron of an honesg God-fearrng
                                                                  man, who rs an exomprary famfly
  man, hard worklng person, the ohe who trury roves ferlowmen,
                                                               who loves mrnisterrng others, who roves
  people.

  The news about serlous hardshlp that befell on our brother
                                                                 by faith and hls famlly and about charges
  that were brought up against Vltaly Korchevsky shocked all; brought
                                                                           us into a state of dismay, confuston
  and disbellef. All the accusatlons agalnst vttaly are absolutely tnconslstent
                                                                                 with what we know about
  him; lnconslstent wlth the quallties and nature of hls character
                                                                     and the ways of hls llfe; lt ls completely
  opposlte to what we saw ln hlm over so many years, we know vltaly
                                                                           as a man of hlgh tntegrrty who
  would genlally be afrald to brake even smallest common rule of morallty
                                                                                and ethlcs, and there was not
  even a smallest hlnt that such man as Vltaly would ever brake government
                                                                                  law,

  Dear ludge Raymond J, Dearle, havlng understanding of all
                                                            the responslbilifles and authority that are
  entrusted in vou, we wholeheartedly begging for your mercy
                                                                for our brother by faith vltaly Korchevsky.       t
  personally beg You to grant freedom for Vrtary and
                                                     for grvrng hrm an opportunrty to contlnue to be a
  huge beneflt for our communrty, for our churches, for our youth
                                                                    and for our familes.

  Honorable Judge, I want srncerely express my gratitude for your
                                                                   work and personafly wlsh you aI the
  blesslngs, as well as for everyone who particrpate rn decrsron
                                                                 makrng process on thrs case. May God
  richly bless you I

  lgor Kruzhko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 27 of 203 PageID #:
                                     3897

      osl2T   lzorg

      Honorable Raymond J. Dearle
      Unlted States Oistrlct Court
      Eastern Dlstrlct of New york
      225 Cadman plaza East
      Brooklyn, Ny 11201

      Honorable Judge Raymond J. Dearlel


               My name   rs Danrer
                             Akurov' I am a member of the church, where
                                                                            vitary Korchevsky rs the pastor.
  For me he [s not onry a good pastor, he
                                          rs the best frrend of my famiry
  person lcan arways rery on and                                          and even more than that, he rs a
                                  one that rs arways ready to heip, For me
  out that VltalV was accused of crlmes,
                                                                            it was a big shock when r found

  For.me personally he was arways an
                                        exampre, Not onry does he behave honestly,
  to do the same, Also, vrtary is an exampre                                             but he teaches others
                                               rn hrs sacrrfrces. Hrs home rs open for
                                                                                       anyone and rt rs very rare
  to find no guests in therr house. Many times
                                                  t *.s pr"r"nt at r.eting. and dlscussrons
  ministers from other churches and countrres                                                 when pastors,
                                                   wour; coru'to ti. hou.u and r wourd see wrth how
  love,they were greeted by vitary and                                                                   much
                                         his famiry. rn our church we have a rot of famlres
  chlldren, and he has herped many of                                                         wrth  many
  help many times.
                                        them finr..rarrv,  *"i     rv famty received frnancrar support and

  Vltaly helped many fam[res to frnd houses,
                                                not for the benefrt of hlmserf rn any way, b.rt
  even lf he personally rncurred financrar                                                      to herp othcrs
                                           rosses, we are aware that vitary earned good
                                                                                           salary, but he rrves
  humbly and modestly, even in thls showhg
                                                hlmself as an           ,o ,r,
                                                              "*urpt"
 Many of vrtary's sermons have herped me grow
                                                    spirrtualy, conversatrons that r had personarry wrth hlm
 and answers lgot from hlm on my questlons
                                                helped me tremendously, I cannot descrlbe ln thls
 letter all of his good deeds and exampres                                                           short
                                            that he has shown me rn the ten years r have known hrm,
 his good deeds are not the most lmportant                                                                but
                                              thlngs about vltaly. The most important end significant
 about vitaly Korchevsky rs that he carries                                                               thing
                                            an enolmous spirituarcontribution to the sravrc peopre
 America and beyond. r am certarn, your                                                                rn
                                           Honor, thatyou kno*'*n., krnd ofspirrtuar rnfruence pastor
 Billy Graham had on the tves of the
                                      Amerrcan peopre and thewhore worrd. How
 salvatlon and changed their |ves because                                             mony peopre found
                                             of hrs sermons? Vitary Korchevsky has the same krnd
 spirltuallnfluence to the slavic people ln                                                         of
                                            Amerlca and across the world.
  am certarn, that vou understand
  I
                                   Just how needed he is     to our church and to the whore communrty, and
 because of that we dare ask that you would
                                                show   ,.r.y,o  ou, pa*or and leave him a free man.
              May the Lord bless you   lll
              Respectfully,

              Daniel Akrrlov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 28 of 203 PageID #:
                                     3898


  09lo4lzoLE



  Honorable Raymond J, Dearle

  Unlted States District Coun

  Eastern Dlstrlct of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymohd J, Dearie:

  My name rs Frahz G. Tissen, I rive rn Rapubtc
                                                 of Kazakhstan (centrar Asiar and currentry r am
  president of the union of                                                                      the
                             Evangelical chrlstian - Baptist iiuJes
  of support for Vltaly Korchevsky,
                                                                      of Kazakhstan. r am writrnE this retter

  I personally know vltaly Korchevsky for about twenty years.
                                                                 As a minlster I was invlted to attend
 conferences of sravic Evangericar Baptrst                                                             annual
                                            Assocratt;;;i;;r;r"         coast of America where vitary
 K.rchevsky was a presrdent of
                                 that assocration, r nuo an opporiunity to get acquarnted
 personally as with preacher                                                                 wrth hrm
                              and minrster. r stayed in rrrs r,our. iunv
                                                                         tmes, wrth hrs famiry, r was
 watchlng hem very carefully in church
                                         and tn famity llfe aniican testiry tnat he ts
                                                                                        a man of God.
 we, on behalfof Baptrst unron of Kazakhstan,
                                                  rnvrted hrm many flmes to attend dlfferent
 conferences, congresses, church vrsrtations.                                                   forums:
                                                vttaty mtntstereJ [y spreadrng the word
 of preachlng, conductrng meetings, teaching                                                of God  by means
                                                seminars, G"d t;rv bressed us abundantry
 mlnistry of our brother Vitaly Korchevsky,                                                   through the

 vitaly also asslduously supported minlstry
                                            in Kazakhstan flnanctally, He was sacrlflclally gtvlng
 arranglng different assembrres, for supportrng                                                    monoy for
                                                mrnrsters,famIres, as weI as herprng orphans and
 wldows.

 wlth unbelievable pain and sorrow we learned
                                               about charges that were brought against Vitaly,
 forus to belleve that the man who                                                             lt is hard
                                   was truly u.ua Uv eoJ, .orfa do something
                                                                             like thls,
 Our prayors to God and our plea to you personally
                                                         -   please have mercy on Vitaly.



 On behalf of many Chrlstians

 The presrdent of the unron of Evangetcar
                                            chris   an   -   Baptrst churches of Kazakhstan
 Franz Tlssen (Seal and slgnature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 29 of 203 PageID #:
                                     3899




August 16,2018


I{onorable Raymond J, Dearie
United States Distriot Court
Eastem District of New york
225 Cadman Plaza East
Brooklyn, NY 11201


 I{onorablc Judgc Raymond J. Dearie,

 My name is viktor Kirillovich sipko and I live in st, potorsburg, Russia,
                                                                           I arn writing to you
 regalding Vitaly Korohevsky. My desire is to testify about my brother by faith
                                                                                 and aj< that you
 would please consider my testimony when you decide the sentence in lris case.

 I first
       m€J vitaly 5 years ago. I knew him impersonally prior to this by listening
                                                                                        to his sermons
 online. He has a good influence on many of my friendi and acquainta-ncos. As       i   mentor and
 teaoher, he inspires people to live a high morai life, called listeners to be useful
                                                                                       to our neighbors,
 to society for the glory of God. Because ofhis financial position and oponness
                                                                                      ofhis hearl he
 helped in the constructiott of ohurch buildings, assistcd large farnilies and elderty peofie in need,

       Yol' Honorable Judge Raymond J. Deade, as you will bs making a sentcncing deoision for
 Ij:\
 vitaly, please consider him as person
                                 a         bonefrcial to the oommunity an-d the churchi, ancl keop
 him at liberty,

 May the Almighty God blcss You, Honorable Judge and all thoss who decide the case of God's
 minister Vitaly Korohovsky,

 Respectfully,

 V,K, Sipko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 30 of 203 PageID #:
                                     3900

  Lol24l20L8

  Honorable Raymond J. Dearle
  Unlted States District Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, NY 11201

  Honorable Judge Raymond J, Dearle:


         I am writing to you concernrng the matter of our respected pastor
                                                                             ofthe church rn
 Brookhaven, PA, Vltaly Korchevsky, our deepest concern
                                                             and our prayers are for Vitary, so that
 the Lord will bestow Hls blesslngs and help ln resolvlng of
                                                             thls matter.
        we know Vitaly as a very sincere and honest, God'fearlng, and kind
                                                                           man that        has herped
  many needy people in the Republtc of Moldova.

         Hls sermons throughout time have brought much good and comfort to
                                                                                  many chrlstrans
  ln our country. Many peopre here have stories of
                                                   a changed life, as a result ofthe rn;prred
  sermons and after they have come ln contact with pastor
                                                           Vltaly and his work,
         The Unlon of christran Evangericar Baptrst churches of Mordova
                                                                           has counted over
  18,000 chrlstlans wrth over 370 churches, A[ ofthese peopre
                                                                rrve rn the poorest country in
  Europe, in the weakest economy with the lowest
                                                    standard of livlng.
         we understand, that wrthout outsrde    herp from other mrssrons and organrzatrons from
 more developed countries, we ln the Republic of Moldova
                                                             cannot continue to exlst. Therefore,
 we are truly grateful to cod for people llke Vitaly Korchevsky,
                                                                 who many flmes has helped out
 the people ln our country splrltually and materlally.

         we   ask you,
                    your Honor, to consrder how
                                                varuabre Vitary      rs   to our churches and our
 communitles, and to leave him a free man.

         Respectfully,

         Nlkolay Vozlyan

         (The President   ofthe unron of chrlstian   Evangericar Baptrst churches of Mordova)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 31 of 203 PageID #:
                                     3901

  oelrT/2o7e



  Honorable Raymond J. Dearle

  United States Dlstrict Court

  Eastern Dlstrlct of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J, Dearle:



  we are the pastors of the local churches of the central
                                                           ReBlon of Republlc of Kaza khstan wrltlng thls
  letter of support for vitary Korchevsky on beharf
                                                    of the members of our churches. we prea wrth you,
  Dear Judge, to consider more carefully thrs
                                               matter regardrng pastor vitary Korchevsky who was found
  gullty ln case lnvolving lnsider trading,
                                            case   CR 381 (E-D.N.y.-2018)

  wlth great respect to you we ask you to appry your great
                                                           authority to show mercy toward Vrtary
  Korchevsky ln this case.

  we also testrfo that our brother rn chrrst, vitary Korchevsky,
                                                                  took an active part rn conductrng
  conferences of church Mrnrsters of Kazakhstan,
                                                     was the main speaker for the vouth congres"s of
  counties of centrar Asra, as weI as was actrvery partrcrpatrng
                                                                   rn drfferent chrrstian conferinces in
  Kazakhstan and other countrres of centrar Asia,
                                                     Hrs mrnrstry greatryapprecrated and remembered by a
  chrlstlans of Kazakhstan and ln other parts of central
                                                         Asla, as it had a great lnfluence on th; s;trltual llfe
  of many people.

  We pray to God about our brother and also plea
                                                 wlth you to grant hlm freedom.


  Respectfully,

  Pastors of the Local Churches of the Central Reglon
                                                      of Republlc of Kazakhstan,
  Ph, l72L 37],7    6t 40
  Emall: unio.n@baptist.KZ

  (OfflclBl Seal)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 32 of 203 PageID #:
                                     3902


   November 1, 2018




   Honorable Raymond J. Dearie
   Unitod Statos District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201




   Honorable Judge Raymond           l.   Dearie,




   My name is Anna Wendland and I live in Germany, city of Detmold, in North Rhine      -
  Westphalia,

                                     for Vitaly Korchevsky. I know him for many years, We lived in
   I am writing this lette r of support
  the same city back during the Soviet time, thon we lived in different cities but we continued our
  frlendship all along. I know him as a true and sincere Christian, man who truly loves God, and
  the one who walks before God sincerely and without any hypocrisy,

  Vitaly is doing a lot work in the church, especially among and for the Youth, and he is an
  exemplary     h   usban d and   father.

   I can   not believe that Vitaly could do such things that he is accused of,

   I beB You, Honorable Judge, please take a closer look into this case and help Vitaly l(orchevsky,
  so the innocent man would not be condemned. Do not separate him from the church and from
  the family, do not let the children to grow up as orphans at the time when their father is alive.

   May God help You in this matter




  Sincerely,




  Anna Wendland
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 33 of 203 PageID #:
                                     3903

   09122/2oL8



   Honorable Raymond J. Dearie

  United States Dlstrlct Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NV 11201



  Honorable Judge Raymond
                              J. Dearle:


           Dear Jud'e, we, the Kyrgenov.family _
                                                  Ruslan, Olga and our klds are appealing
  regardingthe case of Vitary Korchevsky.                                                  to you
                                            we rrve rn xurrti.t.n and are members
  Evangellcal Baptrst church                                                         of the
                              "preobrashenie" trr.irtre;ruironl.
  also ralsed rn the orphanage
                                                                   rmyserf, Rusran Kyrgenov, was
                                that shares th.   ,.r.,,,.r. *,th the church rn the city ofsaran,
         we are writing thrs retter of suppon for
                                                  Vrtary Korchevsky. we have known
 more than eiSht years' He has                                                        Vitary for
                                 been to ou. orphanul.,io or, .nrrcn,
 Chrlstian camp we have for kids                                       and arso vrsited our
                                   whlch we..li    ";;;;;;"i,,,
          Vrtary preached a rot, and r personalry
                                                   repented and changed my heart before
 himself personafiy herped me                                                               God. He
                                  with the restora on oirv
 left the orphanage. And for these                            cou".nr.nt-grven   apaftment when r
 to God for vltaly Korchevskv because,.
                                             .r
                                      thrngs r    trrty u.rf gitefur to hrm. r am arso very thankfur
                                           becauru oi trrr, iro,,t. chance and
 and later lcould start a Chrlstlan                                              an opportunrtv,
                                     famlly.
       we beg you that you don't take away
                                              vrtary's freedom and the minrstry that
 We pray for Vitaly constantly and                                                   he      carrres,
                                   we ask you, thut'h" .emuins tree.


 Respoctfully,



        Ruslan Kurgenov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 34 of 203 PageID #:
                                     3904

  August 2, 201E

  I'Ionorable Raymond J, Dearie
  United States Distriot Court
  Enstem District of New york
  225 Cadrnan plaza East
  Brooklyn, Ny I l20t


  Flonorable Judge Raymond J. Doarie,


  Yl  y'::   is Vitnly Sherepitku, and l livs in
                                                 Bltti, Moldova,
  As a christian man and a member
                                      of the rocal dapiist Jrru..rr, l *nt to ,estify
  v.italY Korchovsl<Y' I bog You to tak.                                              for my brother in faith
                                           i"t  .""JJ[.Jti* ry i..tl,nony       *r,en yo* will pass sontence on his

 I first met brother vitarv several years ago
                                                  whon hs visitod our ci$r to proooh r'e oosrrsr
 Evangerism evenr on the sradiunof                                                                   ot the
                                              i;;;;ii
                                        ""r;iq.                              .on.etvative   views
 b'ethren, the leaders of ths local                           "rr#oi,r," was put forth to of 'he locqr
                                     "hrdr.;lili;"
 Evaugelist for the stndiurn Evangelir*:;
                                           d;;ili;i         ""riili"i^rri"ria                       chooso an
 thnt it is vltalv I(orchevskv who                              oipoliir,  **"   ro trre agroement on tho opinio.
                                    is a worthy claudidut. r"-rG.riting the gosper
 carefully and.thorougrrly exnmined rris                                                  to sinners. Thcse brothers
                                            tife,'persouaiity o,ra"r"ri"i ia, abroad. They
 conclusion: this is a God fearing and                                                        all csme to the
                                         righteo:us chrisrL;;;-.;ir" is worrhy to be preaoher
 event as the stadium evangelisri,                                                           a            fo' such an

 Personally, I did not kuow vitaly
                                   very doeply, but one meeting was.enough.
 uuderstood this: this mau is humble                                        Fr.om tho first rneeting           I
                                     .;J-uo.o;,;.oi;i;i..prl"i,i,
 He'ever boasted or flaunled                                           "a"*,i;"
                                 "to"irti, ".iti.".ri''tJ!!i.ii!l'tgg    * 1.om""J;;i;;;;'ti'iu-.ori.ty.
                                                                                 woik rbr.a large compnuy. r
                                            i"                             intrre rrorv uooi:i.r-u.ii,oy,
 :l',l.lT[:i 1$T:i::1ffiil1'-"#ii'lg             '.gil.i"il"i;.u,'nt,",in*
 Thercfore, I consider the situation that
                                             Brcse around rrim as misunderstanding and at
 s.lnewhat of a test from the Lord,. for uti.                                                trro sams time
                                                 *u.o,, i *ou'r'a rir.u to'u.r vou, Honorable Judge
 De0rio, to positivery and rnorcifuiry ,,u.otru                                                      Itaymond
                                                  tt* q*.iJi'rega'ri"irrg rhe sontenci'g of Vitaly Korohovsky,J.
 in light thst he is beneficiar to trre iociery,
                                                 crru*i;;;il'i;rili       a, to nis ra,nily.
 Living in Moldovu, I havo heard many.positive
                                                  thiugs about the Amerioan judicial system, Thereby
 hopo that You Judgo Ravrnond J. oeariL                                                              I have
                                           is the o* Ertn.:rig.., who within the
 laws, will oome to personal aud balauced,                                         frame  of Amorican
                                            ih-ousilih,G; ffit.jon in the case of Vitaly Korchevsky,
 May the ahnighty God help You_decide in.accorclarrco
                                                       to I{is way and accomplish I:Iis will through you.
 also pray to God, who made this €arth and                                                                I
 Raymond J. Dearie, on the day whon
                                            hcavons, io, fou, tirr:t u.      ,n""i;6.;;;;lf;i;;
                                                                                             vo,ii"ag.
                                                                                          '" ^ "'u '
                                     I.ro .or.r to      rijrriuo"rrvl"ag.ir,"    *ri*.-ri.-'-*''
 I wish You good hoalth, high salary, good
                                           coroer glowth aud hope to see you          i'tho   position ofthe
 Supremo Court Justice of USA.

 Respectfully Yours,

 Citizen of Moldova- Vitaliy Sher.epitka
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 35 of 203 PageID #:
                                     3905


                                      Honorable Raymond J. Daarle

                                        Unlted States Dlstrict Court

                                       Eastern Distrlct of New york

                                          225 Cadman plaza East

                                           Brooklyn, Ny 11201




   Dear Judge Raymond J, Dearle,

          My name is Evans zografakrs, and
                                              rt is wrth great respect that r wrrte you thrs
                                                                                             retter
   to request for mercy and freedom
                                       for my dear frrend and chrrstian mentor vrtary
                                                                                          Korchevsky.
   lwas present at hls trlal, under oath
                                         as a character wltness,



          I have known Vltaly  for approxtmately 20 years and consider myself
                                                                               as a good Judge of
  charocter. Vrtary ls a great example of a serfress
                                                     rndrvlduar, we met when r purchased my
  home for my famrly rn Ed'emont, pA.
                                       srnce that time we have become rncreasrngry
                                                                                   friendry and
  we have expanded'our reratlonshrp
                                    through srmfiar occasions and most rmportantry our
  chrlstlan farth. rwas indeed rnterested rn Vrtary"s
                                                       experrence rn Russia and how he was
  treated by offlclals concerning hls chrrstran
                                                beflefs, Hrs freedom was taken from hrm for dorng
  what he truly berieved rn his heart was
                                           hrs rear misslon, spreadrng the word of God.



         It ls unfathomable that a true, honest
                                                 and trustworthy mentor ls faclng the
  same challenge ln our country, Whlle
                                        the story shared by the prosecutors and the news
  may sound appealing to some, rt rs not the
                                             vrtary Korchevsky r have known for twenty years,
  Thls men guldes hrs friends and famlies
                                          not    to stear, |e and cheat. He has taught   us   to   be
  stand-up, honest and hard-worklng chlldren
                                                of God and to strtve and be the best lndivldual we
  can be' I have personally wrtnessed Vitary
                                              herprng famrries rn need, and through his church
  assurlng chfldren at chrrstmas have grfts
                                            to open. r have warked into hrs homo and met
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 36 of 203 PageID #:
                                     3906


   numerous famlrres that fived
                                  wlth hrs own famfly whrre herprng them
                                                                          to frnd work and a prace to
   live so they courd go on as a famrry
                                        and work throu'h the chafienges ,fe presents
                                                                                        to us, r have
   visited hls home manytrmes where youth
                                                groups were rnvited to enJoy
                                                                             actrvities and recerved
   guldance on how to become
                                  better cltizens of
                                                   the cohmunity,


           Icertainly understand that the headrines
                                                       rn the newspapers can be entrcrng
                                                                                           to read.
   once agarn, they are not a true refrectron
                                               ofthe rrfe Vitary has rived. r know hrm for grvrng
   generously back to the people
                                   and to the church. As I know hlm, he drlves
                                                                                   an
   lnexpenslve car' does not own expensrve
                                              Jewerry and does not have a terevisron or vrdeo games
   In hls home, This ts how I know
                                   Vitalyto live hts llfe.


           ln closing your honor, r am prayfurry
                                                  requestrng that you consrder and grant mercy
                                                                                                  to my
   frlend and christran brother rn chrrst, Vrtary
                                                  Korchevsky, r can say wrth certarnty, that rf you or
   anyone of us had a desperate time for
                                         the Lord rn our tves, vrtary wourd be the brother you
  would want sittrng next to you gurding and prayrng
                                                       for you and your famiry. r say this as r put
  my trust ln you and feer vrtary wrfi be better
                                                 serving our socretv with his continued guidance
  and mentorlng through hls chrlstlan bellefs,
                                               which will enable all of us to be better cltlzens.
  God bless you ln thls enormous responsiblllty you
                                                    have to our soctety.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 37 of 203 PageID #:
                                     3907




  October 6,2018



 Honorable Raymond J. Dearie
 United States Distriot Court
 Easteh District of New york
 225 Cadnan Plaza East
 Brooklyn, NY I l20t


 I-Ionorablo Judgo Rayrnontl J. Dearie:

     May the Lord's peace bo upon you!

                      you concerning the situation with Vitaly Kotohevsky.
    X:-:r".:|lg*
    uur narnes are olekse'ko Valeriy and Aua
                                                and we    reside in ure city oi.Bet1i, Moldova, we
 aremembers of the Evangelicar Bapiist churctr
                                                  "netnany;.
 of the said church.-I anr a Sign.Languagetnterfrotea
                                                                w..." o"tir;;J:;;nJ*t,rru"
                                                        t=.ion.iutu f";il-"p-;;"^ri,."or"        i"
      cfurc|, According to our strenglh ird oupobilitiir,
 9u.r                                                      ui iiru coa
 help the deaf population in our oity-and otrrei.rd;;;.;"rrntry, "iloir,
                                                                                J"irv  ioo.u;  ffii;
                                                                       spreading tho Gospel and
 assisting deaf people materially.

     we have known brother vitaly for over five years. Bro0rer vitary
                                                                           llas visited our country of
 Moldova several tirnes to serv_e our people uy preactrinl
                                                              G
 brothervitalv..To our^far'ily_Vitaty ttas ue"omo . g-"ri.;r*pl"
                                                                 Gospel. we have come to rovs
                                                                      of a titeress and dedicated
 mrnrster and raborer of God. we know brother
                                                    Vitaly Korohevrty u, o p"rron *t, i"".. o"a,
 word and knows tho Bible vcry                o-r u p.tron *ir strivos to live by the Bibre. vitaly
                                     y"il,
 Korchovskv is a wonde'ful nreacher iflrd   ood', riro.a Iri. ,omons strengthen many people in
 faith and inspire to live a lif! pleasing God.

    He pteachod God's    word in houses of prayer, in stadiums,   as did   B   ry Graham in his time,
    we know^brother vitary Korchevsky       as an honest, uprigrrt person, and   o'e who is dedicatcd
 and loyal to God.

    It is unbelievable and absolutely impossible for us to
                                                           imagine that brother vitaly is actually
 guilty of what he is now being accused of. we
                                                 are .ur" thai here must havo been a
 mlsunderstanding here   t



     our familv continues to nray for brother Vitaly, trrat the Lord will
 diffrcult time for hirn anct hoip iefcnd his f,"rr.riilr-". "'-
                                                                          strengthen him in this
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 38 of 203 PageID #:
                                     3908


     we plea with You, Honorable Judge Raymoncr J, Dearie, you
  sentencing for vitaly, to please consiJer
                                                                  as     will make a decision ou
                                            hiin as u u.ty L.n h"iur ,"" i" iir"'""r*""ity *o
  churches and please leave him at liberty.
                                             on t.r*rr"iour iumity, *e urt                   irr rc
  involved in deciding thc future fate nr
                                              a.ur uioirt..-iitaly rorcnevsky,"u.rvoo"i"iri
                                                                                prease take a hard
                                          "u,
                          we beg vou to proteot
  l::l l11nr::^laqain.
  sentence, May God help yorr in thisl
                                                  brothor vitalv from false alo.i.ution. andi,''iusr


     May God bless youl


  Respectfully,
  The Oleksenko Farnily:
  Valeriy and Alla,
  Bdl1i, Moldova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 39 of 203 PageID #:
                                     3909


  09l26l2Or8


 Honorable Raymond J. Dearle
 United States Dlstrict Court
 Eastern District of New york
 225 Cadman plaza East
 Brooklyn, Ny 11201




 Honorable Judge Raymond J. Dearie:


        My name ls Krlstin Bender and r rive rn Aache n, cermany.
                                                                     r am wrrtrng to you thrs retter
 of support for Vitaly Korchevsky, r wourd ilke
                                                to testify for my brother rn faith and r ask you to
 take my testimony into account when vou wlll
                                                  be seniencing Vttaly.
        I know and remember Vrtary Korchevsky since r was young,
                                                                     and especraty when r was a
 teenager because even then he was a good exampre
                                                       for me and other youth, Hrs asprra*on and
 deslre to llve by the word of God in purity
                                             and horrness was a great moder for us ail.
        when r moved to Germany r drd not tark wrth hrm, but when r found
                                                                                  hrm through the
 internot, lwas overjoyed and thankful to God for such
                                                            an opportunitythat r can listenio hrs
 sermons that lnvlgorate and Insplre the soul and help live rlghteously
                                                                           rn thls life. Thls ls the
 most lmportant thing, this is what Vrtarry rrves for, he rs a good preacher
                                                                               and a great exampre
 forthe soclety. I have recommended many peopre to flsten to hrs
 amazed and changed thelr llves forthe better because
                                                                       sermons, .nJrort     *.r.
                                                            hls sermons touch the very bottom of
 your heart.

        I ask You, Honorable Judge Raymond J. Dearle, that      you make thls declslon concernrng
 Vitaly Korchevsky, but remember how varuabre he       is to our communities and churches, and to
 leave hlm free.

        Mav the Lord bless You and a[ judges, and give wrsdom rn the decrsron
                                                                              regardrng 6od,s
 servant Vltaly Korchevsky.

        MAY THE LORD BLE55 YOU       I



        Krlstln Bender
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 40 of 203 PageID #:
                                     3910

  9/20/2018


  Judge Raymond J. Deatie
  United States District Court
  225 Cadrnan plaza East
  I}'ooklyn,   Ny I l20t

  Dear Judge Dearie,




           My name is Andrew Shevchenko, and
                                                I am writirrg to you regarding Vitaliy Korchovslty.
  I live in cleveland, orrio and am an
                                       aotive mombsr of IJnited rlaptist churoh in
                                                                                   Medina ohio, I
  sorve as a youth leader and a deacon,
                                        as    well   as a preacher   fot my church,
         My wotk through and with my church is
                                                      what crossed my path with vitariy, and I,ve
 k'own him for about for about r 3 years rrow,
                                                   At the beginning of that tine, I knew him just
                                                                                                    as a
 respectablo preaoher and pastor.
                                   I listcned to his sermons at my ohurch when
                                                                                    he visited, and at
 conferences' Each sermon was always
                                           frtod with God's word and moved many to repentance,
 including my eldest dauglrter at rhe youth
                                                congress in 2015. once my family and I rnet
                                                                                                him
 personally and got to know hirn,
                                   he and his fam y proved to be a wonderfur
                                                                                   example for my
 family, Our family would visit the ohuroh
                                               in Brookhaven, pA and Vitaly,s house was always
 open for us aud other guosts, I-Ie frequently
                                               opened the doors        ofhis home to visitors ofany   starus
 and did so with a kind and genui'e
                                        heart. In rris homo, nry family fert at home. Vitaliy
                                                                                              has always
 been a kind and   loving person, and   would often use his personal time and dedicato it to
                                        rre
 spiritual conversations with people. He would
                                               often offer his support in prayer and wiso advioe
 on how to deal   with spi'ituar hardships anyone was going through. I rirst
                                                                                personaly have
 teoeived such oounsel and support on various
                                                 issues irr rny life, It wasn,t out ofthe norm for
 vitaliy to put the nceds of others above his own, arrd
                                                         that is what made him a respeotablo      brother
 amongst all brothers   ofour churches. He's always      been humble, never boasting about any
 materialistic things he owns. He's an amazing
                                               exampre to us of how a true, selflcss, servant of
 Christ should cauy himself.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 41 of 203 PageID #:
                                     3911



          vitaly's reputation ofbeing    an rronest, generous, patient, loving,
                                                                           kind, and serfless pelson
  all conhibuted to my srrock and disbelicf
                                            when news of Vitaly,s arrest reaohed me,
                                                                                      rlis behavior,
  and overall character, do not rnatch
                                       what he is being accused of,
           I{owever, despite being accused of something
                                                               he did not do, throughout his regal
  diffioulties, vitariy still stayed true to
                                             his charaoter, Most importanfly, vitariy has stayed
                                                                                                    a
  faithful followcr of christ, completely rerying
                                                       on God for strength and wisdom through these
  hard times, over thc span ofthese 2 years,
                                                  he's showu gratitude for alr the overwhelming
                                                                                                     support
  and prayers ofmany brothers and sisters
                                                in different states aud church, I-Iim arrd his family
                                                                                                      still
  are a wonderful exampre to mine,
                                         even when goi'g through these diffrcult times. I
                                                                                              now ask you,
  Judge Dearie, to pleaso treat   Vitaliy with meroy and   please set   Vitaliy   f.roe.



  May God Bless you,



  Andrew N Shevchenko




   Andraw N Shovchonko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 42 of 203 PageID #:
                                     3912

 September 15,   Z0l8


 I'lonorable Raymond J. Dearie
 United States District Court
 Eastern District of New york
 225 Cadman Plaza East
 Brooklyn, NY 11201




 Flonorable Judge Raynrond J. Dearie



               ',Doliver those who being taken away to death,
                 And those who are staggering to slaughter, Oh
                                                               hold them back.,,
                                                        proverbs 24:i I

 My name is Nikolay Krarnarenko, I was born
                                             on M ay 16,l94l,and I am a refugee fiom
 Abkhazia (Georgia). I moved to.ttrg usa
                                            r.r.*r"6"r'i,lsqt ana cu*entry am a citizen of the
 USA and reside at 5326 r{emlock st, ;pi ""
                                         i;i, i;;;;ir"nil, ca sss+r.
 I    writing this letter ofsubDortfor vitary Korchevsky
     am
                                                            and I wouicl like to testify
 for my brother in faith; and i teg you to
                                           .onria., ili.llrtiiony u. you      wilr do   sentencing in his
 cas0,

 I^k*y
         Yit.lv_Sgrchevskv from his childhood, His famiry had moved to suldrunri (Abkhazia,
 Georgia) in 1980. I-Ie is the same age with our
                                                 oldost dauihtcr, I was n friend witS vitaly,s father
 as well. Our famitiss attsnded the same church
                                                 there.


["::t:":lttll":.l Yrjll
                         *:: growing up as a very kind, compassionate, hard_working chilcl.
rae wassudyrng very diligentlyin the Music college. He
                                                       was
                                                    "even       knowing lbr his groat reslect for
older people and for those in authority, and he
                                                was       then s leader. anrong the yo'th ofour
church,

It was well knowu that he loved to read Bible and
                                                   he was distinguished aurong tho peers for his
grcat momory. Vitaly had great positive
                                         influence on his peors among the yorrtr, nrri h. hud n.u..
caused any conflicting situations. I{e was gr.eat
                                           a      help for his parents in upbringing of his
younger brothers and sister,

since the time his fam y moved to.America I met Vitaly
                                                              infrequentry, In this country he
obtained his education, job, and citizenship
                                                and he treasure thui, rr.." rr. .*ruririi-.iii, p."""a
family aud he has wonderful wife and children. I{ere, in this
                                                                  country, he wns oleoted by ihe
congrcgation to be a pastot, and was also elected to be a prosident
                                                                        of ths Uniorr of Churohes.
Here, in this country' his written articres, his sermons,
                                                           *"rinurs, and lris public speeches have a
tremondous positive impact orr people.
                                          His entire life (a[ wrro he is) is truty in ttris type of work,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 43 of 203 PageID #:
                                     3913


 vitaly is not a type of person who. for the sske
                                                    of greed would compromise what is the
                 for him in this worrd. r{e is                                             most
                                                   r r'vp."'ir. pretender! I'this I arn profou'dly
 ;:lT:[ll-r                                    ".r            "'
 Dear Honorable Judgcr I beg you to
                                    consider my testimony when      you   w'l   do sentencing and
 please gnnt fieedom for vitaly,
                                  as for.a man who isv"iy Jatuaur" for the society, And God,
 who is the Most Righteous Judge,   will t"stow ufon voi, iouingn"r,
 blcss You personally for, your rightness               --
                                                  justi.rr.
                                                                     and blessings. I arso want to
                                            and



 With F'ull Rcspeot,

 Nikolay Kramarenko

 Assooiate Pastor   ofthe Rock-Land Baptist Church, Sacramento,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 44 of 203 PageID #:
                                     3914
   July 22, 2018



   I{onorable ltaymond J, Dearie
   United states District court
   Eastern District of New york
   225 Cadman Plaza East
   Brooklyn, NY l l20t


   Dear Honorable Judge Raymond J. Dearie,


       f'
            vilio1 r-a'gg, a'd my wife Irina Lange, wisrr to appeal to you with
                                                                                             request regarding our
   pastor    Vitaly V, Korchevsky,
      we moved to Pennsylvania ftom the state of Massachusetts
   ,
   Iove the church wherc Vitaly Korchevsky servos
                                                                       in 2012, because we had conre to
      He, alo'g with his wife svetrana,. *"rL th. nr.t        "i;ri;;
                                                        t6- r,"ip u, settle down in the new prace.
   They have done muoh good lbr us, ihey helped to
                                                       fioJu'pfu"",o              1i"",   t. Li"J.:"U,'JJ-'
    everything else that was needed to settie down at a new
                                                                    ilace,
         Later, whon we became acquainted witrr other peopl[.
   that they also lrelped very many others poopl.
                                                                    -- -rrom the ohurch, we found out that
                                                        u, niuii'
   Thoso people who moved here from othcr
                                                   states hcre in Amerioa or from tho oountries of ths
   Formor soviot union spent rheir first fsw months riving
                                                                     --^ trre ror.r,""rr,v rr"^.-Jitir* p"v*g
                                                               ---- ln
   for their stay, Their house is always open to puopl".
        we know Vitaly as an honest rnan and oiten heard hinr
   -
   first be honest in fio't of God, then the gou"tn*.ni'unJio*uro
                                                                          teaohing how wo as Cluistians should
                                                                                 .or'r, oth"r; h;iar-ght;;;ay
   taxes honestly, because God sees all, he
                                                 also taught to not be indebted to eaoh othJr.
       we know hirn, as a man who tries to fulfrll th-e Bible in his
   we are.to "',. lend, hoping for nothing inreturn..." in
                                                                              life. If it is ;;in."l,     tr,. Bible that
                                                                  Luke_6135, th." it;, .*r"rrvffi"vit.rv
   acted, lending to othcrs without asking anything
                                                          in return, we know that
   wlat Vitaly leut ro them, but some otit"rs oia n6t, we know that
                                                                                            ,"i"  p.lpi. iia r.t"ro
   church financially during tough times in their lives,
                                                                                  h" rr.h"t;;r;;;;;;ln
                                                                                                                  "",.
   --
       vitaly   and his wife do ail this as for thc Lord.
                                                           The Bibre says in Acts 20:35:           ,,It
                                                                                                        is mole
   blessed to give than to reccive.
                                      ".Therefore, vitaly         rtir-ia*ilv are an excelrent exampre for us
   in life, Thev atwavs put evcrvthing that i* ior trt"'r,ora
                                                            ^"0 unJf;;]i.
   arrd only then what is needed for their family                                  ;;1;;: iili*
                                                       and for thernrurves persoirutt,
                                                                                           - - ,ffiirr*
                                                                                                -*'
       Having known him for such a long time I we l"lieveln
                                                                          tris innocence,
       we know that You, I-Ionorabre Judge, have a rong
                                                                                  in -uiiirg rigtrtuous judgments,
   therefore we plea wirh you to show m'er.cyfor Vitoiy "*p"ri.n""
                                                                [Jr.Jr,""rr.v *o ao iriti'irg" p-o'ri-iut. rro,ii
   your side so that he will not be incarcerated
                                                     but *o tt. rnoy .onurrrre his servioe to our church and
   the people.

   Respectfully,

   Viktor Lange
   Irina Lange
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 45 of 203 PageID #:
                                     3915


  o9l27l21t8
  Honorable Raymond J. Dearle
  l..lnlted States Distrlct Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, NY 11201



  Honorable Judgr: Raymond J. Dearle:

      My name is Alexandcr sergeyevich Karashnik
                                                          and I live in Vestal, New york. I am witing
  to You this letter: of support for vitary I(orcrrevsky,
                                                           and r would likc to say few things about
  brother i'faith, .t also ask that you would please                                                my
                                                       iato -y testimony into consideration when you
  will cary out tho sentenoing for him.
    For the first timc I met Vitqty Korchevsky in 2000 ar
                                                             tiro youth oonferonoe in Ashford,
 Connooticut. He was apreacher, who sinoerely *u.
                                                       rp.uuJing tt
 people. He also rpent timo having ono on                           "';tr;;ila;;i;;*r,
                                           orr" .onver.utions with individuals who nceded him.
    si1.. September of2008, I was elected to be a secretary for ths union
 ^.                                                                             ofthe Baptist
 churohes of the ,East coast of America wir e Vitaly
                                                        I(orchevsky was a president of the Union,
 and we had a privilege to cauied on this spiritual
                                                    work for quite some time working together
 among thc chutches, I can witness to the fact
                                                that brother Vitaly always oame u.ro-r, ui
 orderly, and honest person, and always acted worthy ofhis                                    l.nuin.,
                                                                 calling and always ,"t up u gioa
 example to those around us, I-Iis family
                                          was a gr.eat example to others  as   well.
 -howvitaly had a great inrluence on my life personalry as wo[, and
      to love the l-ord God
                                                                    he is an oxample for me of
                           in entirety, how iiu" puruly   i'rhis world, how    be a hard worker and
 how to love and oare for people around us.

     I personally do not belisve the accusation agoiust
                                                        Vitaly, a person like him could not do those
 things. I ask You, I{onorable Judge ltaymond J. Deario, prease
                                                                  make    a right decision regarding
 vitaly, taking into consideration the main fact that he is a great benefrt
                                                                            tJthe society arri the
 churohes, and pl:ase leave him to be free. May the almighiy
                                                                 God bless you and ail those taking
 part in this decision ooncerning God's ,..uuniVituly
                                                        Ko-rohevsky.

         2 corinthians    5:10 "For we must alr appear before the
                                                         judgment seat of
 Christ; that every one may recelve the things done in hiJbo;y, according
                                                                          to
 that he harh done, whether it be good or bJd.,'
  May the almlghty Lord bless you and help you ln the decislon of
                                                                  thls serlous and rmportant
  matter.

 Wlth respect,

 Alcxander sergeyevich Karashnik, pastor ofthe church rn Binghamton,
                                                                     New york;
 Secretary ofthe Unlon ofthe Baptlst Churches ofthe East coast of Amerlca.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 46 of 203 PageID #:
                                     3916




  August 05,2019


  I{onorable Raynrond J, Dearie
  United States District Court
  Eastprn District of New york
  225 Cadman plaza East
  Brooklyn, Ny ll20t


  tlonorable Judge Raymond J. Dearie,

    Our namcs arc Aleksandr and Valentina
                                          Vakhnin, we are residing in Eire, pA,
    we      witing toyou
        are
                                        ffioii., ",iri"", ur"ther in faith vitaly Kororrevsky, as
                            this r"u.. or
 we desite to provide a testimony
 consideration our testimonv wh-en
                                    about him,    *" i.g tlot you would prease take in to
                                              "to
                                     v.;;iiil;[.;'r;#il,ru deoision in this case.
    we have known brother Vitaly since 2002,
                                             And we know him as a bressed preacher,
                 or God,
 ff$:::l#:::Ter          "'pon'i*'",,.-".ii;i;;l;i#v' ."adv to herpwiti, rinJ             "iui"",
    Vitaly had visited our local church many
                                              times for the spiritual nrhristry reasons:
                                                                                         he ordained
 miuisters for our church. t. oruy.a
 youth conferences, conducted
                                      on"iiii'.;ffiilI,   ilii.d;;;il;;",i
                                 mentotng s"ssions'f;,;r^"t."* ofthe chrrrch
                                                                                r'#ffir,ir:*h.a
 tncmbers in general, Everv time                                                  and for ths        "t
                                  we .uw-i'hirr,
 Spirit teaching people to rive uyrr*             "*ir" ""u.""r*, no u pruu"iru, niiJii*iiit.    norv
 served people' He staved in .tui home
                                          ffiilvitil;l"avs,
                                      niur",                             matter  where  he was,
                                        s"ve.ur tir'", anJi,l*oy,
                                                            *".           a blessing for our family.
 we saw in him an hoirest   chti;ti"";;;;;',r'tF;fir,       irincipres  christian, dema'ding    to
 himself and to others. We have learned so
                                               f.,i
                                             mu-ch      frim]
    We ask You, Honorable Judge Raymond
                                             J, Dearie and all who assist you in decidinc
 sentenoe for God's servant vitalvKoi.rt*sr.v,                                             the
                                                pr"ur.  r.*.
                                                  '' -- --'-r,r^                     iJlrl"r,
 beneficial to the community uod th. .t urrh.r:                     "tiil.i;;;.   h"

    God's blessings to you in this very
                                        importarrt decision,

 Respectfully,

 The Vahnini Farnily
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 47 of 203 PageID #:
                                     3917
  oe/28l2OLe




  Honorable Raymond J, Dearie

  Unlted States Dlstrlct Court

  Eastern Dlstrlct of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymond     j. Dearle:


    Our names are Valerly and Elena
                                      Sazonov and we llve ln Sprlng Hlll,
                                                                          TN
    we are wrrting thrs retter of support
                                         for Vitary Korchevsky and our desrre is provide
 testlmony for our brother by falth,                                            to         a

 testimony when you wlll make a
                                     we are humily .;i;u      t.,
                                                                to take lnto conslderatlon our
                                  declslon regardlng hls slntenclng.
     we have known Vrtary for seven years as
                                                 God-fearing mrnrster, Hrs sermons were
  blesslngs for us' Vrtary Korchevsky.                                                    big
                                       has a great de.t"i;;.; knowredge of the Brbre, and it rs
  always a prrvrrege to reach out
                                   to hrm with any questons concernlng mrnrstry
 and he is always ready to give                                                    or any rife issues
                                  an advlce ana to provtae support. at youth
 Korchevsky instructed and urged youth
                                                                               conferences, vltary
                                            to serve God, to be honest, to run away
 and taught them to be krnd and gracious,                                            from any srn
                                              and to be un          to," the peopre among whom
                                          Korchevsky is an ""urptu
 we llve, study and work. For us vrtary
                                                            exampre of what rt is mean to be God_
 fea rlng Christlan,

   we are askrng you, DearJudge Raymond
                                             J, Dearre, rf you wourd prease make a
 regarding Vitaly so that he courd                                                 decisron
                                   remarn free as a mrn vuruabre for the socrety
 church.                                                                         and for the

 May peace and bressrngs be upon
                                    vou, dear Judge Raymond J, Dearre, and
 lnvolved ln the case regarding Vitaly                                     upon at who are
                                       Korchevsky,


 Respectfully,

 Valerly and Elena Sazonov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 48 of 203 PageID #:
                                     3918


  oslt4lzorq

  Honorable Raymond J. Dearie

  Unlted States Dlstrlct court

  Eastern Dlstrlct of New york

  225 Cadman plaza Eart

  Brooklyn, Ny 11201



  Honorable Judge Raymond J. Dearle,

  My name ls Tatyana Tkachuk and r rrve
                                          ln Harrrsonburg, vA usA. r am wrrtrng thrs retter
  support for vrtary Korchevskv- r wourd                                                      of
                                         rrke to testtfy fo-r my both..iv rJt-i.
  lnto account my testtmony when you pass jude.rnunio;                           i.rtir,li"rou  aur.
                                                                it,   .uru.
  I met vltaly for the first time at the ann ual conference
                                                                of Association of Baptlst churches of the
  East coast of Amerrca In springfrerd,
                                        MA.     ntter ttrat r,u ursited our church in Vrrginra and stayed
 wltJt us ln our home, My husband
                                        rs arso a pastor of the clu rcrr and because
 wlth Vltaly many trmcs at aI sort of conferences.                                     of that we met
                                                         r personafly saw rn him a man who
 God, a man who strives to rrve a. pure rrfe,                                                  trury roves
                                                 He arways ,ig"J to rer@ct anythrng that rs srnfur.
                                                                                                      rn
 deallng wlth anv rssues concernrng rie,
                                              hypocrrsy, iuptrcity ana doubre dearing he was arways
 very firm and categorrcar. He arways respected
 people with special attention and full
                                                      iou"rn.unt and authority. He treaded a
                                             understan-dlng,

 vitaly's sermons and semrnars wourd arways
                                                brrng great bressings personafly for me and for
 children, Knowin* ail thrs r trury doubt thai he                                                  my
                                                  rr e"rlity ol;a',''us that he rs charged wfthl
 Havlngsald all of that, dearJudge RaymondJ.
                                                  oeirteiktndry begyou, pr..r. riJu.ihis isue
 regarding vrtary Korchevsky rn a positrve
                                            and favorable way. vitary is not a man that courd
                                                                                                 be
 h.a.rmful to the society or to Government. ptea
                                             t      wtttr you io get yourserf more insrghtfur rnto
 this case and to allow Vltaly Korchevsky to remaln
                                                       at ilbeny.

 Dear Judge, we pray for you and about
                                        thrs entire Judiciar process of thrs case. we understand
 that above everythlng rs God Hrmserf, and rtrs God
                                                     who prodr.us goodwilr in hearts of peopre
 and rulers and everyone who is rnvorved rn the
                                                 decision makrng process r"earoin; the rlte ot
 Vitaly Korchevsky who is the servant of cod,

 God bloss you   I



 Tatyana Tkachuk
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 49 of 203 PageID #:
                                     3919
    09lL9/201Il



    Honorable Raymond J.
                         Dearte
    United States Dlstrtct
                           Court
    Eastern Dtstrict of New york

    225 Cadman plaza East

   Brooklyn, Ny 11201



   Honorable Judge Raymond
                           J. Dearle:
   My name ls peter Evseev,
                           I llva
  supportforv,taiiiffi;J;"i'ff:r^,-.,du,ilrr,ri""ji'Jilrii;l;r#'ffiriff",J.1*n
  you that you wourd
                     consrder my testtmony
                                           when vou ;,';;;". decisron
                                                                      regardrng hh sentencrnS.
                                         (1s) vear' After our
  ljffirt:fix"#ff:'.,rjil,g]neteen                            rnrrar.acquarntahce we
                                                                                     met very manv,,mes


  iill'"          Jlj:Hl"'.:ilIfffi$*ilHi.Il#niiilifi".',"TJ;""T,',ffiI;:*i*,
  ;ffii:li:*.::;:li:;l"jt:"a-'u.'.'.,,.n,           "";ffi:.i'.'.T;f,[]j::'::lTX,ili[.J',,.1il..
  0"n,.',"'r   i""."t.",'n"0,'"ffiff:;llirTlfit','r"r';H,T,  does not   truty knows vitary ani   iost

 ,1l.lff1il',::#ffi','n:i'j::.h'ngaudrencesto         be pure berore.God and honest
                                                                                    berorepeopreand
 honu.t mui .     ;.;;l;;;:'   "rrcumstance no matter  what, and he himself ne";;ill;'; il;:.' ..
                                 t''', rn the court house and rsawwhat
 #H:1tfffi:11y.:t:::'j"1,T       own to us as well' I am sure
                                                                         were sayins the wrtnesses
                                                              that You, xonoraoi" rJag.,
 see it through and consrder
                             the matter rlghtfully.                                      .." i"}",,a,
                                  who the warranty or raw
 l,:i:i.:llfi: J;:iJi::;:,T tyTn           rs
                               conslderlng that he ls truly
                                                               and rrghtrurness, prease
                                                                                        dear with thrs
 and grant hlm    freedom,                                  needeo   ra   t" .o.iu,v   ."i*   anlran..
 May God Bless you    I


 Respectfully,

Peter Evseev

(315) 71s-5448
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 50 of 203 PageID #:
                                     3920



   ,September 12, 2018,



    Tp:      ,JuiigerRaymind J. DEarle



    Fromr Alexander,brlov
          Evellna oilov
              23ZS SW BO/deiWay
             'Greshaln 0R
                          970d0.




    oear.Judge haymqndJ, qeafler
                                  My name ls AletanCer otlov, rnV,wlfb ls Evqilna orlov.
    Gtaslidm oregon (pontand areal,                                                       We tve ln
   'h?ve s boys: wo,sie             ,t
                                       Work,at a bank as,a brunct ,rlinasuf, svellha
                        mem,bers of ivord of Llfe alsvtc. Baptrsi ir,uicr,.
                                                                                     ls a          h.;;;#r,
                                                                                                    we

   tn ?QgQwe      mt      vfiary Korchsvsky ata youth .onfer€nce that our churoh hosted
                                                                                        forrthe youth ofour
   church'and tlie'vouth qf other       ne,$!!irre.r,ut.iliii.rrol,    r,uu rr.ong message to,the,vouth on
   how io repent slns rnd flve trqtlv ltie,
                                            s""eiuLvung ;."p1" aic'epteo ctrrtst atter vrtaly.rq sermon. vrtaly
   has ehown:that a joar rn fe shourd
   otheru.
                                          uu
                                             ".rrne'cniibt
                                                                  rJr"
                                                                *rv..tiuu rn,spreadrng:the word.of.Gbd to

   ye€o:t? kl?w Vitplj           [rts,flrtr|y I,Ir F,riore, when he, Attendsd,mofe,cahrprentes it,our churCh,
                                 and
   Hewqrslso lnvlted t0 d couile youth cemps,vihere w6.                                               - -'"
                                                                 speht,$s,efal deys togethenThru;ui
   lliteteptlpns $,lth vrtary we;bscanb.fr;e4ds, He
   eth lbal .perscti.
                                                         has,prbven tb iq ujry cqnseruutrve       ct ri.ilan:anl   *r"
   AtOll.itU.ltllVZOti we leatned   abou.r. hts alregt, whlqh wqs                                         ,!ullty
                                                                                   to us. fils recent
                                                                  Very Sufprtrtn8-Vit.fv
   verdltt'{,,was even',,mbr€, shocRlngi TJrts;ls norVttaty
                                                            we trrqw, We'hn;w            ,.     -,f,pf*iif,
   We are.aikhg you to ronsliror Vttqlyls good, moral.charactCf,                                "0,*r,tr,
                                                                 ahd 6(a.nt hlm frbedbm,. We.are,dsklng y0rl
   'for yoqr mercyr wa thank ybu for yourirms
                                                     ,r:ef,drng   our tetti. analerutnclrt sqme,corislderatrbn,
             we can oe contaqtqd thru morr at
   ll 1e1ueu,                                 the address rrsted abovs, emsI at.?1049v.!@vEhoo,cgnl, or'by
   telophons at 503J58.tr20i,.




   S.lncere Iy,




   Albtaftddr0rlov



   EVellna   prlov,     ,,-^.r


    2a--^
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 51 of 203 PageID #:
                                     3921


     Poter Metzger.
     4735 Normaudy Dr.,
     Galena. OFI 43021
     Scptember 10, Z0lg


     Dear Judgc Raymond J, Dearie!

     I am Peter Metzger rive irr corumbus
                                              orrio. Irn wriring to you abo*t case of Vitalv
     Korchevskv a'd would like to sav.
                                         mv testimonv ounui,nv u,itrr".i;ffi1ril,'r;:',1i""
     take into_account my testimony
                                       when you will i""t.
     I know Vitnly for more than t 0 y.us
                                              a, pasto;;Jilir  " ".i.rilt
                                                                           o' his case.               "
                                                                       ." ol,the Associution of Slavic
     B-aptist Churches of the East C"urt
                                              a*.ii.;     -- --'--'
     I{e lmd a great influence on me as a"f
                                           true Clrristiart, as an herrest and very dedicatetl
     servant of God. I-Ie was in mv}rpu5s
                                                     ii;;;;1;*i      pi.v",r rogether. read trre Bible.
    and solved vario.s church n,",blc;;; ^u"y
    relationship.among trremseives. I{e witrr
                                              ril;;;;td;rl,i/&.irtiun*             if they had a <tiflioult
                                                  other.pa.*r.               rne for the pastorar
    ministry and two brnthers for deacorts.                      "tl.lir"o with
    participatiou ou'chru'oh in colunrbus *o,
                                                 I,ni;;;fI"il,;:;iuat               his active
                                                    fur*.d oni'*J'or. nl*uy, glrrd to see hinr a'd
    listen to hispreaching in our church
                                            andatr""J" tfr.'iirt.r".i.
    I courd still have a rot of sood thing,
                                             -.rov- ut,*lviruiv iiot.r,"urr.y, but I rhink that rhis
    is probably enough, I asrr-vou very
                                         mrr"tr
    Vitaly l(orchevsky as useiul to society
                                                   v.  luag" kr-^yrno-na t, p.urie to sorve case of
                                                rira           rr'J'l'Juve hirn ar liberty.
    May God bless yo* and alr who nrakes             "rt"r"f;*
                                                o."rri.ii]u,it.'.r.Jlrvit"ty       Ko,"t  .urty,

    Sirrcerely,




    Peter Metzger




       !u4-              W*fT
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 52 of 203 PageID #:
                                     3922

 llloU20L8

 Honorable Raymond l. Dearle
 Unlted States Dlstrlct Coutt
 Eastern Dlstrlct of New york
 225 Cadman plaza East
 Brooklyn, NY 11201


 Honorable Judge Raymond J. Dearle:



         My name ls lgor Trebushnoy, and I llve ln the
                                                       state of WA,
         Since lwas 25,   lwas a pastor in a Rqsslan church.
         Me and my famiry, we personaty know vrtary Korchevsky,
  .
 church' lt has been more than fifteen years
                                                                      and arso through our minrstry in the
                                              srnce |ve met Vrtariy tnrough youth, famfly, and other
 conferences ln whlch I also took part ln and even
                                                    some had personally organtzed,
          vitaly has proved himserf to be very responsrbre toward the
                                                                         work of the mrnrstry, He was arways
 slncere ln his Interactlons and relatlonship. lt was not
                                                          hard for hlm to share hls feellngs and wonles
 about anythlng. Many young people and young couples
                                                            recelved a lot of support and-advice on how to
 llve thelr llves, Many people came to repent after vitaly's
                                                              sermons. Hls honesty, slncerlty and slmpllcity
 in the way of dellverrng the Gosper, whrch he roved, touched
                                                                 the deepest parts of the human sour, He
 always encouraged people to be honest and hardworklng
                                                              members ofour nation.
          vitaly was also a guest rn our famfly, Me and my wife personafly experrenced
                                                                                          many bressrngs rn
 our llfe durlng our fellowship wlth him, we never notlced
                                                            any hlnt of ltes or decelt, lnstead he was full of
 love, He was always compassronate rf we ever had troubres
                                                              and prayed together for each other. we
 know that vltaly always sacrrficed to herp peopre in need, whenever
                                                                       it was needed.
          of course, we are very worrred for our brother, especrafly when we have
                                                                                   heard about his
 convlctlon' we are shocked and in the deep of our soul we
                                                             do not want to believe that something like
 thls could happened.

          I personally would llke to ask vou, your Honor,
                                                          to have mercy on Vitary when you wflr be makrng
 this declslon concernlng Vitaly,s future.



         Respectfully,

         lgor Trebushnoy



         Pastor

         PHONE 2s3-335-4871"
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 53 of 203 PageID #:
                                     3923
   September 14,2018

   Androy Agapov
   55 Orchard Street
   Greenfreld, MA 01301



   Judge Raymoud J. Dearie



   Dear Justice,

   My name is Andrey Agapov, and I have been a
                                                      fiiend of Vitaly Korchevsky for over twenty
   years' In addition to being friends,
                                        vitaly and I have ."rvea togetrr"r in orrr ctru."h comrnunity
   for all the time we have known each oflrl. I     ;ih"     y*il-pastor ar the westfierd Russia'
                  Baprist chruch i'westfield, va,             ir pait ottt. ,uir," gioup ori]*."t., ur",
   !,yapelioal
   vitaly's ch'rch is a member of. we rrave .put"n   ",rricir
                                                         toj"it Jt ut nurnerous oonferoroos an<l have
   planned. many events, and ttrrough
                                        all ofthis, *. t ulu. t ra l..n blessed by the Lord in
   overything that went on. on nurnerous occasions,
                                                          I have witnessed vitarv m"ting J*itaur"
   contributions to those in need. I hove stayed at his
                                                           house *uu.rol tim., *t      i" p?"rrr'i*"i.,
                                                                                                  -
   and I know that his doors are always open
                                                 for onyo* *t o n."ds a place to""   ,tq. --
   Vitaly is known by rnyserf and rnany others as
                                                       an honest and genuinc man. Listerring to his
   sermons- certainly is evidenoe of.this, Tho passion
                                                           and detail *iitrt *rtirrr i"
   that he does in fact bolieve and, rive. according                                    $."t, a?*""rtrut..
                                                      to wtrai he pisaohos, and his sermons, serninars,
   and wo'k as a pastor'o doubt invorved thousa'ds
                                                           orhour', orp*pn uti",                   i;;*ou.r,
   his sermons demonstrate a deop relationship witn                                    ^n-J;'r;y;.
                                                          trre ioiJ and a strong faith,   as only someone
   with a deep knowledge of God and trre Bibie,
   preaoh as ho doos, Thousa'ds of people
                                                     ."0 ,ti*"    r", ood ooa p-eople, wo"ili..irr" t"
                                               havelistened to viialy p*..ri, ,ria- irrrrv ir-#i"o*o
   Itim personally, incruding some whoiad rrp.ilJ;,.d-;.;;pr.d
                                                                           clrrirt rft". hearing one of his
   sernons.

   when I heard of Vitaly's anest three years ago, I
                                                           was deepry shocked, like rnany ofthose arouncr
   me. The photo of him being red out oihis ho-url
   irritial news articles was abnormar to mo, ano oia
                                                                           .r.irrp*i"J;;;;;flr"
                                                          io ii*-a-.iii, tt *
                                                           noiren""i any aspect of tho man I have known
   fo'a very long time. I suppor'ted vit"ly th;G;ih.r.
   on the phonc a'd in purson, ar5t utte'fgo
                                                                v.-urq'rp.n,       hours tarking with him
                                               lris-irritial hear.i'g         ^any
                                                                       and pans rifthe triur. I Lio* vitury
   verv welr, and r wilr conrinue to stana u1]rin-n                                                  '
                                                      una ,upfort"tti,n,
   conviction in the h'iar are inconsistent with the g.n"rii,
                                                                        id";;       i;i;      #
                                                                                         ;l*s";
                                                                    o a rr6n*t.r,"-u.io
                                                                                        "tVituiv.
   out of a deop respect and ca'e for vitary,
                                                  I wourd ask that in the senten.ing process, your llonor
   would trcat him with mercv. I would even go u,
                                                        rur to ;rk ior his freedom, He rras gonc through
   a Iot with these legar difficulties;.nd  t;;gil,
   would ask that vou take irrterest io ttris l"tict
                                                        h;ii-run,    ,or.on. I regard very highry. I
   in the supporr of theman)rnuy others who
                                                     and the nui".rour ottrers trratinitt uu i*ti'u,ia
                                                     k".;Viliy,-'
                                                                                                      4*
   Sincerolv. ,/

   ^n^rur'O*ror/-
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 54 of 203 PageID #:
                                     3924

  It/L2/ZOLE

  Honorable Raymond J. Dearle
  United States Distrlct Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond J, Dearte:


          our famlly, Lrsrtsky viktor and Nrna,
                                                we have known the Korchevsky family slnce
 1950',s' slnce the time we were young.                                                       the
                                           Vrtary's fathe r - vrktor Korchevsky was
                                                                                    a very crose
 frlend to my husband Viktor since their
                                            chrrdhood, rn the earry 19G0,s we had our weddrngs
 almost at the same trme. And our r(rds were
                                                 born in the same years. vrtarry was the second
 ln the Korchevsky family,                                                                        ch[d

          when Vrtary was a chrrd, r asked hrm what he
                                                       wanted to be when he grows up, and he
 flrmly replied that he wanted to be a "preacher."
                                                    And so, rt trury happened. wherever vitary
 was, he preached about trutft, klndness,
                                            compasslon, forglveness and about God,s love, And
                                                                                               ln
 all things, what he preached was the
                                        truth. when Vitary tiorcnevsky moved to Amerrca, his
 father died and he took the functlon of a preacher
                                                     upon htmself.
        r have heard that durrng vrtary's sermons that vitary grve
                                                                   thanks to the Lord for
 everything, when he was vrsrtin8 many US states
                                                   and helped read a revrvar rn many Amerlcan,s
 hearts and encouraged them to pray for those
                                                 that work rn governmcnt, rn his sermons, vitary
 always called people to stand up and protect
                                               the truths of God, because it rs vitar to us, our
 chlldren, grandchlldren and the future of America.

         our famrly has arways tried to not mrss any conferences,
                                                                  that Vrtary Korchevsky either
 led or took part ln, we sympathrze wrth
                                          hrm rn thrs hard ilme. we wourd hope that the Lord
 blesses everyone who wifl take part rn
                                         makrng the decrsron concernrng vltary. we wourd rike
 saythat Vltaly ls very needed to hrs fam[y, to
                                                                                              to
                                                the christran communrty, to the society and we
 ask You to leave him a free man.

        Respectfully,

        Nina and Vlktor Lisltsky
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 55 of 203 PageID #:
                                     3925


  September 26, 201g



  Honorable Raymond J. Dearle

  United States Dlstrlct Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymond J, Dearle:



          My name is Vyachesrav Kozyuchko and r rive rn
                                                          odessa, Ukrarne. r am writrng to you this
  letter of support for Vrtary Korchevsky as r want
                                                    to provrde a testimony for my brother rn farth.
         would lrke to ask you to takc into consideration my
         I
                                                             testimony when you w||| work on
 sentenclng for his case,

          I know brother vltary Korchevsky as a God-fearrng
                                                             mrnrster, farthfufly preachrng the
 word of God' Hls sermons and discusslons at semlnars
                                                         oi specific toplcs and hls partlc]pagon at
 conferences, whlch you can see on the Internet,
                                                  exert a profound lmpact on believers. His
 sermons carry forth a refreshrng reassurance, bring
                                                      lnspiration and comfort to my brothers and
 slsters in falth.

         I ask You,
                  Honorable Judge Raymond J. Dearle, to look lnto thls
                                                                        matter more carefully
 and take lnto account that vitary is very herpfur
                                                   to both our community and   churches, and grant
 Vitaly hls freedom,

        Mav the Lord bless you and grve you wisdom rn decidrng thrs
                                                                    rssue concernrng God,s
 servant Vitaly Korchevsky,

         Respectfully

         Pastorofthe centrar church ofthe Evangericar Baptist chrrstians
                                                                            rn odessa, ukraine
         Vyacheslav Kozyuchko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 56 of 203 PageID #:
                                     3926


  oel27/2ot8



  Honorable Raymond J. Dearie

  Unlted states Distrtct Court

  Eastern Dlstrlct of New york

  225 Cadman plaza East

  Erooklyn, Ny 11201



  Honorable Judge Raymond J. Dearie:



 our names are paut G, and Nataliya p, Boyko
                                                 and we llve In Zareche, Volyn reglon, Ukralne.
 we-are wrltlng thls letter of support
                                       for vitaly Korchevsky. we want to give a testimony
 by falth Vltaly Korchevsky, and we beg your                                                 for our brother
                                                Honor to constdeiour testtmony when yori
 sentenclng in                                                                              w'r  do
               thls case.

 we have heard about vltaly Korchevsky ln 2015,
                                                     when the news about hls arrest spread around.
 churches around the world prayed for
                                          him and we watched church servlcos in l\merlca on-line
 the lnternet. we got rnterested to rearn                                                        through
                                            about vitary, who rs he and what has happened?
 thls we started to llsten to his recorded                                                  Because of a
                                           .urron. on_lln" through the lnternet,
 we want to pornt out that hrs sermons are trury
                                                       Evangericar, without any devratron or heresy, wrthout
 anyfavoritlsm, wlthout any
                              Jokes or raughs..,,  Thrs m- t, r l"u *tth wrsdom and knowtedge'irom
  Lord I one more thlng, when you Judge gave
                                                                                                          $re
                                                 vltaly permlssion to freely travel around the LJnlted
 we were able to listen to him preaching at dtfferent                                                    states,
                                                          churches, and we witnessed that he contlnued to be
 the same Minlster of God, what we.mean rs
                                                thrs, nothing changed, as he was preaching the pure
 of God genulnely and boldly before hls arrest,                                                           wora
                                                    so he contlnues io do lt after the arrest as well,
 the sermons of vitary Korchevsky we recerve                                                           Through
                                                  encouragement and get strengthened, we rntroduced
 many of our frrend to vitary arthough rt rs just
                                                   through the rnternet, Today many peopre are worrying
 about hlm and praylng for him. we are eagerly
                                                     walting forthe next vltaly,s sermon, God most deflnttelv
 uses thls man for Hls Glory and for edlftcatlon
                                                    of God, people,
 we are esklng you, dear Judge Raymond J. Dearre,
                                                      rf you wourd prease do   what   rs rn   your power so vrtary
 could remaln free as a man valuable for the
                                             society and for the ctrurch.
 we know that "the krng's heart rs in the hand ofthe
                                                     Lord,,and your heart rn Hrs hand as we DearJudge
 Raymond J' Dearlel May the Lord Hlmself direct Your
                                                      heart ln thls mafter. we wlsh that peace would be
 wlth Your homel May the mercy of the Lord be renewed
                                                         over Vou overy mornlngl
 Paul and Natalya Boyko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 57 of 203 PageID #:
                                     3927


  Septomber 25,   20lg


  I{onorable Raymond J. Dearie
  United States District Court
  Bastern District of Ncw york
  225 Cadman Plaza East
  Brooklyn, NY 11201




 Your I-Ionorable Judge Raymond J. Dearie,

    My name is Plokhova Lola and_I am residing in pennsylvania.
                                                                   I am writing to you this retter
 of support for vitalv Korchevsk{. I          *,liv
 t    *t  familv would verv muoh prealvant l: youio.u"rii *:v brother in Fairh vitary Korchevsky.
   Tq                                    wirh       pr-e;;; lonsider ou, t.r-ii*o"l'*rr.lrinu t"
 making your decision regarding hii sentencing,

    we first met brother Vitary Korchovsky in 200g and know him
                                                                       personalry for all these ten
 years, when moved here from.a diffcrent
                                            tountry the Korchevsky t1amilfia
 tremendously assisted us in filring out paperwo*,                                 ;;;;;;;iry vir.ry
                                                      and registerini our crrilar"n ro, ."troi. una
 colleges.IIis help was frnanciar as w"li as spiritu;I. codlshowed
                                                                     us -o"h meroy und
 through this person,                                                                      "**
   . .vitaly Korchevsky himself is a wonderful porson, counselor and example for mo and our
 children. flis sermons and teaching among youtrl in ohurch,
                                                                and ut .oni"[n"., .n"o,riig" ,nuny
 and our ohildrerr havc returned fi'om such events ipiritually
                                                               inspired,
 of Vitaly's ministry, all of our children are now ohur"tr m"rnbers,
                                                                          ffi;;;;rr"d    ilil"u""uur.
                                                                      vitatv have'an abilit'v to tirt.n
 and to understand others, and always gives useful and needed
 time of day or night and bo sure ofiis-support, we know vitaty
                                                                  aavi"", iou-tun tri* i" irii
                                                                                                 "t
                                                                                                   *y
                                                                    KorcherrrLy a. tir" *orii"n.rt,
 selfless, and kind person,

    we ask You, Honorable Judge Raymond     J, Dearie, to decide on trre sentencing for Vitaly
 Korchevsky in benefit to the ohurch and community, ieaving our pastor
                                                                          and mentor at riberty.

    May the Lord Jesus cluist,bless you, I-Ionorabre Judge Raymond J, Dearie, and grant you
 wisdom in regards to the God's servant Vitaly Korchevsicy,

 With our deepest respect,

 My  Sons and I,
 Plokhov Pavel
 Plokhov Sergey
 Plokhova Lola
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 58 of 203 PageID #:
                                     3928

   os/r8/20t8


   Honorable Raymond J, Dearie

   United States District Court

   Eastern District of New York

   225 Cadman Plaza East

   Brooklyn, NY 11201



   Dear Judge Raymond J, Dearre:

   our names are vlctor and Elenora Tslfra and we are writlng this letter of support for our dear friend, our
   pastor, and slmply a really good person Vitaly Korchevsky,

   Ever slnce we have known each other Vitaly proved himself to be a God fearing and honest man. We
                                                                                                    are
   aware of many good deeds and actions which were done by this man. Vltaly Korchevsky has shown and
   continue to show love and compasslon toward people and toward us personally.

   When we moved to the Unlted states we experienced to the fullost extend his support, care and real
   help ln many different llfe circumstances. l-le gave us very wise and practical advices for our llves. we
   even bought a house because of his help. l.lehelpednotjustus,butalsoourclosefriendsand
   acquaintances spiritually and fina ncia lly.

   This person is known for keeping his promises and also as a true Christian man who always does what he
   promised' His wlsdom is well known to people as a glft from God and he freely shares lt with
                                                                                                    his
   brothers and slsters by faith. lt is lmpossible to evaluate his role as minister, mentor and counselor,
   Teaching and guidance that he gave us in personal conversations helped us to get established in faith,
                                                                                                          to
   get closer to God, to see and notlce needs and problems of other people surroundlng us.
                                                                                            Vitaly helped
   us and supported us spiritually as well as through prayers and by means of financlal support.

   We do not allow ourselves even to think that such deeply God fearlng and righteous man could be a part
   of the stories that we have heard. We know Vitaly l(orchevsky for many years, and we can testify
                                                                                                    about
   his mlnistry and his daily walking before God ln fear and reverence. The man who fears cod
                                                                                              cannot do
   somethlng that is not pleasing to the Lord.

   D(iar Judge Dearle, please show your mercy, understanding, compassion and personal lnvolvement
   when you consider this matter regardlng our personalfrlend and pastor, who ls a
                                                                                     true Chrlstlan man to
   the full extent ofthis word and who is truly a good man. please give him an opportunity
                                                                                           to actively
   continue hls ministry and to be with hls wonderful family. we believe that our prdyers and your
   graciousn@ss and wisdom will lead   to a positive resolutlon of thls matter,


   Respectfully Victor and Elenora Tsifra.
                                                                                        ,'i,n"L/
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 59 of 203 PageID #:
                                     3929


  o8lL3l2or8


  Honorable Raymond J. Dearle

  United States Dlstrtct Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Dear Judge Raymond J, Dearle,


  l' Alexandra Pavllukova, resrde at 10s Edgar
                                                 Ave, Aston pA, 19014, usA. The purpose ofthrs
  letter rs to address the case of Vrtary ro.cneusri
                                                      v. uin. wtrr rv i.rrrv, r *J"rairr.?t" strongry
  afflrm hlm as mv brother ln falth, hoping
                                              that,rtrr r.tt.i *rrr be taken into consideratlon by your
  Honor as well as aid in the process of aplealing
                                                     the verdict,

 From my personal experrence and experrence
                                                     of my famiry, r see brother Vrtary as a godry man
 who governs himself whofiy accordrng
                                             to the words from scrrpture: "wrthhord not good from
 them to whom it rs due, when rt rs rn power
                                                   of thine hand to do it,, (proverbs 3;27). rn sprrng of
 2011, when lJoined the sravic ch urch'com
                                                 m unity here rn Brookhaven, punnrvru.n1",
                                                                                               i u*L.
 expectlng my flrst child whire my husband still
                                                      remained overseas. Brother Vrtary generousry
               hls help in frrfing out the rmmigration ao.umentr,
 lfferSd 1e                                                           aidrng me greatry rn the process,
 Besldes that, brother Vrtary and hrs famiry
                                                 were of great monetary and morar support rn the
 whole process. They gifted me with a crib for
                                                    my newborn son; they even provided the means
 t9 acqulre necessitres rike drapers. Vitary and
                                                    Svetrana never ceased to support me rn the flmes
 of trial for my lrttre famirv, After some trme,
                                                   my husband officiaily hmtgraied to
 met hls 1- year-old son for the frrst time. The Korchevskys
                                                                                         ti.   dl, una
                                                                  wercomed m-y hrruuni *-rthip"n
 arms and were once agaln reaching out to
                                                  my f?mlly by offerlng hlm a Job,

 ln the present time, even through arr these triars,
                                                       brother Vrtary rs stirr rn hls service, actrvery
 dolng all in hls power to reach out to consore and
                                                       support hrs fe|ow church members through
 sermons, leadlng bible studres, and participatrng
                                                      in other church activitres, He always was and
 will be a soltd rock of foundation for thls cirurchl

 l, with my famlly and other feflow church
                                             members pread your honor to take into account our
 letters of attestatlon for our brother Vltaly t<orchevsky,

 May God bless you and glve you wisdom in
                                          thls process,

 Slncerely,
 Alexandra Pavliukova and pavllukovs famlly
 (Singnature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 60 of 203 PageID #:
                                     3930


  09125/zorE



  Honorable Raymond J, Dearle

  Unlted states Dlstrlct court

  Eastern Dlstrict of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201




  Dear Judge Dearle,




  My name   rs Paver   purukchu, a brother
                                           and membef of the same church as Vrtary Korchevsky,
  My family and r have known Vitary for
                                           around  1.g years after we vrsrted the
                                                                                  church of which he(vitary)
  was serving as pastor, The first thing
                                         thatstruck me as an indlvldual was Vitaly,s love toward
 and wllllngness to herp rn any way he courd,                                                      strangers
                                                r have heard of his krndness toward many peopre
 confirmed when I had a need, The most                                                              and it was
                                           honorable thing about hlm was that he helped without
 anythlng ln return, I personally had more than                                                        seeklnt
                                                    one lncidient when he helped me, one ofthose
 was when lcouldn't make rt to church because                                                        incldents
                                                     r drdn,t have gas money, He asked
                                                                                        why I courdn,t meke it,
 and r told him exactry why to whrch he rmmedratery
                                                          responoJa by giving me some money and teling
 ask, lf ond when I would experlence a need.                                                                  to
                                                Although thls ls a very small act of kindness toward
                                                                                                       me, I
 know he would herp even rf r had a brgger
                                             need. He rs a very trustabre person and very transparent
 servlce because he herps Sreopre and does not                                                             in his
                                                   boast to others and puts hrs heart rnto what he does,
 He taught from the pulpit and encouraged
                                              everyone to be klnd and mercrfur to those who needed
                                                                                                          rt,
 even lf they dldn't dese*e rt. After all mercy
                                                 is not something aI people deserve but alr peopre
                                                                                                      need.
 Your honor, r ask that you have mercy on vrtary
                                                   rn thrs regar drffrcurty because rts contrary to vitary,s
 lifelong reputatlon, Arthough the Jurors decrsion
                                                    rs honolble, r ask you to grant hrm freedom
                                                                                                      so he can
 contlnue to serve as there are not many
                                           God fearrng peopre tike htm. tt wouto be disastrous for
                                                                                                        our
 congregatlon to not see him with us. He rs our
                                                 famrry member and rf you wourd get to know hrm, you
 would conslder hlm as a falthful frlend.
                                          May God bless YourJudgment and let your heart be merciful
 Vltaly because he and his family need your                                                                  to
                                             help, Thank you for ieartng my voice,



 Respectfully,



 Pavel Pulukchu
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 61 of 203 PageID #:
                                     3931


  09lz4l2}t8

  Honorable Raymond J. Dearle
  Unlted States District Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201



  Honorable Judge Dearle:

    I am Yulrya Mernyk,
                      currentry rrvrng in Medra, pA and workrng
                                                                for Enterprise Holdrngs as        a
  branch manager in Newtown, pA,

  I have known Vltaliy Korchevskry for
                                         thrrteen years now. Vitariy has praid a h .rge rore, of
                                                                                                 herprng
 my family movlng to the Us back
                                    in zoo5, uy singtng a sponsorshrp agreement.
 perlod Vltaliy was a                                                                 Through out this
                      Breat pastor rn our sravic Baptist church rn Brookhaven pA.
                                                                                        My famiry and r
 have been gorng to this church for
                                      thirteen years now and we cannot rmagrne having
                                                                                             a different
 Pastor,

 vltaly has also prard a huge rore in mentoring
                                                  me when r was going trough diffrcurt trmes. There
 wasn't even one trme, when he refused to
                                               Ist@n to my probrems or herping me wrth somethrng
 that I needed' Hrs house was arways open to
                                                  our youth, and anybody that needed a prace to rrve
 while deallng wlth frnancrar drfflcultres. Every
                                                  member of our church can confirm that Vrtary rs
 nothlng but an honest man who fears God
                                               and loves hls church, Vltaly,s preaches and advises
 has personally lmpacted my life and every
                                               member of our church,

   I am very surprised that Vitariy is rn such a diffrcurt srtuatron rlght now,
                                                                                r rearry wourd hope
 that he can be treated with mercy and can be ret
                                                       free. we need hrm rn our church and r
 personally rely on your kindness and
                                          falrness.

 Thank you, Dear Judge Raymond J. Dearle.




 My best wishes,



 Yullya Melnyk
  Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 62 of 203 PageID #:
                                       3932
 09121t2018

 Honorable Raymond J. Dearie
 United States District Court
 tsastern Distrlct of New york
 225 Cadman plaza East
 Brooklyn, Ny 11201




Dear Judge Raymond J. Dearie,

         My name is Arex prokhov, My famiry
                                                and r reside rn Brookhaven, pennsyrvania.
 writing to you regardins tn:                                                                 we are
                                     oivit"rv koi.n"u-.-ry, w" have a desire to witness
                              :T"
 brother by faith. prease consider
                                    orr t".thony rinJn'you i..r" a sentence on his case.
                                                                                           for our

         March 14 2008, is when r came to
                                              United states. rt,s been over 10 years since
 Unlted states with mv parents, urottrers                                                    r moved to
                                             anJ s-is=t"i.]irno* my brother Vltaly for over
                                                                                             10  years,
 The first time I met Vitarv rorcrrevsty
 Baptlst church' At that time' he,wa-s
                                          was ;; sil;y        church service at crum Lynne sravic
family come to united states. The rirst
                                        arready p*ior     *'"r.    V*aV and his famiry herped our
                                           vear   "
                                                 wallo,]gtr  ror our tamity. w" iionri'rno* unv
 English and we didn't  n"u::lt:u."y      riving in pennivrvania, Vitary and his famirv provided
colossal help in frnding a prace to                                                                us
                                     reni, nerjing u. wiii any paperwork and a rot of morar
                                                                                                support.
when we came to United states r was 15 years
                                                     ord. For.a teenager rike me it was a big move
from one country to another. r had a hard    t;;;;ki"g      tri"nos an"Ji ,oiro'gei mlsert rn troubre a
lot But Vltaly was arways there for   r".   n" *u.n'Iil;i
his friend. He did everything with royg-and
                                                          ,y     pastor but he arso considered me as
                                               uo."rrilrvt      of charge. r arways know Vitary
honest' true, helpful man. ln many difficult
                                               moments t facea," vitari r'erpeolire io rearize as an
have to put God first and everything erse                                                      that you
                                              wit .or"           Vitary Korchevsky arways puts God
first in every situation and God bleJses nim wiseiy "iong.
                                                       witn everything,
        In the year 2015, before my fianc6
                                             Oksana and r got married, Vitary wourd make
to meet with us to tark                                                                     the time
                                   impo(ance of maniageind tirr this day,aie tnani God
us this opportunity and"boT.lh:                                                            for giving
                        for Vitaly for taking part in oui marriage. My wife
at Brookhaven sravic Evangericar Baptist-church,                            and  I are now members
                                                      where we soe Vitary praying his rore as a
pastor. And one thing we know for sure is
                                              that he's an honest     oiolt"irin'g'man ana w"
would never believe that he. rs guirty. since the aav             "na
                                                       tnis caso began about vitary, we never
doubted Vitaly about his righte-usness, we
                                                nuu"r had a reason-to o"uoiin"-nJn"sty of vitaly
Korchevsky.

        we ask Judge Raymond J. Dearie, please take into account
                                                                          everything being said in this
letter and the fact that there ls. no direct evidence
                                                      to point out his direct fauft Jndlrant treeaom
to Vitaly Viktorovich Korchevsky,                                                      1




Sincerely,
Alex and Oksana plokhov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 63 of 203 PageID #:
                                     3933


    Dear,
     Judge Raymond J. Dearie
    I Lubov Rrdna Live in phiraderphra pennsyrvania
                                                          in Unrted sates. r am wrirng to you
   about the case of Vltally Korchevstly,
   and give a good word about him.
                                              t wanted i;i"il",    know what I know about him,
                                       I Hope you wrrr oelute to read and
   my letter when you make a.decisron                                           take lnto account
                                            on vit"riv i"r.t"rskiy,s case. r know
   the year 2000' r am a member                                                       Vrtariy slnce
                                    of hrs church a.a n""" boen going there
   ls a great pastor and very caring.
                                                                                   for ,rg years. He
                                       when rrirst moved rn he arways was there to herp
   lf I needed herp, r got to know hrm A rot                                                      me
                                                croser because ot my dad who is gg years
   rlght now' Vrtarity was a busy                                                               ord
                                  man but arways found trme to come and
  talk to him' My dad loved spendlng                                             visrt my dad and
                                          tlme wlt'h nim anJ talrtng to him about
  would come over for tea or drnner.                                                  the blbre. He
                                        and they courd spend hours tarkrng. He
   relatsd to my dad nor did he owe                                                   was not
                                       hrm anything but he arways found the fime
                                                                                         to come
  even ro an erderry man, He prayed
                                         together with him and wourd herp him with
                                                                                           anythlng
   he could' r do not know how but
                                     he round the timo ror every singre member
                                                                                        of the
  church' He paid attention to every singre member.
                                                            He was an outstanding preacher and
  his sermons touched many peopre. peopre
                                                    got saved in church because of his sermons
  and I also courd risten to his sermons
                                             ail day during work, They somehow courd give
  hope ln harcr times, Grve me advrce                                                              me
                                           when r needei ft. you courd reaily teil that God
  spoke through this man and only a person
                                                    who truly .oves God and has God in his llfe
  could say these kind of sermons. However,
                                                    the rigiest oifference he had from other
  preachers and pastors was that he
                                         ilved what he pieacned. He did not onry preach
                                                                                                 but
  he also acted by what he said. He helped
                                                   out eveiy member and alter church he would
  come up to every person who he saw that
                                                   was in a bad mood and offered to herp rf they
  had houbre' There where m?Tenls when
                                                  he kept me in his prayers and came to my
  house to fix some things and just find
                                             the time to tark to me and encourage me. r berieve
  that this man rs someone who does a rot
                                                 for others and he rived his rife for others. He
  defiantly can do good for our church and we need
  people like Vltaliy, This man rs someone
                                                            him because there are uary    t"*
                                                 who definitery fved a fife for others and arways
  had the needs of others in frrst prace, He
                                                  wourd neveisay no to someone if they needed
  help even lf it was hard tor him.



 Your honor, r sincerery hope you take rnto
                                            account this refter before making your
 decision. May God bless you,

 Sincerely, Lubov    Ridna            R,   drrt-
                               ^'.,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 64 of 203 PageID #:
                                     3934


  09/19/2018



  Honorable Raymond J. Dearie

  Unlted States District Court

  Eastern Dlstrlct of New york

 225 Cadman plaza East

 Brooklyn, NY 11201



 Honorable Judge Raymond J. Dearte;



 our names are sravrc and Luba Kurtynets and we
                                                   wrrte thrs retter of support on beharf of Vitary
 Korchevsky' we llve ln springfield, Pennsylvanla
                                                  and ere members of the Brookhaven slavlc Baptlst
 church where Vltaly Korchevsky ls the pastor
                                               of the church. we are members of thls church stnce
                                                                                                    2004
 a nd we moved here because vrtary
                                      Korchevsky as a pastor of the church became e sponsor
                                                                                                    for our
 famlly when we moved to the usA. ouring
                                                art itrese years we know vrtary and hrs famiry very
 we lust arrrved to thrs country we actuafly rrved
                                                                                                      we[. when
                                                       wrth them rn their house, the same way as many other
 families who immrgrated here. vitary Korchevsky's
                                                          famiry is very gracious and hosprtabre famlry, they
 always receive visitors with     and do lt
                              loy           alt  as for God

 vltaly ls dolng a lot of work for the church and other
                                                          church lnvrte him very often to conduct dlfferent
 services, conferences, conventrons and a[
                                               other type of the ministrres. what vrtary rs dorng rs an
 enormous work for God and rt is trury his callrng to
                                                        thrs ministry, The tord trury bressed nis-wort<s
 because we are wltnosslng as so many people
                                                   came to falth to God through hls sermons. vltaly was also
 glving sacriflclally, and he flnanclally
                                          supported all who were tn need,
 when we have heard about accusations that were brought
                                                        agalnst hlm we slmply could not belleve that
 this ls against our pastor Vltaly Korchevsky.

 we pray to   God and   lt is also our huge plea to vou personally that vou would let
                                                                                      vltaly Korchevsky
 remaln as free man.



 wtth deep    respect,     /ru-
 Kurtynets famlly: slavic, Lirba and children
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 65 of 203 PageID #:
                                     3935

   08l06l20LS

   Honorable Raymond j, Dearle
   Unlted States Dlstrict court
   Eastern Distrlct of New york
   225 Cadman plaza East
   Brooklyn, Ny 11201



   Dear Judge Raymond J. Deario,



   U,ilH i!."1"3;u"'l^ll'1l1p{$lfll1'Ji!T.',""fl',iJ'"li?Hl1'ff
                                personat experienie with Mr, Korchevsky.
                                                                         fl"J,"il;""I%,".,.
   lli"T:*rll"J
   |      r*r rvrr' X_f:l?lgIy
                            as a preacher et one of the slavic youth
     'ror
  Massachusetts^orcnevsKy                                            coriference in
                  in 199g. Since then, t nave corresjonOej witn him
  Youth chorr Drrector at vitarv's neign6;;-uk*ii,-kffifi;,         regularly. At a time. I was
                                                            r have arways been rmpressed and
  touched wlth hrs atfltucre towlrd yo-ung  p*;[. tG'i;'jemonstrated hosprrarity, kindness, care
  ond passlon toward our youttr coitinuiustyl

  Slnce the falt of 201 1 mv husband and
                                            I havo become memberg of Brookhaven Baptist
  Golng forward, in December                              'Ji]g"                             Church.
  December 31 , 2016, That dav,..of
                                    ,016;i  ;i;;-#;-ri,ii[        + cancer. vtraty tearned about tt on
                                                   ";; ;
                                    even ihoug"h ii     h;iid;y and Mr. Korchevsky had our youth
  Group over hls house celebraiing tbwV";ri,'n".[or"'io
  special prayer, anointins
                                                               rrrt and be ready to-niv-#iiu
                                                                                     perform a
                             me with- oir accoroirb i" ur" s.,''pture. rne nexii-"'v,
  were lnvtted over Vitarv's house for this rp".iir priv".                                       .no r
                                                            ,Jntionea            rdi"oi'o!l",irurry
  desoribe tts sisnificance.  r"TtT,         nb""rJrtrl{ot 9.iy.1         "0o"",
                                                                        ,"r"ining'iilJ, iii,i"qrrrrt,,
                                       _Tg-
  life, serving,my.family, my church, and                          ",
                                            my community, i o6ttuu" o;Jniiii-p'il-vt;.;;i.
                                 and ne ao6s nis wJi['througn ni'p*pL, rtiut6"irJuu'vit"ry
  R:ftrfr:tE'i'^:""Y:i*l*
  I know my famlly and r have arways
                                       been wercomed at Vitary,s and his wife sveflana,s
  They have providod emotionar                                                             house,
                                  =riport anJ rrave s=tr-oin-cintinuous kindness and care. From
  my experlence wrth Mr, Korchevsky r
                                        can reassure you, rils not onry hrs homo that rs open
  me and ml, ramrv 24t7,ius Hrs HEARr ne                                                       for
  preaching but wlth his daily care
                                                roviJinJ'se;d; tiil'i1"il;;i'iiili'liiirinil
                                    about ordlnary p"opi" filu ,vr"ft,
  I can confirm that Vitarv *o-luy:!I
                                         is a man of great integrity and is extremery dedicated
  famlly, church and community. I can say It wlth                                                to his
                                                     t6tal confidlnce that few men have conkibuted
  to the societv in a wav Mr, Korchevsky hr;:
                                                 ril;iG th;'c-unent case, r stiil berieve Vitary
  Korchevskv to be an ironorabre inarviriu+1
  h-uman being, We need him among
                                        usl
                                                 vafa;r"   ;;;;; ;il;; ;ilfi        ffi :"rl'53000

  Y.:yl lgl.rL l,sincerery.hope you w-iil give Mr, Korchevsky an opportunity for a second ohance
  wnrte you make a falr decision,

  Thank you for reading my letter.

  Yours Falthfully,
  Olga Lypyak
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 66 of 203 PageID #:
                                     3936


  Vitaly Titov
  I 19 Westminster Drive
  Wallingford, PA 19086
  6t0 499-3295
  Vitalytitov@outlook.com

  August 2,20I8

  The I-lonorable Raymond J. Dearie
  United States District Judse
              District Corirt for the Bastern District of New
  U_nited States                                                 york
  225 Cadman Plaza East
  Brooklyn, NY 11201

 Re: The casc ofU.S, v. Korchevsky, 15-cr_0003g1

 I,Ionorable Judge Raymond J. Dearie,

 writing to You is Vitaly Titov, a member of the sravic Evangericar
                                                                    Baptist crrurch of
 Brookhaven, Pcnnsylvania. I arn writing to you with a petiiion
                                                                auout vitaty v, korohevstv,          ttre
 pastor of our church,

 I wiu tou a little bit rnyserf: I came to the United states in r99r, twice
                                                                            manied, havo children and
 currently am a member ofthe above-mentioned church. I am
                                                                  fiom Vladikavkaz anJ servea us a
 deacon in the local ohurch. I was removed from
                                                     the ministry au. to u .p""irr. ,i"
 US during my first marriage ond got divorced h"re in the u'.s,
                                                                                          i-*.. t" ,rr.
                                                                   I was then
 this goes complelely against the official statements ofthe Russian napti.t"[ri"-nrottr.*.J"J,
                                                                                       uiiooa in ^a
                                                                                                  tfru
 us. At first, no Slavic church would accept me, incruding thc ukrainian
                                                                               churoh that tlivE
         (.snc). I was left searching for a church and was-aocepted to eo,.ri*n
                                                                           *
 ryarty                                                                                   Bupii.t
 churoh in La'sdowne, PA. TogeGt with my fam y we were members
                                                                              there for r0 years, we
 made many fiiends with co-berievers, but the ranguage barrier
 lack of the spiritual food we were used to._we the-' bigan again.
                                                                    mad"   Giif;lt;;j#       airo rurt a
                                                                        ,.o."r, [ur.]*.;;;.kirrg
 church and our choice fell upon this churoh,

  our acceptance was not immediate and we understood that; there were reasons
                                                                                    that I mentioned
  above. Pastor vitaly Korchevsky immediately left good
                                                      a       impressio" on *u, I troiy i.""a ni,
  deep scrmons, and although at times it seemei to us ihat he
                                                                treated us with wariness, he actually
  supportedfor our acceptance to the church membership, even though
                                                                          we recoived on.-rid.d
  treatment by other leaders of the church and church mimbers,
                                                                   why do I write all this to you?
  B-ecause I want you to understand that with my past,
                                                         I courd not recei"" *y iu*.itirrn rro,n
  vitaly or from the church as a whole. But it is-Vitaly who practicaily    g;;;     ..dd ohon.., . ,
                                                                                      "
  In addition to.just preaching and teaching, to which Vitaly Kotohevsky paid
                                                                                     partioular attcntion,
  ho showltilieonce in trving to bring thi'truth homo to
                                                              tire church iiri.,X"rr l"Jl"i"iiigitrv
  explained Bible truths to the churoh, besidcs trrar, rre showed rr;tihiG;;ith
  oxample' When the congregation acquired a building for holding
                                                                                        rr*'p.-iii"r
                                                                        sorvicJs arrd it *as ,ruo"ssa.y to
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 67 of 203 PageID #:
                                     3937


   do remodeling, Vitaly left a huge.impression
                                                    on me because he personauy spent much
  time in the church building                                                                    ofhis
                                 oaricipaiinlin
  sclreduls he stayed after all other peoplJ
                                               ii';;;,       i;;;.mple,    r saw that crespite his busy
                                                worra r""re,lat"lnto the night, and did painr
  benches with the paint gun, He.stiu                                                           church
                                           c;ntinuei t" *"rilT"irir.e, ho continued to serve in pastorar
  capacity in our crrurch, he continxed to.."u.
                                                    ur-o'pi.ria.ii of the Eastem part of the church
  Union and the Alriance, and on the top
                                              orat ilat h.-*ffi.ontinuously traver making murtipre
  trips relatcd to his ministry, .. I oft"n wonae.";-;i;;r;;i;1.
                                                                    get so muctr energy?

 When I came to know of his arrest, I was
                                              in shock! I did not trust my emotions and impressions
 of him and began to search forau
                                     i.,.ibl.
 that time, I personallv trroushtro ;yself thrt
                                               i;i;;;;il;;;ilJl;il;ffi;""'ilTi."rn
                                                  il16iil;;something, arthough not sure of whar.      "t
 with time, as I watched thJbehavior of Viiatt   i;r?#k;,          I became more and rnore convinced
 of his innocence, I read manv articres and
                                              d;;;i;:i'.-t"i;
 his innocence and-blindry ruppo.t, hirn; uelieve
                                                                   that the church blindry believes in
                                                      meir,ir-ii iot t.r". Many like myself, ar first
 treated his a*est dubiously, but frnalry peopte
 were going tlu'ough this extraordinary dliffrcult
                                                    su* inti*    a worrhy exampre as he and his family
                                                     situuti"nlw. all know that all his aocounts were
 frozen and his family was reft practicaly
                                             ritrt"* ,"r."r."s for surviving, and he was reft with
 the need to pav bills of not small sir",,.'u"spiie
                                                      rtiJiiil."lt situation, r,!n.u".       r",
 financial assistance and onrv asked the .d"T
 keep them through,
                                                   ;   ;r"y                            "J"a
                                                            f;r lim ano tris familyl Antr  God   "nv
                                                                                                does


 It is impossiblc to believe that this type ofperson can consciousry
                                                                       commit such illegar aotions,
 plus I personally did not frnd any in-formation
                                                  from the press or slsewhore that oould aotually
 convince me with facts so I woutd to believe this.

 It is my porsonal rcquest to you, to a person who is vested with
                                                                   power and authority, to takc
                                                                                           -'   into
 account my perition about vitaly Korcrrovsky
 rehabilitation.
                                                and stop this rnattir with full  ,"b*d;i
 Respeotfully Yours,
 Vitaly Titov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 68 of 203 PageID #:
                                     3938


  0s/22120Ls



  Honorable Raymond J, Dearle

  Unlted States Dlstrict Court

  Eastern Distrlct of New york

  225 Cadman plaza East

  Erooklyn, Ny 11201




 Honorable Judge Raymond l. Dearie:



        My name rs subbota Rrta rvanrvna and r rrve
                                                      rn the crty of st. varentrn, rn Austria; and
 knowing the srtuatron r am writing to you
                                           thrs retter of support for vrtary Korchevsky,

        .lgottoknowVrtaryseverar years ago, through the rnternet, by tstenin' to       his sermons.
 I also know for sure that many of my brothers
                                               and sisters in farth risten to hrs sermons as we
 and recelve a lot of edlficatlon for themselves.
                                                  We all are worrylng for hlm, we are all
 concerned and care about hrs fate, we are
                                              not rndifferent to his future because Vrtary
 Korchevsky ls a wlse and humble teacher
                                            for us ln our Chrlstlan llves.
                to leave Vitary a free man, because he rs very herpfur
        I beg You
                                                                       to both our churches and
 the communlty. May the Lord bless you and your
                                                 famlly.


 Respectfully,



        Rita subbota
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 69 of 203 PageID #:
                                     3939




  September   l0,2OlS


 Honorable Rayrnond J. Dearie
 United Statss District Court
 Bastern District of New york
 225 Cadrnan plaza East
 Brooklyn, NY    il20i

 Dear l{onorable Judge Raynond J, Dearie,

    My name is Yuriy Davidovich pivnev and I am the pastor
                                                              of the church in Kurunda vilrage,
 Altai Krai, Russia, together with my-rvife Nrarrr,u Nifolu.una pivneva
                                                                         woulcr rike to write this
 letter of support for Vitaly l(orchevsky,

    I would like to tostify about my brothor in faith and I ploa with you
  .                                                                       to consider my testimony
 when you will make your decision in his
                                           "ase,
                     Korchevsky when we came to visit our children in Amerioa.
 ,.,_Y^:I:t_V_tl"ty                                                             I{e proved
                     wise and-symparhetic counselor. FIis sermons are peaceful in nature,
 ::T::iif    :"F:d,the lives ofbelievers.
 posrtrvely att-ect
                                                                                          and they
                                          Even the members ofour oongregation back in Iiussia
 listen to his sermons regulatly,

    I also know that vitaly Korchevsky helped vety much our children who
                                                                         also live in America.

    We pray to Ood and at the same time ask You to deoide
                                                           the rneasurc of restraint for Vitaly
 tho favor ofthe community and churches, and grarrt him freedom.
                                                                                                  i'
 Respectfully,

 Y. D. Pivnev
 N, N. Pivneva
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 70 of 203 PageID #:
                                     3940


  Lolos/20t8

 Honorable Raymond J. Dearie
 United States Dlstrlct Court
 Eastern Dlstrlct of New york
 225 Cadman plaza East
 Brooklyn, Ny 11201

 l.lonorable Judge Raymond J, Dearle:
         My name rs Vasiriy Sazukin, and r rrve in
                                                   Mordova, r am writing to you thrs retter of
 support for Vrtary Korchevsky. r wourd rrke
                                             to grve a testrmony for my brother in farth. r hope
 that You take my testlmony into account
                                            when you will be sentencln8 Vltaly.
         I met vitary armost eu8ht years ago,
                                              and srnce that me the Lord has arrowed me
 only l<now hrm, but arso befrrend hrm. He became                                          to not
                                                    a very good frrend and sprrrtrrar mentorto
 ma' Hls farth, knowredge of the word of God
                                               and how he appried rt to hrs rrfe, became brg
 examples to me and many of my friends.

         with the herp and partrcrpatron of Vrtary, we courd organrze
                                                                      many conferences and
 seminars, where the word of God wourd
                                            reach many peopre, rangrng from young newcomers
 to older mrnrsters ofthe chrrrch, Lrstenrng to the
                                                    Gosper, hundreds of young peopre came to the
 Lord God Almlghty.

          lgnoring the many oprnrons of hrm rn recent news
                                                               and socrar media, Vrtary stayed that
 same dovout christian,   that reft behrnd a good exampre of farth and how to be a'taw-abrding
 cltlzen, that taughr others to pay therr taxes and to read
                                                             an honest rrfe before cod anl
 In buslness especially so that it wourd not                                                 feopte;
                                              be a trrpprng stone when preachrng the word of God,
 Even today Vltaly remalns an example to many
                                                    devout Chrlstian people,
        I ask You, Honorable Judge Raymond J, Dearre, to take rnto consrderation
                                                                                       Vrtary,s
 importance to our communrtres and churches and to leave
                                                               hrm a free man. Not rookrng at a
 the susplclon, Vitaly ls clean before God, and we belleve
                                                            that hts llfe before the Lord will be a
 great example to many more. we befleve
                                             that rf he remarns free, he can strfl brrng much good
 to our communities, churches and friends, obviousry, this
                                                              wrrr arso be a great breirng to hts
 famlly,

         May the Lord bress you, your Honor, and everyone who wifi
                                                                       take part rn the makrng of
 this declsion concerning our brother and friend. I believe
                                                            that the Lord wlll give you wlsdom ln
 the maklng of many dlfficult decislons, when lt is lmportant to
                                                                  be honest before God and men.
 Maythe Almlghty glve You strength and health, and bless your
                                                                   famlly,
        Respectfully,

        Vaslliy Sazukln
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 71 of 203 PageID #:
                                     3941

   tolo6/zotg

   Honorable Raymond J, Dearle
   Unlted States Dlstrlct Court
   Eastern Dlstrlct of New york
   225 Cadman plaza East
   Brooklyn, Ny 1120X

  Honorable Judge Raymdnd
                          J. Dearle;


          My name rs yarosrav zayatz and
                                           r have ,ved rn Amerrca
  to America, my frrst job was                                     for 20 years. when rfrrst came
                               as a constructron worker
  here I had the opportunrty to                           and rrSht from the begrnnrng
                                                                                        of my arrivar
                                meet vitary ro.cheusky.iwls amazed
             herp anv person rn need, hrs                                rust how driven and ready
  Hr[il   "                               u.rr*      i"l"
                                                       e';od and prarse the name of the Lord Jesus

          One of the brlghter memorier
                                            ls when Vltaly, not sparlng
  establtshed and deveroped                                                any ttme or strength,
                               a church rn tr,. ur.,
  Through hrs genurnery chrrstran
                                                       *i!r.i"    i,r.a rn and where he rs the pastor.
                                     way of tfe, tre tru, rroughi and
  Lord and to the church,                                                conrnues to brrng peopre to
                           where adurts membe^ of ti" cfur.r,                                           the
  find warmth and rove. And thrs                                       toeett,er  wrth chrrdren arrke can
                                    rs very rrori.rii"'rr,"w'our
  future, Krds are our future,                                         ktds tne  right way forward to the
                               ahd thrs is wr,y vitatf lonJ".i.a
  and congresses where he preached
                                                                     r,re"  number of youth conferences
                                         aboui ho;;s;;u**r., .no
  compasslon, and of course he                                           uoooness, modesty, chasflty and
                                  taught youttr trow
                                                       iractl..fty to toru eoat
           It ls also lmpossible to fl:qu,.*lr.h
                                                  how much vlgor he created a prayer group
  Sprlngfrerd' MA which rs stt                                                                   ln
                                   to thrs day rs arrve una ,.iiuu .nu
  God about many needs rn our                                          con*nues    to raise up pravers to
                                     chrrstan worra. r tno* vrt.ry ,na
                                                                         his chrrstran *uy oi,f" u.ry
                                             peopre around hrm and towards
  ilil;:lf"$lililill*:tJ"o:,t"*.'ds        of are totallv lncompatlble wlth
                                                                                those r"
                                                                                          ".J.'irr*.
  fuil of magnantmtty ana                                                    trr.          oiiiir'o.rron
                             eene':Jstt"J.                                        "*uni.
  -       Dear Judge Dearre, r respectfurry
                                            urge you to make the rrght decrsron
                                                                                and to show mercy
                       krnd soureo     pastor_m'i;ffi.;;;;.    that knows htm agree that hts ptace
 f::H.rr.,ffiTs:nd
                                      tt   that the Lord could set Your
                                                                        hearr for mercy, and we pray
 a, *rx;.|;:l|,iil,;':,t"'.oJ,l;ft
         Respectfu lly,

         Yaroslav Zayatz
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 72 of 203 PageID #:
                                     3942


  Lolou2o78


  l{onorable Raymond J, Dearie
  Unlted States Dlstrict Court
  Eastern Distrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201



  Honorable Judge Raymond J, Dearle:

         My name is Lyubov Dyachuk and r rive rn
                                                  syracuse, Ny, r am wrrting to you thrs retter of
 support for Vitaly Korchevskv. r wourd tke
                                            to testrfy for him as of a God-fearrng, trembring
 before the Name ofthe Lord, pcrson. Hrs absence
                                                     from his mrnrstry has bean fert by every
 churche. Hls personal example was the way
                                              how he served the Lord.
         He was an exampre    for many peopre to fotow, He was tke a beacon that
                                                                                    everyone tried
 to be like, everyone trres to emurate hrs farth
                                                 rn God. Thrs is a very humbre and honest man;
 knowing this personarry makes me rmmune
                                               to be|eve the accusaflons agarnst him, May the
 Lord grant You wisdom to take a rook
                                        again and agarn at everything before you sentence
                                                                                            thrs
 m an,


         He is not my crose friend. He rs my brother rn the Lord. r have
                                                                             known him for the whore
 slxteen years I have lived ln Amerlca. He ls a
                                                 very rare, dlfflcult to flnd true chrlstlan that is fllled
 wlth the Holy Spirlt, These types of people must'serve
                                                            for churches as well as for the
 communltres. r thrnk that even throughout the trma you
                                                              have known hrm, you recognrzed for
 yourself as well, that he rs much needed person
                                                     for the socrety. Though you know b-etter
 yourself, that those peopre who stand
                                           up agarnst srn and unrrghteousncss are usually not
 accepted by socrety, r fear that thrs Is exactry what has
                                                             happened rn thrs srtuation.
         Hls sermons drd not ret for any compromrse with
                                                              sin, Hrs sermons trury changed peopre
 for better, made them reave aI the "dark,, and unneeded
                                                               things rn therr rife, This is a trury
 spirltual battle, these ,,dark,, forces are now
                                                 trylng to shut him down.
        But blessed be the one, who would not go to fight
                                                               against the one Anointed by God. I
 am from the former Sovret unron. r have
                                             rrved throughout an athersflc system. r know many
 examples how the Lord put to the test us christians.
                                                         But the important thing was, that we drd
 see the results, the frults of that, though sometlmes
                                                         lt tooktlme to see lt. rfirmly belleve that
 our God ls a Mlghty God and He is Undefeatable
                                                      even today,
         May the Lord's blessings be upon you and everyone else
                                                                who wlll declde the fate of
 Vitaly Korchevsky. You are ln our prayers,

         Respectfully,

         Lyubov Dyachuk
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 73 of 203 PageID #:
                                     3943

  o9lzsl2?rg

  Honorable Raymond J. Dearle
  United States Dlstrict Court
  Eastern Dlstrict of New york
  225 Cadman plaza East
  Brooklyn, NY 11201

  Dear judge Raymond J. Dearie,


       olesya and Denrs Mrkhayrrchenko wsnt to wrtness
 .we,                                                        that we personafly know our brother in chrrst
 vitaly v. Korchevsky. r'm oresya Mikhayrich@nko,
                                                     Eraduate of a Brbre colege of zorT. rwas rn colege for
 6 years and periodlcally had dlfferent teachers -
                                                    theologlans for each course, For the first tlme,
 v'v' Korchevsky on one of hrs counsetng session, He                                                 I met
                                                          wis an unrque teacher because he arways
 paralleled the word of God wrth
                                    hrs fe and found hrmserf not worthy of God,s rove because
 humble and truly God's servant. He shared                                                        he rs so
                                              a lot of hls personal experlences 8nd I have noticed
 loves God, afrald to dlsappornt Hrm and had                                                         how he
                                                never took prrde of hls achievements, rnstead, always
 polnted on God's mercy and Hrs bressrngs,
                                             He ls a very wercomrng and rovrng pastor, who takes
                                                                                                     his
 responsibllrfles and post very serrousry, Defrnrtery,
                                                       t can say that his teaching have rmpacted
                                                                                                  my rrfe
 because I see how he trres to rrve by every
                                             srngre word of God whrch rnsprres me to do the
                                                                                                same thrng.
 He know the Blble very good and makes bibre
                                                  anarysrs rn church once rn a whrre, often times v,v.
 Korchevsky and his famiry vrsits our church
                                              In westfrerd, MA, By preachrng the God,s word, he touches
 many hearts because sure Hory sprrrt rs upon
                                                 hrm, He rs a good exampre for aI of us who knows hrm.
      Denls Mikhaylichenko, work as an Erectrrcran
 .l'm                                               and happened to work with v.v,Korchevsky on one       of
 his constructron srte of 134 Lancaster Ave, pA,
                                                 19342 year of 2016, wh.,e worklng wrth hrm, r can terr
 that he was honest wrth me and kept his word about
                                                     our agreement. Arso, r can surery attest that
 V'v'Korchevsky     very modest God-fearing person, who had never comprained
                  Is a
                                                                                 about anything, Had
 never seen any aggresslon or mallco ln hls behavlor

 Always was benevolent towards my famlly,
                                              showed concern and was arways ready to pray for us, lt was
 a blesslng to work wrth him. r was very surprlsed
                                                   after hearrng and watching aI the onrine news that
 V.V.Korchevsky convicted of an offenses because
                                                   this is not a V, Korchevsky I know,
 we keep praylng for hrm and hts famiry, so God wourd strengthen
                                                                   them and herp them to go through       a
 valley of shadow to brrng grory and prarse to God,
                                                    we arso piay for you Judge  J. Dearre, so-God woutd
 glve you wisdom and knowledge to make
                                          the rrght and farr verdrct, because God doesn,t reave his
 people shamed, but brings them to the
                                       llght of truth.
 we're asklng you judge J.Dearre,.prease show your mercy and grant
                                                                      our brother v.v. Korchevsky with
 freedom slnce we as a church, stil need our minrster
                                                      and nis fa-mity needs a husband and a father.
 Sincerely,

  Denls Mlkhaylichenko, 09,23.2018 (Signature)

 Olesya Mlkhayllchenko. 09.23.201g (Stgnature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 74 of 203 PageID #:
                                     3944




   09l04l2ot8

   Honorable Raymond J. Dearle
   tJnlt€d States Dlstrlct Court
   Eastern Dlstrlct of New york
   225 Csdman plaza East
   Brooklyn, Ny 11"201


   Honorable Judge Dearle:


   My name   Is Andrey Kornlyenko from West Sprtngfleld, MA, Vltaly Korchevsky
                                                                                       ls my cousln from ny
   father's slde. I knew vrtary for a very lont trme and arways
                                                                  heard nothrng but good thrngs about my
   cousln and brother though our Lord lesus chrlst. lt was a shock
                                                                        to hear that he was accused of such an
   oct and harder to belleve that he was found gullty
                                                        of tr, Thls Just does not ftt the descrlprton of a man I
   know who ls self-sacrifrcrng, rrghteous, grving, and a true loyar follower
                                                                                of Jesus
                                                                                 chrrst. HIs acts of
   klndness for now lmmlgrants are hoard through the church
                                                            communrty, As r know hlm, he rs a great
   preachei and Pastor that God uses to pass the
                                                 Bood news of salvatlon through Jesus chrlst to counfless
   people, When people come to Chrlst, lt changes them
                                                        completely, they become dlfferent people, thev
   become,better for the communlty, lf Vltaly would be taken away from the communlty
                                                                                          and the church,
   we wlll never know how many peopre wfll be rost becauso they drd
                                                                      not hearrng our Lords message
   through Vltaly. Please, treEt vitaly Korchevsky wlth mercy and grant him freedom
                                                                                     from lncarcorafion,
   Thank you for your    tlme and servlce.

   Resp€ctfully,




   Andrey Kornlyenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 75 of 203 PageID #:
                                     3945

09/04/2019

Flonorable Raymond t, Dearle
lJnired Stares Dtsttlc[ Coun
Eastern Dlstrict of New   york
225 Cadman Plara Eas!
orooklyn, NY 11201


Most t{onorable Judge Raymond.!. Dearte:

         My name ls Joscph Sokolov, Cutrently, I reslde ln the
                                                               city ofVsncouver, Washington. t arn
Nrltlng this IER€r regflrdlnG VItely (orchevsky,

         I havE knoun vita|y for sev.ra! !'ears, srnc€ we frrsr oet he has become
                                                                                   a very lmponanr frgure
in my llfe. I deeply respeEt hln not only besause he ls my great uncle,
                                                                         but also becau*         h"g.
lnfluence he had on my ltfe and the,llves of peopte atound                                 "ith"
                                                               me, Forme personelly,   Vitall,lsa splrltual
rote rnadcl. His sermonc and tcachlngS Insplre mc tc grow os
                                                             a Chrlstlan.

          Whenever vitaly came Io vlslt the ares I live ln, he would spend countless hours,
                                                                                             meetlng wtth
pcople that needod christlan counsellng. Even in hls
                                                         busy schedule he would sornehow flnd a wiy to
mse! w;lh anybodywho nooded hls advicg counsellng, orJust B slmpto prayer,
                                                                                   Any tlme Vltaly irlas
lfxvlled to spedk at G €amp or conferDnco hc would neverteke anv
                                                                      don8tlont that he could have user to
ftrnd h,5 rninistry. I personally lsitnerred how he would put aslde
                                                                     his personai neods to scn e others. No
matter when and wherq Vitaly always feared God lnd shcwed whet a t.uo chrlstlan really ls. I hava
n4any friebds that have dome to recelve JEsus christ.as thelr petsohai Lord and
                                                                                   Savtor aftei heoring
Vitaly's secmons. I nryself have made rnany changes l'n my personsl llfe rhrough
                                                                                    hls personnl counceling
and hearlng hls sermons.

          Truly, vltaly ls a man of God who arways seohs hls w I rives to serve others. seelng hrm go
through such hard times hasgroarly strengthened my faith ln God. Even ln thls strtuation
                                                                                                 eod hai been
rvorkln8 mltacles througl'r Vitaly's life, Most lmportantly I pray to 6od that hr's
                                                                                    wlll Is done he(e on e€rth,
Secondly, I know thst often God uses people ro achteve hls wlll, Humbly, I ask you
                                                                                          to plcase considep my
.shrort tostlnony about Ultaly Korchevsky.




        loseph Sokolov.




            09lc4l1B
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 76 of 203 PageID #:
                                     3946
    09/18/2018

    Honorable Raymond l, Dearle
    Unlted States Distrlct Court
    Eastern Dlstrict of New york
    225 Cadman plaza East
    Brooklyn, Ny 11201


    Honorable Judge Dearle:

        My name rs Tatyana sokorov, r resrde rn Vancouver,
                                                             washington, r am wrrtrng thrs retter as    a
    heartfelt testrmony to the person Vrtary
                                             Korchevsky rs and hrs wholesome character.
        I know Vrtary   not onry as a reratrve (cousin) but as a man who
                                                                            rnfruenced my rife and many
   others' when he came to vrsit Vancouver, hrm and
                                                             at trmes hrs famrry stayed rn our home
   numerous times. we rarelv got time to vlslt wrth hlm because
                                                                        when ho came, that meant many
   requested meetings with famllles and indivlduals
                                                          in need of prayer or counsel, Even though vltaly
   is a very respected pastor, he was humbre
                                                  and generous wrth his flme, even if it meant earry
   mornlng meetrn8s or stayinS up into the rate hours
                                                            ofthe nr8ht, r did not see Vrtary show
   favorltrsm, but he equafly showed great care from
                                                           the very young to the erderry, wesawthathe
   did thls selflessly, with the fear ofthe
                                              Lord, prayer and fasttng, seeing h rs rove for the Lord, care
   for others, and by lrstenrng to his sermons, has charrenged
                                                                    me to grow rn my own personar
   relatlonshlp with the Lord. '

        I observed   that   as a man
                                wlth a very busy schedure, when invrted, vitary stiI tried
                                                                                            to mako
   time to come speak at famiry, youth, and teen camps
                                                         and conferences. r persona y wrtnessed and
   heard testlmonles of how rrves where changed. He drd this
                                                                 serfressry without excepting any
   compensatlon for travel or tlme. Servlng and minlstry
                                                          ls Vitaly,s passlon, and that ts wn"ere ne
   lnvested much of hls tlme, and money, He was a great blessing
                                                                     to many.
       our chrrdren rove hrm as their uncre and rook up to him
                                                               very much because he reads by
   example' words cannot express how much we love Vltaly
                                                              as our relaflve as well, Vltaly is humble,
   honest, hardworklng, passronatery roves the Lord, the church
                                                                 and famiry.
        Ever slnce his arrest and then conviction, my famfly and communrty are rn a state of
                                                                                                 much
   dlsmay because that ls completely lnconslstent wlth the
                                                                well-known character of Vltaly. ln thls
   difflcult tlme, we see Vitaly and his family trusting the
                                                              Lord and thelr unwaverlng fatth. our famlly
   prays for them eveiy day and we know that
                                                   vrtary and hls family are rn God,s hands,
      Honorable Judge Dearie, wlth great respect and the reallzation
                                                                     that you have been granted the
   power, my plea ls that you show great mercy and grant
                                                         freedom to vltaly Korchevsky. please
   demonstrate your generous mercy by not puttlng hlm to prlson,

       Thank you very much for taklng the trme to read and consrder
                                                                    my prea, May God bress you
   and your famlly,

   Tatyana Sokolov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 77 of 203 PageID #:
                                     3947


  october 2, 2018

  Honorable Raymond J. Oearle
  Unlted States Distrlct Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, NY 11201


  Honorable ludge Dearle:

  The purpose of thrs retter rs to asr relieliv      vrtary Korchevsky and his famrry. r ask for
  had-an opportunrty                            for                                               mercy because
                       to spend time wrth Vitary,   r rruu" rno*n iim since 2007, when
                                                                                                                    r


  conference where he spoke and was                                                       r met  him at a
                                          moved by hrs words, srnce then r arways rooked
  wanted to become a mlnlster when grow                                                      up  to vrtary and
                                        I       up. I roor<ea rorwaiJto each tlme I could see
  again' Hls mrnrstry had rmpacted man!,                                                         and  talk to hlm
                                            and i*.. *it-**." rurapre occasrons how peopre
  rec.mmrtted therr lves to the Lord as we||
                                                as berng a part ofthem and dovoted my rife to
                                                                                                   Jesus.
  when I learned of Mr. Korchevsky's arrest r was
                                                    bewldered. Thrs wes not vrtary r knew. r,ve known
  vltaly as passronate rndrvrduar about whst
                                              he does. I r,nowlor'u raa, that vrtary had done mrssronary
  work ln Kazakhstan, Russla, ukralne, Africa
                                               ana o$rer couitrres, where he exhorted other christians
  follow the Lord and evangelzed to peopre                                                               to
                                             there. r know that he often patd hrs own way on these
  and pald other expenses.                                                                           trrps


      my personar experrence wrth Mr,.Ko.rchevsky rs
 'ut                                                 more profound. About a year ago, r had difficurty
 flndlng  job'
           a    I once spoke   to him lndlvldually aulrt   rv               told him about trouble my cousln
                                                                         also
  was at the time, vitarv had shown empathv,
                                             even though he     "J"i..a
                                                                    *;';;;;;i;;'*riiiitiJ."*'n,r*n.
  Yet, he sald he wlll pray about my need,
                                           Eventually rgoi trt" tob uno next tlme we met, vttaly
  excited to rearn that r have found and                                                           was very
                                         8ot the job. r cJuto see rirn hrs eyes that nu *"sirulv r,uppv to.'
  my success, To me he was an exampre of a man
                                                   who can be Jubirant wrih *,o.. *t o .i"
  with those who are in sorrow. Desprtegoing through                                          iovruii"a ,.a
                                                          hardship himserf, Korchevsky st"vri[vrfto nr.
  God, I heve never heard him say anything negative;bout
                                                              coj     o, ht, u..rr"rr,
 Dear Judge Dearie, my petrtron to.you rs to grant
                                                   lenrency to vrtary Korchevsky. r berieve that Vrtary     rs
 tremendousry needed by his famiry at thrs
                                            time, as hrs fam[y rs oxperiencrnS   frnancrar and morar
 difflcultles' I believe that grantlng vitaly freedom
                                                      wlll enabte hlm to contlnue to be a blessing to others.

 Sincerely,

 Danlel Dorofeyev.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 78 of 203 PageID #:
                                     3948


  September 27, 2018

  Honorable Raymond J, Dearle
  United States Dlstrict court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201


  Honorable Jud8e   De   arle:



  We are writing to urge lenlency ln the
                                         sentencing of a pastor Vltaly Korchevsky,
  we have known Vitaly Korchevsky for
                                      more than     u years, since we became members of the local
  Russian Baptlst church and became involved
                                               ln church actlvlfles, He vlslted our church froquently
  preached durrng our servrces and                                                                    and
                                    other church actvrfles, Hrs honesty, trustworthiness,
  openness, strarghtforwardness, and rove                                                 royarty,
                                           for God,s word (Brbre) amazed us, Hrs sermons arways
  encouraged u5 to be better chrrstians,
                                         to rove peopre, and to serve them. rn 2oo3 we asked pastor
  Korchevsky to perform our weddrng
                                       ceremony, and he krndry agreed. He drove coupre
                                                                                          hours to our
  home town just to officrate the ceremony
                                             and then immedratery drove back home to
  actlvltles, For manv years we've seen htm durrng                                      Bet to hrs church
                                                    numerour au.ntr, and he,s boeh rn different situaflons,
  but we always seen honesty and openness from
                                                   hlm,



 Hls dedlcatlon, generosity,kindness, and wlrrngness to herp peopre around
 years, And last year when our father
                                                                             h|. hasn,t changed wrth
                                      suddenry passed away, at the funerar servrce we saw pastor
 Korchevsky. He came to comfort us and encourage
                                                    us. He irove hours to offer hrs support at tho trme
 when hls own llfe had so manv uncertalnness,



 we know many people that can declare that the Pastor
                                                          Korchevsky has always been an honest, stncere,
 Senerous, and highly regarded man, We strongly belleve that the
                                                                   lfe of thls man touched ,nony lluu..
 we are stlll shocked that he was convlcted of an offence,
                                                           because it is tnconslstent wlth Mr. Korchevsky
 that we know, we ask that you prease consrder
                                                 our testimony when you make your ruring, prease grant
 hlm freedom.



 Slncerely,

 Vlktor Lysenko

 Krlstlna Lysenko

 9 Deepwoods Dr
 Westfleld, MA 0108S
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 79 of 203 PageID #:
                                     3949


     october 10tr', 2018




  Honorable Raymond J. Dearie
  Unlted States Dlstrlct Court
  Eastern Dlstrict of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Honorable Judge Raymond J, Dearle,

 l, Yelena Bogdanov, reslde ln Vancouver,
                                          WA, UsA.

 I am wrltlng to you in regards to the case
                                            of vltaly Korchevsky, l want to wltness for a ftllow
                                                                                                  chrtsflan
 and a relatlve of mlne who ls an excellent example
                                                      for me of how to llve out the chrlstian llfe, I humbly
 ask you to take rnto consrderatron my
                                        testrmony when you rssue the sentence on hrs case,

 when vltaly first came to unrted states we rrved rn
                                                     Sprrngfrerd, MA, There was a smal communrty of
 Russlan speakrng famfles that were christrans,
                                                 He started to herp wrth the chorr, as one of the choir
 dlrectors, we have moved away to Northwest but
                                                     stfl heard that vitary went to a Bibre co|ege.
 Later on, r heard hrm preach when r came back
                                                for a vrsit to the Northeast rn 1996 ahd agarn in 2000, He
 was one of the speakers ln a youth conference.
                                                 Hls teachlngwas clearand dlrect, explalnlngthe
                                                                                                    Blble
 passages in a slmpre and easy to understand
                                             way, Durrng my vrsrts r had the honor to be wercomed to
 hls home where rwas arways received warmry
                                               and krndry, Durrng my stays at their house, r had an
 opportunity to observe that his preachlng and hls everyday
                                                               life dld not contradlct each other.   As a
 youn8 adult I was stlll trying to flSure out
                                              what llfe ls really about, seelng his flnanclal success and yet
 stlll being commrtted to honoring and rovrng
                                                God; and choosrng to spend his tfe on serving Hrm was
                                                                                                            a
 profound example for me,

 since then I have heard hrm preach many umes
                                                rn our church, radres retreat, and on youTube. He is
 always such an encouragement for me, crear and
                                                   uncompromrsrng farth rn God rs what r have seen rn
 him over and over agaln; both in preachlng and In personal
                                                            llfe,

 I humbly ask You Honorable Judge Raymond J, Dearle
                                                     to conslder Vitaly Korchovsky,s dedicatlon to God
 and the slavic christian community when decldlng
                                                   on hls sentence and to please allow hlm to romaln
 free so he could contlnue to encourage the church
                                                       and serve God.

 May God bless you and herp you make the rrght
                                               decisron rn the case of vrtary Korchevsky.

 Yelena Bogdanov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 80 of 203 PageID #:
                                     3950


  08/2912078

  Honorable Raymond J, Dearle
  United States District Court
  Eastern Dlstrlct of New york
  225 Cadman Plaza East
  Brooklyn, Ny 11201

  Dear Judge Raymond J. Dearie:


 My name is Vasiliy Sirko. r rive in prror Lake
                                                  MN. r am wrrting to you concerning the case of vitary
 Korchevsky, r wourd rike to testify a rittle
                                               brt about pastor vrtary, But, before r do that, ret
 you briefly about myserf, r was born                                                                me te1
                                          rn the crty ofosh, Kyrgyzstan. rgrew
                                                                                    up in a christlan
 family' As for a born-again Chrlstian, my utmost goal
                                                            ln life ls to serve Chrlst. ln 2004 we moved
 to America' when we moved, we found a
                                                rarge sravrc Evangericar community here as we never
 seen ln our post-sovlet homeland.
                                       I became fully engaged wlth the church activltles
                                                                                               both local
 and out of state.

 so, I started Solng to conferences, visitlng other
                                                     churches with our churches choir, etc, As I was
 travellng out of state, r met many new peopre and pastors
                                                               who herped me to grow spirituaty
 and lnfluenced my rrfe to become a better person.
                                                       Among those peopre was pastor vrtary
 Korchevsky, I met hlm at churches and youth
                                                  conferences. r arways knew hrm as a great man of
 God who dedlcated hrs rife to serve God
                                            and peopre. Even durrng the hard trme of his trrats, he
 ls contlnulng to do hrs mrnistry. when my
                                              flancd and r asked him to officiate our wedding
 ceremony he did not refuse, but was glad to do rt. This
                                                            once agaln tells of his dedrcatlon to
 serve God and people evon during tough
                                             tlmes.
  Pastor vitaly has lmpacted the rrves of many peopre
                                                      around the worrd, rn our Sravrc Evangericar
 communlty, he ls known as a very sacrlficlal servant of God
                                                             who helped a lot of lndivlduals and
 churches both here and abroad in therr needs. The evrdence
                                                              ofthat rs enormous posrtrve
 feedback from the churches and people he minlstered,

 Glven all thls posltrve feedback and my personal
                                                  encounters wrth hrm, r cannot rmagrne that a
 those accusations he rs facing can be true, Therefore, r wourd
                                                                flke to ask you to carelu[y revrew
 hls case, May God glve you wisdom to consider all the
                                                         testimonles and facts regardlng the case
 of Vitaly l(orchevsky and make the rrght decisron to do
                                                          what rs rlght in the sight of the cod
 Almighty,



 Sincerely,

 Vasilly Sllko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 81 of 203 PageID #:
                                     3951




  Septomber 22, 2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn,NY     11201



     Dear I-Ionorablo Judge Rayrnond J.
                                        Dearie,

      My nam-e is Vasyl A. Masrrika,        I am residing in Erie, pA, I am writing to you this letter
  of^ support for vitaly Korcrrevsky. rt
                                      -and
                                         i* -v ar.ir. m?JJiio.ti,r,ony for my brothcr in faith
  wouldlike to ask that you please take inrt;;;;;;iyiriti,nonv,nen                                and I
                                                                             you will pass the
  sentence on his case.


                          vitalv inthe beginnirrg of 2005, when hc proachcd ar a confcrenco.
  ...-llt:r-t Tlotother
  Deunons'    lnsuuction, seminars discrtssions, questions and answers
                                                                         scssions all of that strongly
  influenced mv spiritual rerations with coa uria
  I(orchevskv also had a strons influence
                                                    as;i;il;;;y    spirituar gr.owth. Vitaly
  and sisters.                               ""
                                                th.t;;il;;;u,   ct urcrr, on my fi.iends, on brothers


     In 2013, vitaly Korchevsky-parlicipated.
                                              in one of m-y most important moments of my life, it
  was when I was ordained to the. deacon's
                                            ministry, and I"am very thankful to God that there are
  suchministers-pastors rike brother vitary I(orchev;il
  people: for children, youth, young familles
                                                            ;;;   uring g."urtlt"r.ft;   i;;;ift"
                                                                   a whole,
                                                "nJG.;fi;h;s
     I ask You, I{onorable Judge Raymond J, Dcarie, to prease
                                                              m.ake a dooision regarding vitary
              in benefit to the immlnity ara           t..pirg r,i. at tiberty f;;ile efirv
 t:l:n*rnr                                        "rruicG                                           "r
   Honotable Judge and all who participate in the decision
                                                           making prooess in thc case of Vitaly
 5:*Tr:\t,  I wish you abundani blessings fro'n Cod, ,"isiom, reasoning
 May God bless you, reward you and giv"-you p"a"e, -'
                                                                         and vigilance.



 Respectfully,

 Vusyl A. Mashika
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 82 of 203 PageID #:
                                     3952


 AuBust 1, 2018




 Honorable Raymond J. Dearle
 Unlted States Distrlct Court
 Eastern Dlstrlct of New york
 225 Cadman plaza East
 Brooklyn, NY 11201




 Honorable Judge Raymond J. Dearte,

 we are senrors of the sravrc communrty her rn Minneaporis
                                                                and would rike to pread wrth vou for
 the llfe of our dear frlend and pastor Vrtary Korchevsky, prease
                                                                    Honorabre Judge frnd it in your
 heart to allow Vltaly to be free, to be with his wife, chrldren
                                                                 and hrs communrty that rooks up to
 him and honors hlm, we know you have a very rmportant decrsrons
                                                                         to make and we onry ask for
 mercy and freedom for vitaly. lt is the riSht thlng to do in
                                                               such extenuatlng circumstances for
 Vitaly and hls famlly, lf it is posslble for you would you please
                                                                   let him receive such grace from
 yourjudgements.

 Please be a merclful judge rn this case and prease know
                                                         that Vitary rs a very good man wrth a brg
 heart. we all come together and stand bv him ln such a traglc time for him,
                                                                               his family and our
 communltv, we ask You to please don't deny our request but a
                                                                   ow vrtary to be free and
 contlnue to be a productlve member of our soclety and our communlty.
                                                                            Vitaly has been a frlend
 and llke a son, frlend and a pastor to us. we have eagerly flstened to hrs sermons
                                                                                      that were so
 deep and llfe changlng. our llves have been changed and touched by thls man
                                                                                   that you
 Honorable Judge have authorlty to free, We beg you for mercy.

 Thank You very much for the opportunrtv to write to you Honorable
                                                                        Judge, we will pray for you
 as You make a flnal declslon over the rest of Vltaly,s llfe and may you show
                                                                               hlm much grace and
 mercy.

 Wlth All Our Respect,

 Seniours of Mlnnesota: Bondarenko Vera, Selyukov Nadezhda,
                                                              Grom polina, Bratkov Nadezhda,
 Bondarenko Aleksander, Vladrca Nrna, onchanu Vasiliy, Solyanko Mariya, Mysklv
                                                                                olga,
 Kochergina Ralsa, Kocherrgln Nlkolay, Zderzhuk Ellzabeth, Malay Raisa, Malay pavel
                                                                                    Zderzhuk
 Anna, Zderzhuk Pavel, paskar Vladlmlr
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 83 of 203 PageID #:
                                     3953


  September 30, 201g



  To:    Honorable Raymond J, Dearle
         United States Dlstrlct Court
         Eastern Dlstrict of New york
         225 Cadman plaza East
         Brooklyn, NY 11201

  Froml Yuriy and Nataliya Tsukanov
         L8250 SE Troge Rd,
         Damascus, OR 97099



  Dear Honorabre JudEe Raymond J, Dearre, yurry
                                         r,     Tsukanov and my         wife Natariya Tsukanov,
  would llke to appeal to you on behalf of our good
                                                    frlend, Vltalty Korchevskty. Curr"ntlV, w"
  reslde in the greater portrand area, oregon,
                                               we are members of word of tire stavic iaptist
  church, and consider ourserves to be Chrrstians, we have grown
                                                            4         ch[dren, and are both
  employed,

 our friendship wlth vltalry Korchevskly rs not a new
                                                       thing. we have known hlm and hls famlly
 srnce the ilme we rived rn Kazakhstan (over     years
                                              20        ugoj. all that time back ihe;;;a;l for the
 two decades that we know hrm here rn us, he has proied
                                                              to be honest and caring
 pastor/preacher and a friend..His teaching was
                                                  leading peopre toward frght again-st srn and
 growth ln love for God and other peopre.
                                            As far as *u kno*, has been t-rtr,tri rn ,.*ing
 different churches around US and outside of US.

 when we learned of his sentenclng, we could not srt sti and not respond.
                                                                           what we hear from
 the court hearings, and what we know in life does not match. we
                                                                  asi that you consrder vrta[y,s
 past in order to better lnterpret the present.
                                                we cannot demand, but only ask for compasslon
 and understandlng. we hope thrs short retter wfl herp you make
                                                                 the righi decisron,

 lf you have any questlons, we can be reached thru marl, or ema
                                                                r vuriratsukanov_ehotmq .c-gr!,
 or by phone at (503) 803,4587



 Slncerely,




        dlfu,t
  Yurly Tsukanov




  Nataliya Tsukanov


        t**Wn uo.&
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 84 of 203 PageID #:
                                     3954


  09/30/201S

  Honorable Raymond J. Dearle

  Unlted States Distrlct Court

  Eostern Dlstrlct of New   york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Dearie:


          Your Honorable Jtrdge Raymond r. Dearro my name ls Nrna
                                                                      Tchukanova and r llve ln
  South Hadley, MA, r am 60 years ord, and
                                             a citizen ofthe USA. r have rrved rn Massachusetts for
  20 years, I have 3 kids and 11 grandklds,
                                            my husband passed away on september 5, 2017. ram
  wrlting to you about the sltuation concernlng
                                                   Vltaly Korchevsky.
        I want to wrtness for my brother rn farth
                                                  and minister of God, Vrtary Korchevsky. r ask
 you, Your Honor Raymond J, Dearle, to
                                        take lnto account my wltness when you will be
 sentencing Vltaly.

         I have known vitary  for more than 15 years, His rrfe was a good exampre for those
 around him, he was honest, grvrng, krnd, responsrve christran
                                                                  that roved God and peopre. rn
 2003 he was the mlnister of my dau'hter,s wedding,              prayed
                                                         and he           for our daughter,s life and
 the Lord heard all of hls prayers and bressed her, on saptmember
                                                                        5, 2017, my husband passed
 away and vrtary came to be with my husband on
                                                    hrs last few moments here on earth and to
 comfort us ln our hard trme, he prayed for us. My husband
                                                                knew hlm very well and he wourd,ve
 said many things about hrm; good, honest, precrous
                                                        thrngs, But he drd not live to thrs trme, but
 only worrled for him and wrshed him bressings, and r berieve
                                                                 rt is my duty to carry on my
 husband's dolngs, and pray for Vrtary and to ask you, your Honorabre
                                                                            Judgo Raymond J, Dearie,
 that when Vou wlll sentence vitaly, to see his enormous value to our
                                                                           churches and communlty
 and keep hlm free.

         May the Lord bless you, your Honor, and everyone erse invorved in thrs questron
  concernln8 God's servant vitaly Korchevsky and help you come
                                                                to the correct decision,


  Respectfully,



  Nlna Tchukanova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 85 of 203 PageID #:
                                     3955


  10/06/zors

  Honorable Raymond J. Dearle
  Unlted States Distrtct Corirt
  Eastern 0lstrict of New york
  225 Cadman plaza East
  Brooklyn, Ny 1tzO1

  Honorable JudgeRaymond J. Dearle:


           My name ls Fedor shalvgln; I am the member
                                                          ofthe slavlc Baptlst church of Manchester, Now
  Hampshire'  r am a preacher ofthe Gosper
                                              for the Grory of God, and arso serve my famIy,
  of elght people. I am wrrflng to you this                                                  whrch conststs
                                            retter of suppon ror-iy a"ar trrend Vitary Korchevsky.
        rwourd rrke to wrrte a testrmonv for my
                                                brother in chrrst and personar frrend, and rwrsh that
 You would take my testimony lnto account when
                                                 you wlll be sentenclng      Vltaly.
          havo known vitaly since 2004, and have heard many good
    .    r
 a tlme when the congress of
                                                                   tesflmonios about him, r remember
                             our churches chose him as the prJsioent of tne unron of sravrc
                                                                                            Baptrst
 churches ofthe Eastern us. r have met
                                        him at numerous conferences, congresses, and meetings
 took place here ln the US,                                                                      that 81

         He sacrifrced a rot for the churches here
                                                   with hrs own money and was one of the peopre that
 helped us start the Bible college here on
                                            the East Coast of the USA.
          I have had personal dlscusslons wlth hlm when
                                                            I had to endure tough ttmes ln the transtflonal
 parts of my klds' life, vltaly and hrs famiry
                                               supported us, prayed for us and more. we formed a very
 trusting relatlonshrp, one where rcourd ask him questions
                                                                and seek his support durrng any probrems t
 had and he would help, no matter how busy he was
                                                        wlth hls minlstry,
          Vltaly Korchevsky ls a teacher ln the Btble College, teachlng ,,pastorology,,
                                                                                        and ,,sptrltual
 counselrng",   r was a student of that Blble college
                                                      from 2o1z to 2ou.vltaly tooi parr tn ,uny ircrton.ry
 trips.-His-house was always open for peopre who need
                                                           to have conversafions and counselng and not
 only for frlends, but also for anyone who had problems
                                                            in their Journey through lrfe, he helped many
 flnanclally and ln many other ways,

          Honorable Judge Raymond J, Dearle, I beg You to conslder
                                                                     such a decislon on this matter so not
 to lsolate vltaly Korchevsky from the soclety, and to leave hlm
                                                                 free, as someone who ls lnvaluable to our
 communltles and churches,

         May the Lord bress yoi/ I wo pray and   wll   contrnue to pray for you to our Lord Jesus christ,
         Thank You very much I Respectfully

         Fedor Shalygln

         Numbers 6:24-26

          "The LORD bless thee and keep thee: The LORD makes hls face shlne upon thee, and be graclous
  unto thee: The LORD ltfe up hls countenance upon thee, and glve
                                                                  thee peace.,,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 86 of 203 PageID #:
                                     3956




  osh3l20r8


  Honorable Raymond J. Dearle

  Unlted States Dlstrict Court

  Eastern Dlstrlct of New york

 225 Cadman plaza East

 Brooklyn, Ny 1.1201




 Honorable Judge Raymond         l.   Dearle:

         My name is Tlmothy Selyukov.

         These days You wflr probabry receive many retters
                                                             from sravic Baptrsts rn Amerrca. Many
 chrlstlans are writlng to you petition type retters regardrng
                                                               vitary Viktorrvich Korchevsky,
 Through these letters the soul ofthe slavlc christlans."n
                                                             1".".n. Many chrlstlans from
 dlfferent reglons are shaken up by the         decislons
                                        Juries,           after the trial of thc Vltaly,s case and are
 turnlng to You wlth hope,

         lf You would arrow me, r wourd rike to te il you a story about
                                                                          my famrry. My grand father
 was arrested by the government offlclals ln the sovret Unlon
                                                                   and  put hrm rn prison for ten
 years. After the decade long incarceration,
                                               they sentenced him agarn, and thrs trme he was
 executed by a flring squad. He was not a crlmlnal,
                                                       lust a bellever in christ, This is what they did
 to combat /'religlous prejudice" In my former homeland. Nrkrta
                                                                     sergeyevrch Khrushchev wanted
 to show the last llving Christian ln Russla on televislon, and
                                                                 the authorltles trled to do what ever
 they could to get closer to "that day". when the ,,perestroika,, (reconstruction)
                                                                                        came, you may
 recognlze the term, Mlchaer Gorbachev started
                                                    changing many thrngs ln the Soviet union. and
 that is when the government started opening many ofthe archrves
                                                                          ofthe KGB. sadry, not a[.
 But I am not talkrng about the KGB, but about my grandfather,
                                                                     when an opportunrti came to
 look lnto my grandfathers file, lt was marked as ,,MISTAKE".

        Your Honor, we as sravlc christrans, at thrs parflcurar trme are praying for you
                                                                                          and for
 the entire sltuation concerning Vltaly Korchevsky. I have known vltaly
                                                                          for a whlle, and ln all
 these years I have known hrm onry as a God-fearrng man, a roving
                                                                     father and a good person.
         the Brbre there rs an expression, the questron, ,'Does a fountain
         rn
                                                                            send out from the
 same openlng both fresh and bltter water?,,, The lmplled
                                                           answer ls ,,no,,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 87 of 203 PageID #:
                                     3957

         At these years, vitary has herped peopre
                                                   financiaty wherever he knew about
                                                                                       the need.
         He was a good speaker at youth
                                           conferences, teachlng them to honesty,
  to be good cltlzens ln the country we                                           to fear God and
                                        live,
          I beg You very much, prease
                                       be fair and sincere when you wi[ be
  decldlng on Vrtary's case. our famiry,                                        rookrng rnto, and
                                          berreve that the JJi.rur ,vrtu,n
                                                                           in the uSA has the
  resources to rook into the questions
                                         and crrcumstances and rule on cases
  Not in the way it was in the Sovret                                           o*"n,,,     .ni lrr,,r.
                                      unron durrng the starin Repressions, when
  were Judged lncorrectly and sentenced                                              mflrions of peopre
                                            wrongly,
         r pray for You, Honorabre Judge
                                         Raymond J, Dearre, and r hope rhat you wifl
 vitaly's case wlth wrsdom and rook into                                              decide on
                                         the situatron of Vriary Korchevsky, and take
 conslderation the main fact that this                                                rnto
                                       man rs a servant of the Lord, and manrfest vour
 toward him' r ask that you make this declsron                                         mercy
                                                and show mercy to vitary Korchevsr<y.
         I am   grateful to you for taklng your time
                                                     to read thls letter,
         With deep respect and with prayers for you
                                                    and your famlly,
         Tlmothy Selyukov,



  16179 Godson Clrcle,

 Lakevllle, MN SSO44
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 88 of 203 PageID #:
                                     3958




  os/2712018

  Honorable Raymond J, Dearle
  Unltod States District Court
  Eastern Distrlct of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201

 Honorable Judge Raymond J. Dearie


          My name is Nadya L Karashnik and I live in Vestal, Ncw york.
                                                                          I arn wriring to you this
 lotter of support for our friend and.brother in faith,
                                                        vitaiyl. Korchevsky,  w  a.riri i, to
 provide a testimony for him aud I beg you
                                              to consld"r it,
         I have  known vitaly for hore than 15 years, since that time,
       -
 attend all
                                                                         I had made every effort to
            the conferences, corgrcsses, where iitary was either preacil;
                                                                                b.dd;     riiin*,
 and he was invited to a rot ofpraces. I saw                                  ", by pJopie *ho naa
                                             how he was constantly .u..o.'ird"d
 questions for him. At times it would bs hard
                                               for him, but he always risrcrreJto J.rffing trrey
 had to say and thcn tried to answer each of them,
                                                    at iirnes he wouid have so manypffi in rin"
 to talk to him that he would not have an opportunity to even
                                                                take a break and eat, eniauring the
 youth confercnces he wouldn't sometirnei
                                             iven  gei chance to sleep because .o ,n*v y*"g
 people would want to talk to him one on one,

        I always liked his lucidity, specifrcity, concreteness and honesty
                                                                             when it came to his
 answers. And I love to listen to his sormorrs on the
                                                       irrtsrnet, Thoy have chang.J rrr" iiu., or,.
 and my children,

         once again, I ask You to consider how important and helpfur vitaliy
                                                                             is to the church and
 to.the community, And I beg you to leavc him free, to
                                                       help those around him.
 wll grant You wisdom when it comes to this sentencing decision. May the LordI believcyouthat God
                                                                                  bless      and
 your family.

         Respootfully,

         Nadya Kalashnik,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 89 of 203 PageID #:
                                     3959

  oslL2lzotS

  Honorable Raymond J, Dearie
  United States Dlstrlct Court
  Eastern Distrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond J, Dearle:
         My name rs Nadezda seryukova and r am
                                                     writrng to you this retter of support askingfor
 mercy towards our dear brothor and pastor,
                                                 vrtary Korchevsky. r am 79 years oii, ,ni I
 thls country as a refugee from the Sovret                                                    ..r"   ,o
                                            r.Jnron where we drd not have even
                                                                                    a day of carm and
 freedom and were persecuted by the government
                                                        simprf because of our farth rn God. we did
 not bother or disturb anyone, we simply
                                            wanted to love our God I Thls was a very dlffrcult ,mo.
 Now, llvlng here, rn thrs bressed country, where
                                                    we can freery, wrthout ,ny f..,. of p.ri.crtton
 go to church, preach the word
                                  of God and herp frnancraly those who are in need. rt
                                                                                           rs such a
 blesslng to llve rn thrs wonderfur
                                    country where r can be sure of the safety for me and
 famlly' The only way to fully understand                                                     my
                                           thls, would be to experience such persecutlons ln the
 past,

       The Lord has arrowed you to be a
                                           Judge, and to decrde the fates of peopre. Thls rs a very
 compllcated and serlous job, r pray dafly for you
                                                   and your famrry, so that the Lord wourd protect
 You and grant you wlsdom ln these decislons.

          our brother, Vrtary Korchevsky, arso knows about persecution,
                                                                            his father was
 persecuted for preachrng the Gosper.
                                        Vrtary saw thrs rove for the Lord in hrs parents,
                                                                                            and he rs
 full ofthe same love for Jesus chrrst even today,
                                                     He rabors a rot for the Lord, rn this country,
 and also abroad. He goes anywhere peopre calr hrm to and
                                                                herps were herp is needed. He has
 never refused to anyone and drd everything in
                                                  hrs power to herp others, peopre courd stop by
 hls house for a day, a week, or even for months,
                                                     He did not refuse to help anyone and did all in
 hls strength to serve the Lord day and
                                         nrght. Berreve me, an ord person, that thrs man rs a very,
 very blessed person, srncere and honest, not
                                                a liar, and loves God wrth hls whole heart, lf you
 would know him more personally, you would share
                                                        these feellngs for hlm.
           I beg You,
                  from the bottom of my heart, when you wrl be decrdrng the sentence
                                                                                        for our
 dear and beloved brother and pastor vrtary Korchevsky, prease
                                                               pray first and may the Lord bress
 you   I



        Do not send hrm to Jair, he is needed here, outsrde, on
                                                                freedomr lie can yet do so much
 more for the Lord out here I May the Lord bless you I

           Wlth all respect,

           -   Nadezda Selyukova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 90 of 203 PageID #:
                                     3960


  09/17I?OLE

  Honorable Raymond J. Dearle
  United States Distrtct Court
  Eastern Dlstrlct of New vork
  225 CBdman plaza East
  Brooklyn, Ny 11201


  Honorable Judge Dearle:

  My name     is Anna   Mashika. I am wrltlng thls letter to testlfy
                                                                     for VItaly Korchevsky.
  I mat    wlth vitaly ln 2003 when I arrlved to
                                                  the unlted states of America. He was a speaker
  conference rn Erre pA. After his preachrng                                                       at the youth
                                                r repented in my srns and accepted
                                                                                    Jesus chrrst into my heart.
  I stlll remember what he was saying.
                                           He read u purrug" fror 1ohn 11 about Lazarus,
 Lazarus from the doad. r"ts words were
                                                                                           how Jesus raised
                                        tteo wrth tr"iv sprrit         r"o they touchod my heort. A rot of my
 frlends repented as we, wrth me. so,
                                      my frrst impressron          of Vrtary was that he is God fearrng person.
 A few years later our youth group
                                   went to vrslt hrs church where he was a pastor, He rnvited
 of young people                                                                              a big group
                    to hls house and offered food  .ra     pr...
                                                              to ,i.v      rn his house, rn the evening we had
 a nlce conversatlon with vltaly and                                  "ver
                                      he testifled how God dld mlracles    ln his llfe, how God teaches him
 lessons and supports him ln tough.llfe
                                         sltuatlons, vltaly always remlnded our youth to love
                                                                                                  God with all
 our hearts. r saw another side of his character
                                                  that he was generous, kind, openheaned, honest, and
 h€rd worklng' Later on, my mother was ln
                                          a close contact ritth vltaly seeking some lmmigraflon
 He helped mv mom to reach competent peopre                                                      advlces,
                                                who were abre to herp rn that frerd, He drd not
 any monetary compensation for his herp but                                                     accept
                                             sard he drd so for the God's Brory. we were rmpressea
 hls deeds,                                                                                          by

 over years he visited our church regularly as a presldent
                                                           of our alllance. Every time lt was a blesslng
 hear hls teachrng and church was frrred wrth peopre                                                     to
                                                     wanflng to hear what he has to say from the 8rbre.
 He ls a hlghly respected person ln our church.

 lwas shocked when first read the informatron aboutvrtary,s
                                                                  arrest rn 2015, r know him as an honest,
 God fearlng person' I cannot belleve that
                                              he could do any of those offences that he was convlcted
 But I also stronSly berieve that                                                                          of.
                                  Judlcral system wlll be falr and lust to vrtaly. So, r am krndry requeslng
                                                                                                               to
 Srant vrtary hrs freedom and treat_him wrth mercy and respeci.
                                                                     vitary can impact so ,o.ny ,o." riuu.
 and lead them to God, Not a lot ef pg6plg r,vqnts
                                                     io do so ln our times but VItaly llstens to God,s
 commandments to teach people the Way of Llfe,

 Please conslder my testimoniar    for my brother rn Lord, Vrtary Korchevsky, when vour
                                                                                          Honor wfl make          a
 flnal declsron about hrs case. r w[.continue prayrng
                                                       for Vrtary, your Honor, and everybody who has
 power in thrs matter so God w*
                                    bress you and grve you wisdom and gurde you
                                                                                   to the right decrsron.
 Slncerely,
 Anna Mashlka (slgnature)
 323 West 2d Street
 Erle, PA 16507
 Phone: 814^823-1767
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 91 of 203 PageID #:
                                     3961


  08/03/2018

  Honorabls Raymohd J, Doarlo
  Unlted States Dtstrlct Coqrt
  Eastern Dlstrlct of New york
  225 Gadman ptaza Ea$t
  Brooktyn, Ny {{2O{


  Dear Judge Raymond J, Dearle!
  Ith NIck Krrvosheyoy, fivo with my wrfs and 3 of our
                                                           krde rn vrnerand, New
  .ler$ey. I am wrlffng to you regardlng the case
                                                    of Vltaly Korchevsky. I havo a
  deslre to wrtness for my brother by ratttr. r ask you
                                                         to take Into account my
  testlmony when you lssue a verdlct on hls case.

  I have known brother Vltaly for over ton years.
                                                  ln May, 2OOg my wife and I
 was gettlng marrred and srnce ws both hew vrtaty
                                                     as a good, hohest and
 humble porson. we asked hrm to be the one that marrled
                                                            us. He had murfipte
 claes rrmeetrngsnr wrth us and becaus. 0f Gode BrGssrngs
                                                            and vitary's
 classes, wo are a good famlly,

 God had used vltary In many ways and Im a
                                             wltness. when I was $tflt In
 youthl I been to youth conferonces and I have seen
                                                    how God    was spoaklng
 through vltaryts sermons, and youth that beon rivrng rn
                                                         deferent addrcfions
 urere changlng and now thoge klds nol only good cl{zens,
                                                            but also great
 oxamples to look up to.

 Vltaly was always a good example for me. Even though I was
 class electrlclan and ho was successfur urafl street Broker, helust
                                                                     a mlddre.
                                                                  wourd
 talk to me llke w6 wer6 on the samo tevcl; he vyoutd always telt us howatways
                                                                           to
 follow God and how to make rtght cholces tn our [ves.
 I ask Judge Raymond J. Dearle, to take lnto conslderafion
                                                            that Vltaly ls
 usoful to soclety, peopto and churchee and resolve thls case of
                                                                  Vltaly, please
 lel hlm contlhuo to be helpful to our communlty and socloty, pleaee
                                                                       ionrt
 sentsnce hlm to lall time.
 I wanted to thank you Dcar Judgo Raymond J. Dearte
                                                      for taklng your flme
 and rcadlng my lattor, Irm praylng (o God so he would trolp you
                                                                 li your not
 easy and complex rob,
 May God Blass you and your famlly,
 Nick Krlvosheyev
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 92 of 203 PageID #:
                                     3962


  09/30120L8



  Honorable Raymond J. Dearle

  Unlted States Dlstrlct Court

  Eastern Dlstrict of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Deariei



           My namo is Sergey Truderung; aud I with my family
                                                                    live in Battle Ground, WA.
           I am writing to You this retter of support for my brother
                                                                        in faith vitaly Korchevslcy, as I
 know the situation that he is in right now. I wourct realiy
                                                               like to ask you to take into
 consideration my testimony when you wilr be making
                                                             a sentencing deoision in his case.

             am truly impresse<l and astonished by the
  ^   - - .I
 God, I have known hinr fot more than ten years, he
                                                         sincerity with which this man walks beforo
                                                          has come many times to visit with our
 churoh, I was present at many conferences and seminars
                                                               whero viiary took part in, I havc
 listened a lot to his se'mons online, many many timcs.
                                                             His sermons and teachings are huge
 inspiration, they make you to want to be truly sincere in your
                                                                     faith and to serve the Lord even
 more ' His work, interactions and discussions
                                                  with the  youth  always strcngthencd them
               and help the vounger generation stay stroni on trre ,ig'ht.ou. plih
 :!tofty?]lv'                                                                          iorro*iig ,t. Lora,
 My children always love to go to oonferences anir discussions
                                                                      wher" he worrrd be pr"s-eni.
       I ask You, Honorable Judgexaymond J. Dearie, that you make
                                                                     the decision regnding
 vitaly while remembering thut Vitary is a great benefit io our
                                                            ohurches and communities. I beg
 You very much, please have mercy on Vitily and grant him
                                                          his frcedon.
          wc would like to wish you a[ the blessings, to you        and alr those thatwill take part in
 this decision' May the Lord give you all wisdom      tl   come to the correct resolution in this matter.



 With the Lord,s blossings,



 Sergey   liuderung,
      Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 93 of 203 PageID #:
                                           3963
 Xlerljarnin & Zhanna Timahov
                                                                                                                        ti':i{lii,lm
,ll2 llu(k Rnxl llor(l . Wc$tlicl(I, MA          .
                                        0l0tj5



Scp(curbcr.2(i, 201{l




I-Ionorirblc ll.rymorrrl.l. I)car.ic
I]nitcd Sratc$ l)i$tri<t Cour.l:
llasbul District ol Ncw yor.k
225 Crdnrnu Plaza llast
lllooklyn, NY t lZ0l




Dcirr.frxlgc l)car.ic:

My uirurc is llorliaulin and 7-hauna is ury sp rsc,
                                                    \Mc bor'h an: g.adun(cs of {lnivcrsity ol'conrrccticut with
f)oc0ot'atcs of Phannacy an<l arc currontly pracdcirrg
                                                       phaunacist aurl raising J chikh.cu to bc Go<l l.ciuiug,
productivc rncrnbcr.s ol' this socicg.

MJ' slxrrtso, 7'hatrrra, atxl   I alt:1>ar'[of Mr, Viraly Ifur'chcvsky's r:xrcDdcd taurily tJrrough ruarriry4c,
                                                                                                                   wc havc kuowD
Irim zurd ltis lhurily l'or allrrost;2o ycars, We both wiurcssc<l
                                                                       vtaly grow iu statruo an(l pr6ruiucgco widrirr r5c
Russiau llqrtist Church. I pcrsorrally hwc scrvccl
                                                           willr hiur, as irn assisgrn! lo ro u.cirsur c, wlrcrr hc was thc
P'csi<lc't' ol Russian llkrainia' Ilvlrngclicar llaptisr lj'ion
                                                                     during rhc carly 2000's,
I)trlirrg (lrc ycals wc havc listcnc<i to urany ol'lris
                                                            sclrnons cirlling lbr all to c<llrrc to cllrist arxl linrl rc4c'rprirxr
irutl salvatiorr, t. bc rhc chr'istiarr righr. (rr our rbllow
                                                                     au<r hc\> thosc wrro arc rrcc<I, vtaly,s scrurons di<r
Iall <ln dcal'cats; wc personally ar'c bcltcl Clrr'istians '*u                                                                  'or.
                                                                au<l citizcus 4uc lI) lis tcaching li.our t5e lli5lc, A'rl t5cr.c
wctc tmny whorn ltc has h<ilpcd wit[ jobs, spirituirl guidirncc,
                                                                           lhnrily counscling, an<l a<lvicc. I{is 5o1rc was irlways
opcll (o lll uy li)r rucals al his tablc aud tcsl for thc uight. 'I'hcro
                                                                              wits rnnch sacrihcc of his tirnc lbr. Go<l's work


cxarrrl>lo of Christ,

I-Iowcvot', wc alc all hutllan; uot one is pct'lbct or withoul
                                                               rcylrrlaclr, In liglrt of what has trirnspircd this past      y*u   or.
so, wc bcar a hcavy hcart fol Vitaly, his wifc Svctlaua,
                                                           his son an<l dauglrtrr, 'l)rcy  irll arc laccrl wigr a lrcavy t ll,
pcrhaps loo hcavy. Ju<lgc Dcalic, wc pctition you
                                                     f()r rncrcy, lcrricncy an<l possiblc lrtcdour lbr.viurly
I(olchcvsky' Wc play tlrat Gorl will g'iurt yort wis<brrr lnrl pclcc irr
                                                                         thc <lcc;isi<lu rlri{ stau(l$ bclirrc yorr. Plcaso
scclk Ood's grri<lanco,

Sinccr.cly in Christ,

llcqiallrin lud Zlnuuil'fimakov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 94 of 203 PageID #:
                                     3964


  0E/30/2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201


  Dearest Judge, Raymond        Deariel
                           J,

  we are Veniamin V Zudilin and I{avdiya G zudilin, residing
  VA, USA, writing to you in regards of Vitaly
                                                             in Harrisonburg,
                                               forchevst<y.
 I, Klavdiya, would Iike to terl you how Vitary
                                                Korchevsky,s life affected my rife.
 I was a teen when I first starfed to go to .onf"."n.u,
                                                         that Slavic churches
 would organize in the East coast. vitary l(orchevsky
                                                        ofren rur on" olit
 speakers, and he was my favorite on. Lu.uur"
                                                  he would always pr*rn "ufrout
 the cross and the fear of God. And not only he preached,
                                                             he truly was a man,
 who has a fear of the Lord, and lives his rife  accordin!ffiil;i;;liil.uia      in
 Bible, Genesis 39:9
 "How then can I do this great wickedness, and sin against
                                                              God?,,

 I believe that God is the onry One who is mighty to
                                                     save, but I arso berieve that
 on this earth, God made you a judge for a reison. And
                                                        I beg you,      us-'
                                                                     ;urt
 claudia-Pilot's wife in Matthew     2lrg   "Havethou nothing to do with that just
 man."

 r)earest Raymorrd Dearie,
                    f.        we plead to you, along with my family and my
 church, on the behalf of vitary (orchevsi<y. we have fasted
                                                                 and ,trea many
 tears,_we appeal ro you to be lenient on Vitary, for
                                                       his famiry,s and children,s
       we pray that your honor spares        time, so the thousands of Rusiian
 $<9'                                   Jair
 christian youth would be able to hear Vitary's preaching
                                                              at the conferences.

 With all sincerity,

 Veniamin Zudilin and Klavdiya Zudilin
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 95 of 203 PageID #:
                                     3965


  0el07 /2oL8

  Honorable Raymond J. Dearle

  Unlted states Dlstrlct Court

  Eastern Dlstrict of New Vork

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Dea rle:



    My name ls Pavel sokorov. r tvo rn voncouver, washington
                                                                 st€te. r wrrte to you on beharf of pastor
 vltaly Korchevsky, rem rerated to vrtary through my
                                                      wife, she rs vitary,s cousrn. First trme r met hrm was
 in year 2006' He came to vancouver wlth his famlly
                                                     to vlslt relatlves and take part in our church servlces.
    vitaly had a very posltlve impression on my llfe. I saw a very good
                                                                         example of a moral character tn
 hlm, lt was based on hrs dedrcation to God, hrs family
                                                          and mrnrstry, t have heard of many testrmonres
 from people he has herped, Every trme he vrsrted city ofvancouver,
                                                                         he wourd stay rn my home and   r
 witnessed how Vrtary wourd spend numerous hours
                                                         meeting with peopre, doing free chrrstran
 counsellng, carrng for therr souls. He has never put
                                                       his needs above those of people that needed his
 prayers, advlse or counsel. Thls was very hard
                                                 on hls wellbelng. often deprived of sleep and fastlng, he
 worrld never turn anyone away. He ls a man of God,

    vltaly would also come to mlnlster at our chrlstlan summer camps for teens.
                                                                                Before hls assets where
 frozen, he would never take any offerrng to cover his expenses,
                                                                 Many of our teens turned to cod rn
 repentance through mlnlstry of Vltaly Korchevsky.

    He has been going through these difficulties as true man of God,
                                                                      trustlng ln the Lord. r,Jlthately, we
 all know that God ls tn control of everythhg that happens ln our ltves,
                                                                         That ls why our number one plea
 ls with the Maker of the unlverse, But, we also know
                                                        that God puts people ln posltlon of power to do Hls
 will on this earth, Our Blble teaches, (l€t everyone be subject to the governlng
                                                                                    authorltles, for there ts
 no aqthorlty cxcept that whlch God has establlshed. r) Romans 13:1. Therefore,
                                                                                     I am also pleading wlth
 You, as a Man who has a burden of makrng rrght decrsron regardrng the
                                                                           fate of pastor vitary. please
 consider my testimony about life and truly godly character of thls
                                                                     man. I ask that you may spare Vitaly
 from imprlsonment and grant hlm freedom.



  Pavel Sokolov. (Signature)

  5017 NE 128th   ct
 Vancouver, WA-98682
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 96 of 203 PageID #:
                                     3966




  September 20, 2018



  tlonorable Raymond J, Dearie
  United States District Court
  Eastem District of New york
  225 Cadman plaza East
  Brooklyn, NY l l20l


    Doar I-Iouorablo Judge Raymond J,
                                      Dearie,

     I, Nataliya v Mashika. reside in the srate of pennsyrvania,
                                                                  the city of Erie, and I ,*ite to you
 iu regards to the case of vitaly Korchevsky.
                                                rt rr t"y dr*i"sire to testify about my brother in
 faith and I ask that you wouta pr."..
 case.
                                         ronrii;;ftJffi;         when you will pass sentence on his


     I frrst became acquaintod with vitary at the end
   .                                                  of 2003, when we have visited his ohurch
 with a group youth from my church,l u...r-"
                 9f                                                witrr rrim n"t            prr..rr". u"t
 had a perso^nal fellowship with him in his horu. ".q*irtel
                                                   Ad; ih;itirne,
                                                          '---'- -      I also mct"rrrv ", "
                                                                                   with him multiple
 times at different conferences and churoh .ongr.rrrr.

                       well acquainted with his family, I can say nothing bad about him,
 (rnq'                                                                                       I.Ie is a
 ',_tluliy_!:.:Te
        sympahellc and hosbitable person that fears the Lord
                                                                 God andlries to fulfill the Word of
 God in his personal life. Such a servant ofthe
                                                   churoh as biother Vitary has become an immense
 blessing for the christian comrnunity. FIis sermons
                                                        have a great inn'en." ;;,;trpirit*i
 growh, help to grow spiritually and strengthen in
                                                      faith, o{ien, listening to rris .lrmons ana
 lyins.gersonal fellowship, I liavs rsoeivfr unr*ur" to o'uny questions"in iegara, to *v p.rror"r
 life and the lifs of those close to rne, He oan consore ana guiaJ,
                                                                      una ..,pport in u ;iffffit'
 momont,

     May therord God bless you, Honorable Judges Raymond
                                                                J, Dearie, and those who decide the
 case- of brother vitaly l(orchevsky, In addition,
                                                   iray God give yo* knowredge, wisdom, heatth
 to You and your olose ones and many years ortife, traay iialr
                                                                 things the nr#gr,ty-c.J'u"
 praisedl

 Rospectfully,

 Nataliya Maslrika
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 97 of 203 PageID #:
                                     3967

  Au8ust 5, 201.9




  Honorable Raymond J. Dearie
  Unlted States Dlstrict Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




 Dear Honorable ludge Raymond
                              J. Dearle,




 I personally know Vitary Korchevsky
                                       from 199g, Durrng thrs time, we had murtrpre drscussrons
 on different toprcs, both sprrituar and about dairy
                                                     fife. After each conversation, r have arways
 found encouragement and recerved good advrce
                                                    from hrm, His honesty, drrect approach and
 sincerlty helped me personalry durrng diffrcult
                                                 moments rn life and have encouraged me to do
 good deeds,

 Iwould llke to ask that you be mercrfur to hrm because
                                                          r beteve he wr be herpfur to many rf he
 remains on freedom, l-lis wlse advlce wlll help others re-evaluate
                                                                    priorltles ln life and dlrecr
 thelr path toward serving peopre and God, rconsrder pardon
                                                                to be the highest state of
 humanlty and a mothcr to all goodness,

 Sincerely,

 Aleksandra Stovbyr, ph,D.




 30128 416t Ave South

 Auburn, WA 98001
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 98 of 203 PageID #:
                                     3968


  oelt5l20t8
  Honorable Raymond J. Dearle
  Unlted States Dtstrlct Coqrt
  Eastern Distrlct of New york
  225 Cadman plaza East
  BrooklVn, Ny 11201




  Dear Judge Raymond J. Dearle,

    I khowthis is one of the many letters You recelved;
                                                        but I would like to tell vou how much vttaly
 Korchevsky h8s helped and encouraged
                                          me.
    My husband end r were so honored that
                                             vrtary was the one who red our wedding ceremony three
 years ago' Hrs sermon to us has rmpacted
                                           our rives tlr this day, Hrs sermon that aay, ana a[
 sermons, to be a better person, and to                                                        his other
                                        love Lord and others unconditionally,
    When we vlsited hlm ln Pennsvlvanla, lt surprised
                                                      me how such a man that was ,,well offl, lived so
 humbly' He courd afford so much more, yet
                                             he chose to flve humbry and herp others In need, He was
 always so genulne and krnd rn al hrs conversaflons
                                                    and went out of hrs way to mat" our. trtf memorabre
 and wonderfur. He rs trury a person of good
                                             heart and rntenflons, vrtary gas trury been a bressrng
 in my life.                                                                                        to me

   I pray and hope   that vitary   w   r   be granted freedom to continue berng that bressrng
                                                                                              for many others.
 Slncerely,

          Kapmar Ruth
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 99 of 203 PageID #:
                                     3969




  Septernber 20, 2018



 Honorable Raymond J. Dearie
 United States District Court
 Eastern District of New york
 225 Cadman Plaza East
 Brooklyn, NY tt20l


 Honorable Judge Raynrond J, Dearie,

    wo, the Srrivo family, are appealing to you,
                                                 we reside at    l3g0l NE Airport Drive,
 Vancouver, WA 9S684.

     ve   arewriting to you this letter of support regarding Korohcvslry,
 testify about one of ours bv faith in God,                                 we have a desire to
                                             we- *^ irtoiyo"u  .orsider o*r lesrimony when you bring
                                                     urur r we er
 forth your sentencing a"riiion io, r,i, .u;. "rr,

    We havc known blother Vitaly sinco the time we were
                                                              still rcsiding in Kazakhstan. Both of us
 had a chance to participate i' joint minisrrie*
                                                 ana it *us-a ui".ring, vJry muny p."pi" r,.a r"r"a
 peacc with God at the youtrr congress                                                 -'-- "-'
                                         in Kazakhstan where vitaly-was ir rp"atco.

    Vitaly himself is a man who vory sinoerely loves God
                                                         and serves Him cliligently, Through his
 seunons, God pours immense blessings and even into
                                                      our family,

    Dr:ar Judge Raymond J. Dearie, God also loves you
 --
 You God's guidance in this difficuli.lecision.
                                                      very muoh. we wholerreartedly          wish for
                                                We sincr"rv isk vo,r t" .rror.lr"y      ii|r,i,n ott",
 and do not doubt that the Lord Flimself will reward you,
                                                          May God blcss you!

 Respectfully,
 'Ihe Shiva Family

 Daniil Shiva
 Lyubov Shiva
 Olga Shiva
 Veronika Shiva
 Danii Shiva
 Angelina Shiva
 Milana Shiva
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 100 of 203 PageID #:
                                      3970

  August 4, 2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201

  I{onorable Judge Raymond J, Dearie,
     Ml namg is lri'a Dragoy,         fi-ve in_West Spri'gfield, Massachusetts,
  regards to the case ofbrother lld I                                           I write to you in
                                vitary Korcheusky inJ      iirtlot.rtiry about my brother in faith.
      In May of 2017, I graduated from the Rible collego
                                                             in state colrege, pA, During my years in
  this college, I studied sundav Schoor r*"hi;g;;;k:rb,
  collcgc held sessions i' our church, nussian
                                                              il"*r.    our northern branch ofthe
                                               i'vffircur ii,pti.t church of westfreld, MA.
  Periodically brothers from ukrain., nu"i.
                                                   oirfi., iiu*.           teaoh us durins these
  sessions.Vitalv Korchevskv contributed tr'""J
  taught, There was much to take away from his
                                               mosilo      tfiil;"il;. w;iiil;;";iill},
                                                                  "o,nu,o
                                                                                                 r,"
                                                  r.rronr, iotr, *piritu"lrv unalr*u*rrv, iv., ,r,.
  students, alwavs listened to him-witf bated
                                              b*"th;-.rp.;i;ily wt en ni, *iu{" qJu.rT.g'u"i"",
  spoko of tho power and might of God
                                         and how       fort#;;;   are to serve ond worship suoh a Gocr.

  .   .Brother Vitaly I(orchevsky was and stilt is an exemplary brother arrd minister. Aside fronr
  being a major part in thc life ind activities orth" giiG-C"liege,
                                                                      he o:ften visired our churctr,
  Russian Evangelical Baptist Church of Westn"u,
                                                       since ttis mother, sister and brother live here.
  I{is.visits. and preaching during Sunday selviocs     ;;;*;y,    a speciar occasion for us but what a
  thrilled blessing it was to have such a preacher teaching us ihroughout
                                                                              3-day ,.rrio*ln-ou,
  Bible Collego.

      I beg that You take into account my testimony when you
                                                             decide on the scntenoo in rris case,

  .hadI opportrrnity-lo
        first saw vitaly back in 2005 when we just srrived to the USA
                        participate
                                                                      and from then on when he
                                  in_   conferences,
                                                  congresses anil other types oi""t"rrr.uiio^
  ar our church, His proaohing and-rris rife always
                                                                                              *.t ua
  always my wish that he remained in our churJh and
                                                    cJrresponded to ttrat    if h"iy;;;;;;-it *r,
                                                                             a
                                                        -iu"d to this churoh were his relatives live.
  wren my sisters visited Arnerica, they botrr repented through
  blessing I when I listen to his sermons on the internet,
                                                                    Lri,   ,;;;;, ;il*r,.i.'g*"
    I bog You, I{ono.able Judge_Raymond J. Dearie, to decide the question
                                                                          regarding
                                                                            -hi. the
  confrnement of vitaly in benefit oithe community and the chu,chcs
                                                                    t.oui"g      oi'r.l-"dorn,

  _   I am vory grateful and   tlunk you,   Judge Itaymond J. Deads and all who decide the case   of
  God's scrvant   Vitaly Korchevsky.

  Respectfully
  Irina Dtagoy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 101 of 203 PageID #:
                                      3971



      o9/23/ro$


      Honorable Raymond       j,   Dearle
      Unlted States Dlstrlct Court

      Eestcrn Dlstrlct of New york

      225 Cadman plaza East

      Brooklyn, Ny 11ZOI




      DearJudge Reymond J, oearle,

      My Name    rs   Fedor sharygrn   u.   r am a   youth Leoder and Usher at Sravrc Bapflst chrrrch rn
                                                                                                         Manchester,
      NH, The reason I arn    wrltln8 thls letter     ls to suppoft Vltaly KorchevskV h the case
                                                                                                 brought agalnst hlm
      for lnslder tradlng, Knowlng the tvpe of person
                                                      he was and rs now rt rs a huge surprrse to hear
                                                                                                         of this
      news' we know Vltaly for his deslre to help others
                                                         ln need, I can tesflfy to hls wllllngness to trovel all
      over the US and also the world to pr6ach the gospel and
                                                                       tell
                                                                    people        about Jesus,

     He is a very dedlcated person ln hls mlsslon livlng hls
                                                             llfe truly for chrlst. I also can testlfy of my personal
     experlence wlth VItaly teachlng "psstoral Mlnlstry/ class ln Blble
                                                                           colleS€, tt ts tncradlble. He l€ads thls
     class teachln! about correct attrlbutes and charactorlstlcs pastors
                                                                             and Leaders need to have from what
     tho Blble teachos us. rt is notJust teachrnE, vltaly was readrng by personal exampre,
                                                                                                 he lrved and red
     people the same way as Apostre paul, vrtary rrved by gornS eround
                                                                                 Srvrng hrs aI,   supporthg, preyrnS for
     famllles ln certaln lssues, trsatlng poopla wlth love and
                                                               Just overall carlng for others llke chrlst dld. you
     can roally tell what o person is made of by wrtnesslng of what he does conslstently,

     Vltaly left huge lmpact on people through hls preaching at annual youth conferencos
                                                                                         whcre at average
     about a thousand young people would gathar togethor. Hrs presence there was a
                                                                                      huge rmpact on the
     youth, leadlng many to rep6ntanco of thelr slns, lt ls not,lust youth
                                                                           who would              draw clo.u, to thu Lord,
      but through vltaly's peachlng other people even ln leadershlp roles would get
                                                                                    convlcted and repent
      before God,

      It  my request to you dear Judge Dearlo that you would carefully conslder my and
           ls
                                                                                         many oth€r letters
      and see how many pooplo are truly lrnpacted by vltaly Korchevsky,s
                                                                         llfc and mlnlstry, He ls valuabte
      source of support and comfort to so nany people of the soclety. please,
                                                                              Dear Judge treat pastor vltalv
      wlth Mercy and klndness ond let hlm to conflhue hls servlce and mlnlstry.

      Thank Yotl Very Much.

      God Bless You.

      Fsdor Shalygln    lll
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 102 of 203 PageID #:
                                      3972


  August 16th, 2019

  Honorable Raymond J, Dearle
  United States Dlstrlct Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Dear Judge Raymond J. Dearle,


     we are wrlting to you regarding the case u.s v,
  ..
  Kovalenko and wourd rrke
                                                     Korchevsky, we are Vera and Anna
                             to testify about Vrtary rorctr"ust<y,s impact on
                                                                              our rives.
  our family has known Vitary Korchevksy
                                            since r.9g2. Hrs famiry spent a rot of trme wrth our
  family back ln Ukrarne, From a very young age,
                                                    Vrtary Korchevsky,s spirrtualty and knowredge
  of the Blble lmpressed ail of us. He has arways
                                                  Luun a ttltrt ana a posrtrve rnfruence rn our rives.
  There were many trmes we came to vrtary Korchevsky
                                                           rirth questtons, and he provided us wrth
  answers that helped change our llves.


  As we lmmrgrated   to the united states of America, we had the prrviroge
                                                                           of rrstening to his
  sermons online, Even though hewas not with
  Many church members repented because of
                                                us in person, he wus abl to .nrneu         i.iy
                                                                                             rru.r.
                                               his woids ani he brought rrny p."optu
  christ, People around the world are famrrrar with
                                                                                             ioi.r*
  relate God's word to all of us,
                                                    Vrtary rorchevskyind      tt.
                                                                               uittttv he has to


  we are asklng you, Your Honor, to not take away this lrght from
                                                                  us. wrthout vrtary Korchevsky,
  the Slavic Chrlstlan Baptist communlty wlll suffer greatly.

  ln concluslon, we would lrke to thank you for taking your
                                                            trme to read thrs retter. we are
  grateful for You and we are praylng for you,
                                               fUay Vou be blessed.

  Respectfully,

  Vera and Anna Kovalenko

  8143 Fllifera way
  Antelope, CA 95843
  (s16) 723-078s
 Alex Ryabukha
Case  1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 103 of 203 PageID #:
                                       3973
205 lrig Tt ee Way Manchcster., pA 1734,5 ,fol, 7I7.856_33S6



 10-25.18




 I'lrtnolable R;lyuroucl   J.   l)earie.

 [Jultc(l Staros DIstt.ict Court

 Ilitstcrn Dis-trlct of Now Yot.l<

 225 Cadnan Plazo Brooldyu, Ny l120L




 Dear fudge Raynrond t. Dear.lat

 My wife and I alo.ng wlth orrr 2 chlldren residc ln Marrchestel Peurrsylvatria, We attetrd
                                                                                            Slavic Baprlst
 Church of llalrishrrrg whero I lcracl church's nrusic ministry,

 I wantecl to tal(e this thrre and wl.ito to you about Vttaly l(orchevsl<y.

 I had the    plivllege ofnteeting Vilaly ahout 13 years ago at a church I vlsltcd, Hs lurnrecllately appearcd as
 a sirrcct'e. ll.el'son wllllng to hoh people around hlm. Tlrroughorrr the ycas l've
                                                                                        seeu Vltaly tiko on nrany
 t'tlspottsibilities arotrnd the Slavic clr[rrch cournrunity. I ran into hhn it tuany cottterances, gatherings, '
 chttt'ches where ho usrtally hokl a.l(ey role ln organliing or speaklrrg. I've soin Vltaly persoirally holp inarry
 llrlw iulmlgl'alrts that calne ft'orn diffelent parts of the world and who wero able to st;y in the phila<lelphia
 at'en" lle and hls wlfo always served at theh church wlth love and care, Vlraly ls well respccte<l tn the
 Slnvic colnntunity not oltly in tlte USA but all ovor the wolkl where ho ls kuown, As a yolnger ma1, I havc
 always looked ttp to lllnl, his leodelship nucl the ablllty to properly letct hls farnily and chuich, The news
                                                                                                                  o[
 his convlctiolt calne as a shocl< aud I cau ouly inraglne how devasiatotl hc ancl hii tarnily are, Hts
 couvictlorr is inconsisuetrt, with ury lcnowledge of Mr, l(orclrevsky,

 I ant   asking for you to consldet your marc!, on hfun and gr:anting hlm freerlorn.



 Shrcerely,




 Alex Ryabukha
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 104 of 203 PageID #:
                                      3974


  08/o2l2OL8

  Honorable Raymond J. Dearie
  Unlted States Distrlct Court
  Eastern Dlstrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201


  Honorable Judge Raymond J, Dearie,

     Although we have known of Vitary Korchevsky
                                                      since we were chirdren, we have come to
  know him and his family close over the last 3 years
                                                        since his arrest. lt came as a shock to all
  of us when we heard about it,
     God has used Vitary in more ways than we
                                                 can count in our personal rives, He has been to
  our house twice and we risten to his sermons
                                                 on youTube when someone posts them, we
  share links with friends. God has opened up many
                                                       things to us through Vitary,s sermons. we
  have been to many of the conferences he
                                             was at ano h"ave arways been bressed.
     since his arrest in 2015, we have been praying
                                                     that God shows His mercyfoivitaryand
  that he can walk free and serve for God's grory,-we have
                                                              3 kids, our ordest ones are 12 and
  9 years old and we have been praying daity
                                               for vitaty and his famiry, our chirdren keep
  asking us why God allows this to happen tt
                                                sor.o* like vitary? someone who loves and
  fears God. someone who's rife mission is to serve
                                                       God, why do these things happen to
  godly people? And these questions became great
                                                       discussions with our ch.rldren'about
  keeping yourself pure, about how serving Go-d doesn't mean
                                                                    God wiil answer ail our prayers
  when we want them to be answered. sometimes we have to
                                                                  wait. And sometimes the wait
  can take years. we read stories from the Bibre about
                                                          Job and Joseph, rhey were goJiy
  people who ran from sin. God used them ln unbelievable
                                                              ways for His glory,
    Things changed in our famiry in the rast 3 years. The way we
                                                                     rook ,t tiu 6ruru, the way we
  see God in our lives, the way we teach our
                                              children about faith and daily walk with the Lord,
  The way Vitaly and his family are staying strong and trusting God
                                                                         in thls whore situation is
  amazing to us, we know that without God it's impossible
                                                               to live through what they have
  been living through and we berieve God wiil work a miracre
                                                                 and no matter the outcome, His
  name will be glorified,
         pray every daythat Vitary can be acquitted so that he can
    .we                                                                serve the Lord by spreading
  His word around the world. so that his chiidren can grow
                                                                up seeing their father every day.
  so that his wife can have her roving husband next to her.
                                                              so that hJ can pu* on r,i, r.itl, to
  many and many people and be a tool in God,s powerful
                                                             hands.
    We pray to God and ask for your mercy in Vitaly,s matter,
    Thank you for taking the time to read this lettei and taking It
                                                                      into consideration,

  Vyacheslav and Natalya Tsybikov
  Vancouver, WA
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 105 of 203 PageID #:
                                      3975

  08/08/2078

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Honorable Judge Raymond Dearie,
                         f.



          My name is lhor Zbyshko. I am currentry residing
                                                            in chester Heights, pA. I am writin' ro you
  in regard to Vitaly Korchevsky. I would like to
                                                  make evident about my brother in faith and ask you
  to consider my testimony when you will be making your
                                                           final decision in his case.



           I've known brother vitary Korchevsky for more
                                                            than ten years. During this period of time
  Mr. Korchevsky has had a great impact on my spiritual life.
                                                                 By knowing him plrsonally and
  listening to his sermons I was able to establish closer
                                                          relationship with God and become a faithful
  follower of Jesus Christ As a pastor Vitaly was always
                                                           willing to help and support in any
  circumstances. Furthermore, Vitaly's personar example
                                                             of urrconditionar lovelo peopre, hts sacrifice
  and service that he did in the name ofJesus Christ is
                                                         a big inspiration for me.




           I would like to ask you to reave vitaly Korchevsky
                                                              at riberty. He is valuable part of our
  society, many churches, his relatives, friends; his
                                                      absence would be greatly missed,



         God bless you!




         Ihor Zbyshko

          11 Bishop Dr.

         Chester Heighrs, pA 19014

         (6L0)42s-723s
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 106 of 203 PageID #:
                                      3976

    08/20/2078



   Honorable Raymond          J.   Dearie
   United States District Court
   Eastern District of New york
   225 Cadman plaza East

   Brooklyn,     Ny   11201



  Honorable Judge Raymond J. Dearie:
  l' Anna Dirda and my husband
                                sergiu are writing this retter of support
                                                                          for vita ry Korchevsky.
  we do have a desire to provide a
                                   testimony for our pastor and our brother
  consider our testimony when you                                               in faith. we beg you to
                                    wi, make . o".i.ii" r"g.rorrg sentencing
                                                                                  in this matter.
  y;
       |ffffi::fl:1il":itlJJ"t Korchevskvduring the summ€ror2007, when we were preparing
  Vitary Korchevsky b";;,;;;;;'"""';itifffifi?::l:,irTilil:1,:f;fffi:;Hilil,.,.iill*^
                  new for us country. vitaty asreed
  ;::l;fi:,Jl"                                      to i urp   ,i   .no did it simpty as if he woutd be a btood

  Because of hls support and
                              assistance our beginning in a new country
  for most other famiries as ours who                                   was not as stressful or difficult
                                                                                                          as
  language of the country,
                                        do not have   .rt *'.,J.,    ,,,'   *e   country and do not know the

  For me and my husband, as just
                                   simply for christian people who are
  pastor vitary Korchevsky                                              members of the local church, our
                           arso serves as a spirrtuar father
                                                             and mentor. His pronounced rove for
  for people around us becomes very                                                              God and
                                      crear through hrs sermons and personar
 compel to live in peace and strongly                                                   conversations. His sermons
                                        motivate   r", n"."r,1,, r.ir-racrifice and humbreness,
 virtues that are exalted in the                                                                    and   arr   other
                                 Bible.
 we beg You, dear Judge Raymond J,
                                     Dearie, prease consider the fact that
 society and churches, and prease                                          vitary is very varuabre for the
                                  consider this matter in such a way
                                                                     that he wourd remain at freedom.
 Maythe Lord rlchly bless you.

 Respectfully,

 Sergiu and Anna Dirda
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 107 of 203 PageID #:
                                      3977


   08/rs/2or8

   Honorable Raymond J. Dearie
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201




   Dear Judge Raymond J. Dearie,

            My name is Nelya Astakhova, and lam 26 years old. I live in Coatesville, pennsylvania and attend
   the Brookhaven Slavic Evangelical Baptist Church where Vitaly Korchevsky serves as pastor. lwrite to
   you to intercede on his behalf and ask you to take my letter into consideration
                                                                                    as you determine his
   sentencing.

           Ifirst met Pastor vitaly in July of 2014 when my family began attending his church. My father
  knew him prior to that and always spoke very highly of him. As I got to know him and his family
                                                                                                   better, I
  realized that he was a God-fearinB man who devoted his entire life to helping others with what cod
  blessed him. His family was wealthy but one would never say that by looking at him and his family. They
  drove and still drive very modest cars and use the big house that they own to take in anyone who is in
  need oftemporary housing. Everything they owned had one purpose and one purpose only: to bless
  others by what God had entrusted to them.

           I have also personally learned a lot from him as a pastor on how  to practically live your life for
  the glory of God. His advice is always well thought out, has a deep Biblical foundation, and expressed in
  such a way that makes it easy to appreciate the wisdom with which God has endowed him. God simply
  does not work through people who are living in sin, and pastor Korchevsky has been used by God to
  speak to thousands of people around the globe. His sermons I always take close to heart because I know
  he practices what he preaches since I see him several times each week. I feel it is my duty to ask you on
  behalf of my brother in Christ to not sentence him to prison. He is a very necessary part of my spiritual
  community of believers and I believe he is being wrongly accused. His family needs him, our church
  needs him, and many other R ussia n-spea king believers who are scattered throughout the United States
  and the former Soviet Union, need his guidance.

           want to thank you for taking the time to read my letter and I pray that you make the right
           I
  decision when determining the sentence for my pastor vitaly Korchevsky. May the Lord cod guide your
  heart and your mind as you make this very important decision which will impact not only the Korchevsky
  family but thousands of other believers worldwide.

  Sincerely,

          Nelya Astakhova


                 q\ilry $dlffii^/s,-
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 108 of 203 PageID #:
                                      3978




    August 7, 2018



    Honorable Raymond J. Dearie
    United States District Court
    Eastern District of New york
    225 Cadman plaza East
    Brooklyn, Ny 1j.201




    Honorable Judge Raymond J. Dearle:

     l, sergey Semenyuk, residing in Brookhaven, pA,
                                                     am the head coordinator for the sravic Evangericar
    children and Family camp for over 10 years,
                                                and am wrrting to you in regards to vitary Korchevsky.
    I askthat you consider my letter when you make your
                                                        decision in regards to him. I have worked
    together wlth Brother Vitaly in our summer camps
                                                         since 2004.
    Brother Vitaly has been key in changing the lives
                                                         of many teens that have come through our
    camps. Providing one on one counsering,
                                                 brother vitary, herps young peopre find their*purpose in
    life in christ' we see these lndlviduals change
                                                      before our eyes in behavior, attitude and choices.
    Brother Vitaly is especially effective ln tough
                                                     cases. parents that had conflict with their children
    before, call saying that their rebeflious chirdren
                                                        have transformed resurtrng in peace in the
    household. Brother vrtary is responsibre for the spirituar
                                                                 side ofthe camps, deveroprng the Bibre
    lessons. He meets for discussrons with groups
                                                      of pre-teens and teenagers in the camp as wefl as
    provides an evening message for the entire
                                                   camp each night to over 200 people.
    I ask, Honorable Judge Raymond J. Dearre,
                                               that you carry out your decision in favor ofthe young
    people that come through our camps.
                                          I ask that Brother vitaly be able to continue to serve
                                                                                                 this
    community within thrs capacity. That he may be abre
                                                          to continue touching and changing rives of
    young people, helping them find thelr purpose
                                                    in Christ.
    May God bless you as you make your decision in regards
                                                           to brother Vitaly.


    Sincerely,



    ._SerqRg*%.u*^to(tL
    Sergey SemenyiF,
    Head Coordinator of Slavic Evangelical Camp
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 109 of 203 PageID #:
                                      3979


   t0/05t20t8

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District     ofNew york
  225 CadmanPlazaBast
  Brooklyn, NY 11201


  Dear Judge Raymond J. Dearie!


  I'm Natalya Ridna. I live in philaderphia pennsylvania.
                                                           I wourd like to write to you
         the case of vitary Korchevsky, I have the
  lbout
  faith.
                                                   desire to    *i;;f;.-;;lr"m*      r"

  I would like to ask you to take my testimony into
                                                      consideration when you make a
  sentencing decision on this case. I know
                                            vitary Korchevsky for a very long time, more
  than 15 years and I wourd rike to telr you that he
                                                     a is very good christian manand
  pastor who is ready to help anyone
                                      who is in need. The family of vitaly Korchevsky
  are very hospitable people, people come to talk
                                                  to share their problems and vitaly
  listens to all of them. I know many people whom
                                                    he helped.

  I want to share with you one exampre from my experience,
                                                                one time when I had very
  big personal difficulties I called my brother vitaly
                                                       Korchevsky, he did not take into
  consideration his personar time and he personally
                                                       with wife Svetlana Korchevsky
  came to my house the same day and we discussed
                                                     my difficulties that I was going
  through, As a pastor of the church he helped
                                                 me in my difficulties. I was toulhea by
  his care for me. I want to say thanks to God that
                                                    we have him with us.

  I would like   ask   you, Judge Raymond
                                                           vitaly Korchevsky to stay free
                                            J. Dearie, to ret
  because the Church      and the people around him really need him.

  Dear Judge Raymond J. Dearie I would rike to wish you
                                                        God,s Blessings in all,

  With respect to you,
  Natalya Ridna
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 110 of 203 PageID #:
                                      3980


  oe/ zrlzarg

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Honorable Judge Raymond          Dearie,
                              J.




          My name is Inna zbvshkl. I am currentry residing
                                                             in chester Heights, pa. I am writing to you
  in regard to vitaly Korchevsky, I wourd like
                                               to make evid-ent about my brother in faith and ask you
  to consider my testimony when you will be making
                                                      your final decision in his case.



         I've known brother vitaly Korchevs$ since I moved
                                                           to United states in october of 2005, I
  have been a member ofthe Slavic Evangericai
                                                Baptist church in Brookhaven for more than ten
  years, where Mr' Korchevsky is a lead pastor.
                                                By knowing him personally and listening to his
  sermons I was able to establish closer relationship
                                                       with God and become a faithful foltwer of esus
  christ' As a pastor Vitaly was arways willing to heip                                               f
                                                        and support in any circumstances.
  Furthermore, Vitaly's personar example ofunconditional
                                                              rove to people, his saffifice and service
  that he did in the name ofJesus Christ is a big inspiration
                                                              for me.



         I would  like to ask you to leave brother vitary Korchevsky at liberty.
                                                                                 He is valuabre part of
  our society, many churches, his relatives, friends; his absence
                                                                  wourd be greatly missed.



  God bless you!




         lnna Zbyshko

         11 Bishop Dr,

         Chester Heights, pA 19014

         (610)99e-r4s7
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 111 of 203 PageID #:
                                      3981



    october   2znd, 2018

    Honorable Raymond J. Dearie

    United States Distrlct Court

    Eastern Dlstrict of New york

    225 Cadman plaza East

    Brooklyn, NY 11201



    Dear Honorable Raymond J, Dearie,

    My name is Paul Peshkov and srnce 2013 r have been
                                                           a member of the church where Vrtary Korchevsky
    has been a senior pastor' As r reca[, r have
                                                 known vrtary Korchevsky since 2001, where he came to our
    local church ln Cleveland. Ohio.

    ldon't know much about his business fe but what       r can say is r have never meet man who rs so peopre
    glven & sacrlflcial as he is. r personar
                                             know peopre who came to him-even in the middre of the night-
    for splritual & emoflonar herp. r personaly know peopre
                                                               who he herped get a place to rrve for therr
    families who are good people, lmmigrants, and
                                                      don't have much money or credit to take out a mortgage
    to buy a house' He has not herped me financiafly rn
                                                         any way    (except
                                                                          for wedding gift worth around
    s100) but I know for fact that he herped a rot of peopre in oui church a
                                                                              in the USA. He did rmpact my rife
    with hls preaching of God,s Word, The Blble.

    He is a Sreat exampre for me in serving peopre in
                                                        need-sprrrtualy & physicaly. rstrongry berieve he
    should be treated wlth mercy.

    Respectfully,


    ll,'.,r qQ-'*-'.""


    Paul N, Peshkov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 112 of 203 PageID #:
                                      3982

  09/ L6/zot&



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Honorable Judge Raymond J. Dearie:


         My name is rnna Astakhov and r rive in coatesvifle, pA. r am
                                                                       writing to you thrs retter of
  support concerning Vitary Korchevsky. r wourd
                                                 rike to give a testimony for my brother rn faith
  and the pastor of my church. r beg you that you preasl
                                                           take my testimony into consideration
  when you will be sentencing Vitaly.

          I met Vitaliy in 2012 and r know him as a kind
                                                         christian man who is an honest, attentive
  person and a moder cltizen. Through
                                         his sermons and teachings, he encouraged the church,
                                                                                                the
  families, and personally the members of the
                                                 church, And not onry that, but arso everyone who
  came to him with any request for ant help.

         I ask You,Your Honor, that when you wifl be making a decision about
                                                                             Vitary Korchevsky,
  that You consider him invaluable to our church and
                                                     community, and a honest citizen ofthis
  country.

         May the Lord bless you and a[ of your staff who    w   r   take part in this decisron.


         Respectfully,

         ln na   Astakhov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 113 of 203 PageID #:
                                      3983


  August 19,2018


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Dear Judge Raymond J. Dearie:


  we, Aleksandr and Varentina Litvinko, wourd rike
                                                   to testify on beharf of our pastor Vitary
  Korchevsky.

  Knowing Vitaly for over 16 years, we have
                                              experienced onry kindness from him and his famiry
  throughout all this time. Being of great herp io us
                                                      when we first moved to America, he provided
  assistance with housing and employment,
                                              all of which would be drastically .oru Jitfi.,itr,o rino
  without hls help.

  As a pastor, Vitaly has been rnstrumentar
                                            in the flves   of many, and been a key reader ofthe
  church.

  we  ask that vou extend mercy on our pastor's
                                                beharf, as we know that God
  you determine the final decislons.
                                                                                 wiI   bress you as


  May God Bless you,



  Litvinko Family
  15 Wildwood Ave.
  Morton PA L9070

  610 416 8066


                            {t            \I\,
                                              rl
                                             L,'L l't I(v a
                          /l     ev
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 114 of 203 PageID #:
                                      3984


  10/05/2018

  Honorable Raymond J, Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201



         Dear Judge Raymond J. Dearie;


          I David Ridnyy, live in philadelphia pA. I am a member
                                                                     of the church in which vitaly
  Korchevsky is the pastor. I am writing to you regarding
                                                            the case of vitaly Korchevsky. I wourd
  like to witness for my brother in faith.
          I have known vitaly Korchevsky my whole life. Vitary Korchevsky,
                                                                                  has taught me the
  key points to being a true christian. I went to his church since
                                                                   I was a child, I went to our
  churches kid's camps' teens camps and now youth
                                                       oamps. I can witness that vitary Korchevsky
  always did everything in his powers to be there, and serve
                                                               the Lord through preaching His word
  and leading the camps spiritually.
          Furthermore, I have attended seminars in our churoh where
                                                                        vitaly Korchevsky     taught
  young men, that had the desire to learn how to preach        put
                                                           and      together sermons. Every time I
  came I saw how dedicated Vitaly Korchevsky
                                                  was to his ministrLs. And one of the keys that
  vitaly Korchevsky has taught me was to take God,s word very seriously. He always
                                                                                            toltl us in
  otder for our sermon to touch people's hearts and leave the seed
                                                                      there, we have to firstly be crean
  spiritually and live through it. Furthermoren experience it ourselves before
                                                                                we go out to preach.
  Because no matter how good you word your sermon or how
                                                                 literate you make it sound, if you are
  not i00 percent clean inside, or fully ready spiritually God cannot
                                                                        use you to spread his word and
  it will just be useless.
         Vitaly Korchevsky also preaches at our youth conferences and I can witness
                                                                                     that every
  sermon that he said when I was at one of the conferences, people
                                                                   came out to repent. God uses
  vitaly Korchevsky for his Glory, God has changed   thousands ofpeople,s lives ihrough vitaly
  Korchevsky's sermons.
          I believe that if Vitaly Korchevsky did something wrong or dishonest in his career,
                                                                                              and if
  there was really something unclean, then God would not be using him,
                                                                         But God needs this man
  to serve Him and continue changing lives.
         Judge Raymond J. Dearie, I would like to ask you from the bottom
                                                                          of my heart to free our
  pastor Vitaly Korchovsky for the Glor.y of God.


  Thank You!
  Sincerely,
  David Ridnyy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 115 of 203 PageID #:
                                      3985




  August 4,2018


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 CadmanPlazaBast
  Brooklyn, NY 11201


  Dear Honorable Judge Raymond J. Dearie,

     My name is Alexandr Plokhoy,                  is Lidiya plokhov, and we are turning to you
                                      "ig Ty-yifg
  with a petition about our brother-in-Ctrist Vitaly V. Korchevsky

         is an excellent, wonderful brother, he would never refuso
  _   _.He                                                          to help in a difficult moment.
  vitaly would always help   peopre and cro what is in his power with coo's herp.
  your needs, call to prayer, give a thoughtful advice on
                                                                                   i" *iiili.t*   t"
                                                           iow to proceed in a given situation, and
  after that he would pray again asking Gocl's blessings upon person.
                                                                a


  -- May God of peace and love anange everything for you. May be the Glory and thanks to Him.
  we would like to wish You what is says in book 6f proverbs 2:6 ..For the rora gives
                                                                                      wisoom;
  from His mouth come knowledge and understanding.,,

  Respectfully,

  Plokhov Alexandr
  Plokhov Lidiya
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 116 of 203 PageID #:
                                      3986




  September 10,2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201


  Dear Honorable Judge Raymond
                               J. Dearie,

      we, the osipov fam v. are the members of
                                                 the slavic Baptist church of Brookhaven. we
  have known vitaly Korchevsky for
                                    over 1tt;;;. w; k""* hi* u, a person who is
  fundamental, and sympathetic to needs                                             sincere,
                                        of otlers.

                                     andhave atways attempted to provide assistance topeopte
  _rln*irl*inlj:l#li;f::.
     we ask Your Honor, to take into consideration this testimony
                                                                    and extend mercy when you
  will decide the case of Vitaly Korchevsky.


  May God bless you!


  Respectfully,

  The Osipov Family
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 117 of 203 PageID #:
                                      3987


  09/L4/2OL8


  Honorable Raymond J. Dearie

  Unlted States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201




     Dear Honorable Judge Raymond J. Dearie,

     Please take a brief moment_to read my
                                                                to you, Dear judge, I would
                                           letter. In this retter
                                                                                        -'--- like to
  express my supplication regarding vitaly
                                               Korchevsky, whose case vou ur" n#aiirrg.

      My name is vladimir Derkach and I along with
                                                        my spouse and daughter arrived to America
  in 2004. vitaly welcomed us into his home,
                                                i"rr.t. *. rii"J una ut. fot two and the half months.
  He assisted us in finding the job and attaining prop.r
  together in the same church- we with my         ^ttu* ao.uir.ntation. Now, after fourteen years
                                             wifi
  help them as welr' Throushout alr these'fo"rt.*
                                                         r""n vitury tuk"in;;;;h;pr"J.           *a
                                                      y"*rrr-*.iave seen how he generously gave to
  :jl^.j:,lf ll-o:trength   a'nd.kindng.r.  r;;;;;;;ji;r".]*   ir,,". needy families that he assisted
               rn a huge way helping them to buy their homes.
  'nancrally
  assistance when we were doing Gmodeling of
                                                                  He also iroviaed uig fi;;ial
                                                   our chur.t UuitAirrg.

     Almost every wednesdav, vitaly leads a Bible study
                                                              in our church, which I attend regulariy.
  Having watched vitaly for so long, his- life and his tark,
                                                             rris reasoning, I have never seen any
  cunning or iqiustice. Vitaly loves and fears God and
                                                         always d*lt *it"h p;pi"    il;il;.'"
      I plea with You. Dear Judge: t: exlgnd your mercy
                                                        and kindness for     Vitaly. your decision
  will change tnuny thingr in Vitaly's life.

      I also want to thank You very much for a huge    gift - we have seen vitary at freedom with us
  thLroughout all this time as you were working oi
                                                      hls case.

     We are very grateful to     you. My wife and I continue to pray
                                                                     for his family.

  ISignature]
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 118 of 203 PageID #:
                                      3988



  September 16,2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Honorable Judge Raymond J. Dearie,

  My name is Igor Aleksandrovich Akurov, I rive in Glen
                                                         Mills, pA, USA. I am writing this lotter
  of support for vitaly Korchevsky. I desire to testiry
                                                        Lertarr"rmv u,"trr., uv iJiir.i     rrr"
  You would please consider my testimony when you ",
                                                       *r i".ia" trr. ."nt"n"" ri, rri, ".i
                                                                                       "ur""'
  I have known brother Vitaly for over l0 years, from
                                                        the moment that I apived to in the USA for
  a permanent stay here. From
                                       qolen!1fy  family  and I rtu"" ut*oys i.rt rtir ,"pp"ni"o **,
  especially in our first months ltrat
                                  here in the USA and upon purchasing a i,";;;.--

  Brother vitaly has been a great influence in our
                                                   lives through his sermons and personal example.
  His.sermons have great rnotivational force calling
                                                      to u g;f chrirtiun rife and a walk before
  God,

  Aside from that, we have had substantial financial assistance
                                                                  ftom him when we noeded to buy a
             u"*res to fix it. Brother vitalv a"ai.at a rrir         life to ..ruing c"J
  ltt*'rt'no                                                 "ntire                      "Ji"rpi"g
  I beg You, Honorable Judoe Raymond J. Dearie to decide
                                                             the sentence of vitaly by reaving him
  at liberty, as a person bene-ficiaito the .o**unity
                                                      uJifr.
                                                               "fr*rfr.
  I wish God's blessings to Judge Raymond    J. Dearie and his   fam y, as we as to alr those in
  whose hands rests the decision making p.oc"ss in
                                                   this case     ofour brother vitaly Korchevsky.
  Respectfully,


  Igor Akulov
  Marianna Akulova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 119 of 203 PageID #:
                                      3989


  September 25, 2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza Bast
  Brooklyn, NY 11201


  Flonorable Judge Raymond J. Dearie,

     we are the undersigned members of the Baptist church in Brookhaven, pA,
   .                                                                              appealing to you
  with a request that you take into consideration our testimory
                                                                and our opinion of him when you
  will make your decision in the case of Vitaly Korchevsky. "

       vitalyis the minister of our church. During those many and rong years
                                                                             that we had been
  together in the same church with him, he provld himself
                                                            as .rnr"r.]t*"rt,
  and attentive to the needs of others.                                        "irlir"rrlp.]".ipr.o,

   . vitaly is truly a minister of the chwch who would never do any compromise
                                                                                      with evil. He
  always tried to defended the Biblical principles and himself
                                                               livedty them. He did a lot of
  charitable work but he never was seeking for any personal benefits
                                                                      out of it, rr" n.u",          o
  anything in return, and he was never rooking foia grory for his
                                                                  benevoG;;;.             "a..t
                                                                                   i;p;;;i"rg.
  part ofhis personal time in serving the chur-h,

       we consider him a man with a backbone in his character. He is the type of person
                                                                                           who does
  not change his core believes at whim. If he believes in God and for hirnthe
                                                                                 Bille is God's Word
  which he follows, then to compromise with sin in not in his character. This is how
                                                                                        we know
  Vitaly Korchevsky to be. He lived, studied and came to believe in God in
                                                                               the environment of the
  past soviet union during the communist regime,
                                                     we also lived there and know how the
  communists attempted to "re-educate" each believer. If communist regime
                                                                                and communists were
  unable to orush his convictions and make him to refuse God then,
                                                                       thei we cannot believe that
  living here, in America, where he had everything necessary for liie       .,,i*u"lt   ,"Ji  g"
  against his own and Biblical principles for gain,-using stolen information.
                                                                         "no We have  " never noticed
  vitaly seeking personal gain in anything. Knowing his integrity, honesty, firmness in faiih,
                                                                                                 we
  are convinced that as christian he could not have acted in sirch
                                                                    a wuy f#*on"y.

       Once again, please take our testimony in to consideration.
  We thank You in advance!
  May God bless youl

  Respectfully,
  Gavrilyuk Family
  Osipov Family
  Injirov Family
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 120 of 203 PageID #:
                                      3990


  September 4, 2018




  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Dear Honorable Judge Raymond J. Dearie,




  I am   writing You today to seek your understanding and ask
                                                              for your mercy on beharf of Mr.
  Korchevsky.

  For me Mr. Korchevsky is not just a pastor in
                                                 our church, he is a very crose friend that is arways
  ready to hear you out and herp you. when
                                               our famiry was in need of buying a home because
  rent for our big famiry (eight chirdren) was too
                                                   expensive, Mr. Korchevsky heard of our
  problems and decided to herp out, Buying
                                             a house at that point for us was nearry impossible,
  but he came ln at the right time and helped us finance our
                                                              home that we live in now. That rs
  just one example of the mulflpre trmes
                                         his kindness herped us out and pilled us through our
  hard times,

  Even lf I put aside all his financial help that he provided, Mr, Korchevsky
                                                                                  was one ofthe onry
  people I could share my happiness with and
                                                   share my probrems with. He is a person that trury
  dedicated his life first to God, then to his church, and
                                                            lastly to his family.

  Your Honor, through Mr. Korchevsky God herps our church
                                                          to prosper, and he is without        a
  doubt needed in our community.

  ln concluslon I would lrke to thank you for the time you spent
                                                                 on reading my retter, and r trury
  hope my explanatrons were reasonable enough to not have
                                                               Mr. Korchevsky sit behind bars but
  instead keep helping the people that surround
                                                    him.

  Sincerely,




  Vlad Chernikov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 121 of 203 PageID #:
                                      3991

  tL/20/2018

  Honorable Raymond J. Dearie
  Unlted States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond j. Dearie:


         My name is Yelena Mitishov and r rive in wirmington,
                                                              DE and r am writing to his retter of
  support for Vitaly Korchevsky,

          we met in January 2002, when me and my husband immlgrated
  -
  friends or famrry here, and the Korchevsky
                                                                             to the us. we had no
                                               famiryielped u, ort *h"n we needed it. They
  helped us to buy the essentrar things to rive
                                                here in the us, and arso herped us with a
  necessary paperwork and documentation.

           we are members of the church where Vitary has been a pastor
                                                                             since 2002. And this
  entire time Vitaly has been a blessing to both
                                                   our church and everyone who has known hrm, He
  was always an example, in both words and
                                                actions, showing an exampre through his rife arways
  being ready to herp those in need. Having
                                               kids, r can say that he dedicates a rot of time to
  children and teenagers in our church, teaching
                                                     them the word of God and high standards.
  Vitaly ls also a big blessing to the younger generation
                                                            of other churches across America because
  he speaks at many conferences and seminars
                                                   about the teachings of the Bible.
         I ask You,   Your r'ronor, to show mercy towards our dear brother
                                                                           in christ, Vitary
  Korchevsky. He will continue to bring many blessings
                                                       to our churches and communities if he
  remains free. r am a wicrow, who rost her
                                            husband, and r know how hard it is for chirdren
  without their father, so r beg you to show mercy to Vitary
                                                             so that his kids wourd not grow up
  without their father and not suffer wrthout him. He is
                                                         veiy needed to them. May the Lord bress
  You,

         With prayers for you

         Yelena Mitishov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 122 of 203 PageID #:
                                      3992


   t0/05t20t8


  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New   york
  225 CadmanplazaEast

  Brooklyn,NY 11201



  Dear Judge Raymond J, Dearie!

  My name is Maksim Ridnyy..I live in p_hiladelphia pA. I
                                                          am writing this letter to you
  about the case ofmy brother in christ,
  for my brother Vitaiy Korchevsky.
                                           tt;tilil.vsky.  I have a desire to wirness

  I yould like to ask you to take into account my good testimony
                                                                   when you will pass
  judgment in the case of brothe.r vitalyKorchevrtv.
                                                       i rr"t" t";;nilly K;il"*rky
  for yore-tha1  t5 years' AII this time i know him as a good pastor
                                                                     and ulro-iuitiin r
  brother, Brothervitaly has a very kind and.yrputtt.tL
                                                            neart. wittr;"t;;;i;n,
   concems, I could always tum to brother vitaiy                                        ",
                                                  ind he was always rruav iirr"6 *a
  pray with me. Brother vitaly, herped us financialry
                                                       and also i" qdtuliltt.J-,i.

  I live 45 minutes from the church   and all this timeI overcome this path because I love
             *q    our dear pastor Vitaly Korchevsky. I am very
                                                                               ;t'
  :llllTl1                                                       efua io ou..y
  mrnrstry as a choir director in his church. He is verv importanito
                                                                     u, a. u purio. und
  brother by faith' Brother vitary.is.a very good preacher through
                                                                    whom God changes
                                                                                ---'
  hearts and people's lives,            yourfi p"opf. *fro need 6od,s ;;.;t,--
                             "rp""iutty
  Dear Judge I would like to ask you to free our pastor vitaly
                                                                Korchevsky from this
  case, as he is very needed for his church. Alsoil
                                                    would rike to ask coa;, tt"rring uno
  yhf+     for You Judge and those who will decide the case otour pastor
                                                                            anJurotrro
  by faith, so that the Lord could continue to use him for
                                                           his ministry unJ f.ru.ting trr"
  word of God to people who don't know about the true living
                                                                 God.
  With respect to you,

  Maksim Ridnyy
                                      Untitled document - Google Docs
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 123 of 203 PageID #:
                                      3993
                                                                            Marsel Akulov, age 13
                                                                              September 21, 201g
                                                                        Addressed to Judge Dearie

     Dear Judge Dearie,


           I am writing this letter to persuade you to grant
                                                               freedom to my
    pastor Vitary Korchevsky, He is one
                                            of the smartest and trustfuil
    people I know. His sermons are fuil of
                                               knowredge and he set a very
    good exampre to ail of us, He wourd never
                                                   do anything rike that and if
    he would, he wourdn't rie. Arso his son David.
                                                      Amagine him, His father
    is getting sued for thing he never would have
                                                       done. He is always
    worried and imagine what it wiil feer rike if his father goes
                                                                   to 6il oion't
    you love your dad as a kid? How wourd you
                                                    feer if your dad was sent
    to prison for something he wourd never do? That is
                                                             how David
    probably feers right now r am especiaily
                                                 sad because David is one of
    my best friends. Vitaly Korchevsky always teaches
                                                             us when the
    teenager group comes together(ages r-2- 1-5), He
                                                          teils what is wrong
    and what is right and arways teaching us from
                                                      the bibre. He arso cares
    about the kids' one time r was going out from church
                                                               and then he
    comes up to me and asks me if everything is okay.
                                                            He doesn't onry do
    this to me' I reaily want you to think about this
                                                       and see if you can give
    him freedom.




                                                                                    Sincerely,


                                                                        //*/il"/M/r'A,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 124 of 203 PageID #:
                                      3994


  AuBust 12,2018




  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Dear Judge Raymond J. Dearie,

  Vitaly Korchevsky ls a great pastor of our church. we want
                                                              hrm to be with us. vitary goes wrth us to
  camps, church, etc. He gave our famiry money
                                                  to hear our mom. Arso r want his famiry to be happy too.
  As I know Vitaly,s family they are very kind
                                               and sharing.

  Please Let Him Gol

  Sincerely,

  Merlam Akulov

  (8 years old)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 125 of 203 PageID #:
                                      3995


  September 21,   ZO   j.8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern Distrlct of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymond J. Dearie:



         My name is Rorand Vaynraukh, and my wife svitrana,
                                                            we are writing this retter of
  support for Vitaly Korchevsky.

         we wourd rike to testify for our pastor and brother in
                                                                faith, and we ask you to take our
  testimony into account when you will be sentencing
                                                       Vitaly.
          we met vitaly Korchevsky at church on sh7
                                                       /201,4, at the time when our famiry moved
  to the unlted states to rive here. Before that we
                                                    had heard many good        things about hrm from
  our friends, relatives and even his sermons
                                                on the internet. For us, he was and is not onry a kind
  and affable person, but arso a spirituar mentor, we
                                                        had many opportunities to tark to him, and
  also to pray with him and we courd see
                                           that the Hory spirit worked in our hearts to repent
  through him, Every time we had time together for
                                                       the conversation, he was very eager and grad
  to help us and give us needed advice for any problems
                                                            or difficult situations that we ran into,
  For our family, pastor vitary Korchevsky
                                            is a good, honest and sincere christian man.

        we ask You, Honorabre Judge Raymond J, Dearie, to
                                                          see Vitariy as a varuabre person to
  our community and church, and to leave him
                                             a free man.

         May the Lord,s blessing be upon you    I


         Respectfully,

         Vaynraukh Roland and Svitlana
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 126 of 203 PageID #:
                                      3996

    August 8, 2018




    Honorable Raymond J, Dearie
    United States District Court
    Eastern Dlstrict of New york
    225 Cadman plaza East
    Brooklyn, NY 11201




    Dear Judge Raymond J. Dearie,

    vitaly Korchevsky is a nice and carrng pastor, He bought our
                                                                 famiry a big house. My mom is arive because
    Vitaly Korchevsky gave us money to cure my mother,

    Sincerely,

    Ariana Akulov

    (6 years old)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 127 of 203 PageID #:
                                      3997


  September 13, 20 j.8




  Honorable Raymond J. Dearie
  United States Dlstrlct Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny j.1201




  Dear Honorable Judge Raymond J. Dearie,




  lam Evelyn Ridna. llive ln philadelphia, pennsylvania.

  I would like to ask you to ret vitary Korchevsky stay free
                                                              because we a[ need him. He is a very
  Godly man, He sets a good exampre for church
                                                   members and is a bressed church reader. rwant
  my friends to have a father to be with. r am
                                                sure it is hard to be without a dad. we a[ need him
  for the camps that we have every year in which he
                                                         and his wife herp organize a rot of activities
  for us kids, we also need him for church sermons. r
                                                          do not know what our church wi do
  without Vitaly Korchevsky.

  Please free him. We need him,    the church needs him, and his femmily needs him.

  God's blessings.




  With Respect,

  Evelyn Ridna

  (12 years old)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 128 of 203 PageID #:
                                      3998

   August 8,2018




   Honorable Raymond J. Dearie
   United States Dlstrict Court
   Eastern District of New york
   225 Cadman plaza East
   Brooklyn, NY 1i.201




   Dear Judge Raymond J. Dearie,


   I           to let you know that vitaly Korchevsky is a good person. He herps us
       am writlng
                                                                                    at summer camp so we
   won't have bad time. He always lets us come to his house and
                                                                 swim in his pool.
   He is the pastor of our church. He believes in God.

   So, please   don,t put him to jail.

   Sincerely,

  Jonatha n Akulov

   (7 years old)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 129 of 203 PageID #:
                                      3999

   0e/L6/2ot8


   Honorable Raymond J. Dearie
   Unlted States District Court
   Eastern District of New york
   225 Cadman Plaza East
   Brooklyn, NY 1i.201



   Honorable Judge Raymond J. Dearie:


          My name is Mikhair Astakhov and r rive in coatesvile, pA.
                                                                      r am writing to you this retter
   of support for Vitaly Korchevsky, and I would like to provide
                                                                 a testimony for my brother in faith.
   I would like to ask you to take rnto consideration
                                                      my testimony when you wifi be working on
   imposing the sentence for Vitaly.

         I have known Vitary since 2002 when r met
   .
   know him as a devout christian, an honest person,
                                                     him personaly durrng a christian forum. r
                                                     and a good citizen of the country we a[ rive
   in.

          He is a Sreat preacher and through his sermons he provides
                                                                     comprehensive assistance
   to many people in their spiritual development and personality.

           Vitaly mentors also the younger generation, youth and young
                                                                           famiries, in their quest for
   spiritual growth and for practical gurdance regarding family
                                                                life in general, as well as for issues
   related to work, finances, and in other numerous
                                                      aspects of life.
          I ask  You, Honorabre Judge Raymond J, Dearie, that when you
                                                                             wiI consrder the sentence
   for vitaly, please take rnto consideration how great
                                                        of a citizen he is, and how valuable he is to
   our community and ch urches,

          May the Lord bress you personaty and everyone
                                                        who is going to take part in making the
   decision on this matter.



             Mikhail Astakhov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 130 of 203 PageID #:
                                      4000


   09/t4/20L8


   Honorable Raymond J, Dearie

   United States District Court

   Eastern District of New york

   225 Cadman Plaza East

   Brooklyn, NY 11201




   Dear Honorable Judge Raymond J. Dearie,

      My name is valentina Derkach' prease tako a momont of your
                                                                 time to read my retter.
     t               Korchevsky's.fam'y for 14 years, from the first days
   ^ $ow-Jitf1
   America' v.i.tat{9 family was always-nearby crose and has
                                                                          of my life here in
   me personally. They helped us in all the matters.
                                                               don.;";h;il     f". -v-ir,,'iiv
                                                                                                    ""a
     we lived in Vitaly's home for.over-2 months at his expense
                                                                     when we just a*ived to America.
   -. always set aside so much time for us and
   They
                                                    assisteJ iir-ourneeds and it was just us, they
   assisted others as well. Thev provided financial
                                                     assistance, rrelpea *iir, rrrriig-*t a".ir**u,
   and aided with.geuing jobs, often goi"e
   not speak English at that time.
                                            ;  ;iiil;,il    ui-Jt*,". uppointments with us, as we did

      Ali fourteen ofthose years I have seen vitaly's attention not
                                                                      onrv to our familv buf for
   numerous.other people. In everything he did, he acted
                                                          with
   when mv husband rost his iob, vitaly made ri rri. prio.ity
                                                                justice    h**r:'i'.;;;.,
                                                                         anJ
                                                              io-r,.rp -v rruriunJ'd"a'r"",r"rpr.
   Mr' Korchevsky personall! wentto^lnterviews *iir, *yi.,u.t*d
                                                                       to help him get the job, My
   husband now has held this last job for 10 years
                                                   uoa *a ot.n remember Mr. Korchevsky,s
   kindness, generosity and attention for us,
                                              i
   as a good and upright man, a true Christian!
                                                t."* vrt.  i"ili"u.ty    r* ar r""rt.u"  v.*J
      I want to thank You, Honorable Judge, for your
                                                     wise decisions in
           ottt otessed to have vitalv Ko-r.rr.*ty in oui .rturch duringthis case, because      ofyou
   ;;,:ili                                                                 urr   tr,irii*"   i-uri u"ry

      Dear Judge, I am begging You very much, please
                                                     show your kindness and wisdom in regards
   to Vitaly Korchevsky when you shall   make   V'*, noui A..irion.

   Respectfully,

  Valentina Derkach
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 131 of 203 PageID #:
                                      4001




   September 10,2018



   Honorable Raymond J. Dearie
   United States District Court
   Eastern Distriot of New york
   225 Cadman Plaza East
   Brooklyn, NY 11201


   Dear Honorable Judge Raymond J, Dearie,

      I, Tatiana chernikova, resr.ding in Aston, pA, and I wite
                                                                to you this retter of support in
                  case of Vitaly Korchevsky. I wishto testify about
   i^C_T,q:.",th:                                                   this p"r*n. i ;rk;fft y-;,'
   conslcer my testrmony when you will Impose a sentence.

      My family has known vitary Korchevsky around 15 years
                                                                   as the most forthcoming and
   sympathetic person to the needs of other people. He has
                                                               many times helped my family personalry
   out of difficult situations, notjust in wori bui in deed
                                                             well.
                                                            as

      His.sermons have greatry aflegted the life of my family,
   .,.
   vitaty
                                                               my relatives and the whole church.
          has a great knowledge of God and se.es u,
   in America.
                                                       * irt*nru blessing i". *"rv     lii"*rr*"rr*
       It is our main request to your Honorable Judge Raymond
                                                              J. Dearie to extend mercy in regards
   to the sentencing of Vitaly Korchevsky, leaving'hi-
                                                       u"ir..   -*.
      we.bless Judge Raymond J. Dearien as well as ail
                                                       who will be involved in the decision
   regarding the case of Vitaly Korchevsky.



   Respectfully,

   The Chernikov Familv
   Tatiana, Pavel, Vitaliy, naniil.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 132 of 203 PageID #:
                                      4002


   ro/ts/2oL8


   Honorable Raymond J., Dearie
   United States District Court
   Eastern District of New york
   225 Cadman Plaza East
   Brooklyn, NY 11201.



   Honorable Judge Raymond J. Dearie:


            our names are Andrey and Nataliya Semenyuk and we live in Media, pA. we are writing
   to You this letter of support for Vitaly Korchevsky. And we would like to testify for our brother
   in faith' We ask You to take into consideration this letter when You will be sentencing Vitaliy.

           we first met vitaly and his family thirteen years ago, when we moved to the US. He and
   his family helped us a lot in formalizing documents, and helped us find and rent housing. And
   from that moment, we have known him, and known him well because we go to the same
   church.

           our testimony about Vitaly is that he is a very kind and compassionate person who
   helps a lot of people in our church. He also helps a lot of people spiritually in our church, and
   personally with people that come to him.

           we ask You, Your Honorable Judge Raymond J, Dearie, to make this decision concerning
   Vitaly, and remember how valuable he is to our communities and churches, and to leave him
   free.

          May the Lord abundantly bless you, and everyone that will take part in the decision
   about God's servant Vitaly Korchevsky.



   Andrey Semenyuk

   Nataliya Semenyuk
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 133 of 203 PageID #:
                                      4003

    oehT/2or8


    Honora ble Raymond J. Dearie
    United States District Court
    Eastern District of New york
    225 Cadman Plaza East
    Brooklyn, NY 11201



    Honorable Judge Dearie:

            My name is Viktor Rumachik and r live in Brookhaven, pennsylvania. r am writing you
    regarding Vitaly Viktorovich Korchevsky's case. I have a desire to testify to you about my
    brother by faith. Please consider my testimony to make your final verdict for Vitaly,s case.

           It has been at least ten years since I first had a pleasure see Mr. Korchevsky at an annual
   Slavic youth conference in the state of Virginia. I have always known Vitaly as a reputable,
   honest, just, true, bold, helpful and selfless man. As a young man, preachers and pastors like
   Vitaly, had always influenced my life in a good way. ln my teen years I was addicted to
   Hollywood movies, which shaped my mind in a way that is considered negative not only in the
   religious circles, but also in professional secular circles. My brother by faith Vitaly, along with
   him like preachers helped me overcome my bad habits and substitute them with good ones;
   helped me become a moral human. lt was two years ago when I met pastor Korchevsky
   personally. Before my fianc6 and I married, Mr. Korchevsky met with us a few times
                                                                                              to help us
   understand marriage, with important life lessons before we started our journey through the life
   together. I personally know another couple from another state, as well as a number of other
   local couples which chose to come for such classes, I have heard that vitaly meets with people
   who need a mentor any time and any day, that includes nights. All this work he does absolutely
   free ofcharge and treats such work as his calling and duty. Mr. Korchevsky, in his sermon about
   finances, teaches to be honest and responsible. ln addition, he says that financial dishonesty
   reflects one's relationship with God. Vitaly's life, his sermons, his conversations and his actions
   always line up with one another. Pastor Vitaly admits his mistakes; feels remorseful about them
   as well as open to admit them. I personally witnessed it at a church members business
   gathering.

             I do believe that vitaly viktorovich Korchevsky is innocent, for if he was guilty,
                                                                                                he would
   admit it. one dishonest deed brings along more such deeds. I have been a member in pastor
   Korchevsky's church for two years and have never witnessed or heard of his wrongdoings.
                                                                                                    with
   all said above in mind, I would not want to see pastor Korchevsky imprisoned,

   Sincerely the least,

   Viktor Pavlovich Rumachik


  [/:Q.v            Jh r."*.h         l(
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 134 of 203 PageID #:
                                      4004


  September 26, 2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyr, NY 11201


  Honorable Judge Raymond J. Dearie,

      My name is sergey plokhov and I reside in
                                                Brookhaven, pA. The reason of my letter is to
  intercede, Honorable Judge, on behalf
                                                             and pastor Vitaly Korchevsky.
                                          "i^dpil;;;;;r
      My-personal acquaintance with Vitaly Korchevsky
  -..                                                    occurred in March 200g. From that time
  vitaly Korchevsky proved hims"r1pr., rrg".J,
                                                          uin"tiu..*ith;GT;;;;i;;;ittt"r.
  Upon my every visit to his home, his attiiude     ".rv
  children, stirs warm feelings in my.heart.
                                                toward'frir-a*ifyirrA
                                             ihr";gh;iliime
                                                                         tf,.ilil;fi;;fi,
                                                                  ttrat t have known him, vitaly,s
  serving in a spiritual ministrv position ur purio?h*
                                             u          a"*onrt utro t im as a person \4rith a firm
  Biblical position, not allowing any compromise
                                                   with his conscience.
      In the capacity ofa pastor of the church,
                                                vitaly Korchevsky very thoughtfully conveyes
  teachings ofJesus christ and carefuily interpr.tr
                                                     irt" eilit"r principles and their concepts, being
  himself as example of imprementation ortnise
                                                   lonc;;;. i1""" seen numerous moments of his
  life where he proves his teachings with the deeds. '--' - '

      His attentive heart is never indifferent or uncaring to
                                                              the needs of the church and the lives   of
  its members; this included my family and m.
                                                   u. *.ti. r.om our first days in America, vitary
  Korchevsky rendered repeated help.'

      Next, I would like to emohasize his selfless service as
                                                               the President ofthe East coast union
  of the slavic Baptist churches..vitay ror"rreurtv
                                                                    trr. importance of the ministry and
  spent a lot of time travelins and visiting the        ""a.i#"d
                                                 churJhes of ttre uniontoi.rol""l;;;;;;irru..
                   churches as"well as irr,i",,"rut"aio1rr.i"**re,
                                                                                                     in
  i1i,lJjr'rlrtn"                                                                                to the
                                                                      "i.;;;,e"1i;.'nlhfiles
    Vitaly was also often invited to visit other countries
                                                            for the same purpose of supporting
  churches and ministries around the world.
                                               It ir            trr"t God has bestowed Vitarv
  Korchevskv wirh a special spiritual gift, una rot ""rv "l*,
                                                     uriotg
  everything possibre to be beneficial io the community
                                                            uril;;.-kffi;;,;ilffiJ.,
                                                           inJ ir. p"opt. urnongrt  *t oilir" fiu..,
     I plea with You, Honorable Judge Raymond
                                               J. Dearie,
                                                     ---' please take into consideration my
  testimony and grant freedom for Viuly fur.n.urtyi           '
  Respectfully,
  Plokhov Sergey
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 135 of 203 PageID #:
                                      4005




   September 10,2018



   Honorable Raymond J. Dearie
   United States District Court
   Bastern District of New york
   225 Cadman PIaza East
   Brooklyn, NY 11201


   Dear Honorable Judge Raymond J. Dearie,

      My name is Lyudmila chernikova, and I am witing
                                                      this retter of support for our pastor,
   Vitaly Korchevsky.

       It is my great desire to see him at liberty, beoause
                                                            he is i*eplaceable as a pastor because he
   treats everyone with great love, and care,
                                                Anyone .un ui*uy, t*r, ,o vitaly Korchevsky with any
   problem or issue that worries the person
                                               ana ne *iti *a"iiturra, support, ir+, .J ri.i v* *i
   great sensitivity.                                                                                 r,'



       when my family had a problem, vitaly.did not spare
                                                               any of his personal time, but camo as
   many times as it was needed to prwide guidance
                                                       *o ropp"tt *a that for me was an immense
   encouragement. I have arwavs seen in him
                                                 the manifestation
   fatherly care for people. I have a.large f".ily                              ,"livp..tti.Jrou. una
   house, he readilv helped us in-solvirig
                                                       ;l;-;;
                                                    ""d ]".i'uv
                                                                    "rtr". assistance
                                                                   neerred  ""a       in purchasing a
                                           this piotr.t".        r""ki"g;thl;lii;,r'ri;;i;"
   understand that he is a man of Goo.   iot* *onJ"i;;;;ir"
   to all the conferences, congresses, services,
                                                                    gets strength and health to make it
                                                  and seminars. Fro,n *,. rruiiuo riunoi'o'iit, it
   unreal, but God Himself supports him,                                                        r.r*.
      With all my heart, I am sure that he is innocent
                                                       in the questions set against him.


   Respectfully,

  Lyudmila Chemikova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 136 of 203 PageID #:
                                      4006


   September   22,20t8


   Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie:



        My name is Dmitriy Vishnjakov, me and my famiry immrgrated
                                                                   from Kazakhstan to
  Germany 1.6 years ago.

          My request to you is concerning vitary Korchevsky,
                                                               when r rived in Kazakhstan, rworked
  in a home for children, in the orphanage,
                                            and that is where r met Vitary. r have known him
  personally for nine years and r can personafly
                                                 say that he is a true rear chrlstran man, a good
  preacher and a very sympathetic person.
                                            He has visited the orphanage many times, whenever
  he does visit us, he spends time speaking
                                            with the chirdren, he has herped us with the needs of
  the orphanage financraly when we needed. Vitary arso
                                                           has herped us to finance the renovation
  projects of the apartments for the klds
                                          that have grown out of the orphanages.
  Knowing vitaly Korchevsky so very we[, r cannot
                                                  berieve in the accusations against him.
        And I beg you, please do not take away his freedom.

         With all respect,



         Dmitriy VishnJakov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 137 of 203 PageID #:
                                      4007

  oAugust 23, ZOlE



  Honorable Raymond J. Dearle

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymond J. Dearie:



         My name is Alex V. Lakson and my wife Natarie
                                                          A. Lakson, we rive in Minnesota, usA.
  We are writing to you thls letter of support for
                                                   the pastor Vitaty Korchevsky.

          we would rike to say a few words on beharf of this man.
                                                                     Through Bibrical teachings,
  sermons and discussions with jnterpretations
                                                 on Biblical topics, pastoiVitaty rorchevsky tretpeo
  us solidify our faith in God, herped to overcome
                                                   many famiiy difficurties and to become a
  stronger family. He arways taught us to risten and
                                                     obey to cod, and to pray for those peopre
  that live around us.

            Honorable Judge Raymond J. Dearie, we beg you, please
  .Lord. bless
        ..
               you.
                                                                  keep Vitaly free, and may the


            Respectfully, citizens on the United States of America
            Alex V, Lakson
            Natalie A. Lakson
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 138 of 203 PageID #:
                                      4008



  September 29, 2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn,NY     11201



  Honorable Judge Raymond J. Dearie,

     My name is Andrei vvacheslavovich      Zhuravlev, and I reside in Karganda, Kazakhstan. I
  witing to You this letter of support for vitaly.Korche;;ky.'vy                                       am
                                                                   aesire is to testify about my
  btother bv faith and I ask youlo please .on.io.,
  sentonce in his case.
                                                    *f i"ri#ony    when you wilr decide the


      I first met brother Vitalv in 2007 at conference in the
                                                                 city of Shymkent, Kazakhstan. After
  that I met him severar times
                                 "i "trt
                                         t.""i.r.i.'.r, rii."iji;     his sermons rive and through the
                             prayed  with rrim' Erom  mv   u.quuiniun."    *ith him, I see him as a sincere,
  ll-t:1":t:19.t*sonally
  honest christian, selflesslv nerforming his
                                                 ministry service, who truly desires to ,.*"*lt" l"ru.
  christ our Lord in his personal life. His  r.*;;;;iliJon
  and change something for the better, to strive for
                                                                           *g"d -e to rook over my life
                                                                         "
                                                        a rilhte'ous life. ,

                           Judge Raymond J. Dearie, ro please decide the sentence
                                                                                  for Vitaly
  "^jlr.g,Illlonorable
  oonsloeflng h1m as a person who is very beneficial to
                                                        the community and churches, teaving him
  at liberty.

     May  our Lord bless you to take the correct course of action in this
  ^
  God's servant Vitaly Korchevsky.
                                                                          uneasy matter, the case of


     "Blessed are the merciful, for they shall receive mercy." (Matthew
                                                                        5:7- The Bibre)


  Respectfully,


  Andrey V. Zhuravlev
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 139 of 203 PageID #:
                                      4009


  os/22/2OL8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201




  Honorable Judge Raymond J. Dearie:



          My name is Evelina Andreyevna phirimonova. r rive in Karaganda,
                                                                              Kazakhstan; and ram
  writing to You this letter of support for Vitaly Korchevsky. I want
                                                                      to give my testimony, to say
  few words about my brother in faith. r would wish that you take
                                                                      my words into consideration
  when You will sentence Vitaly.

         I first heard the sermons of Vitariy about three years ago. And even to
                                                                                     this very day,   r
  continue to listen to his seminars and sermons. Truthfufly, this
                                                                    is a man of God, an honest
  christian person. The Lord is sending him hardships rn his rife to test
                                                                          his faith.
         I ask   You, Honorable Judge Raymond J. Dearie, that you wourd prease
                                                                               make this decision
  concerning vitaly, but take into consideration that he is very helpful
                                                                         to our churches and the
  communityf and that we wlsh that he remains free.

         May the Lord bless you! And may you make the rightful decisionl



  Respectfully,



  Evelina Andreyevna philimonova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 140 of 203 PageID #:
                                      4010

  September 22, 20L8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie:



          My name is Artur Tissen and I am writing to you about Vitaly Korchevsky.

         I saw many times how God used this man through his sermons. Many peopre found peace
  with God by listening to this man. May the Lord bress you in making the right
                                                                                decision,
         I believe   that Vitaly Korchevsky is innocent, because the Holy Ghost truly works through
  him.



          Respectfully,

          Artur Tissen
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 141 of 203 PageID #:
                                      4011


  September 24th,2O!g

  Honorable Raymond J. Dearie
  United States District Court
  Eastern Dlstrict of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Honorable Judge Raymond J. Dearie:

     My name is sergey s. Nadeykin; I live in Kazakhstan.
   .                                                       I am a member of the Evangelical
  christian Baptist church "Transfiguratron". r am arso an
                                                            orphan who grew up in the orphanage
  "Transfiguratron" which is arso named afterthe church and it
                                                                  rs rocated rn the city ofsaran,
  Kaza khstan.


    I am   writing to you with a plea for Vitaly Korchevsky.

    I know Vitaly Korchevsky  for about seven years. He visited our orphanage severar times,
                                                                                             he
  was also many times at our church, as we as at our youth
                                                              camp "Emmanier,,. He personafly
  got involved in the needs of my life and herped me
                                                     to rebuild an apartment that our
  S.vernment gave to me as to a graduate from the orphanage. r am very thankfur to Vitary
                                                                                           for
  such help.


    I am  personally begging You to have mercy on Vitaly Korchevsky
                                                                    and let him to continue his
  ministry.

    we contlnue to pray to God for Vitary so he courd be free, and from
                                                                        the deep of my heart   r
  askthat You would do everything in your power to acquit him of
                                                                  the charges.

  Respectfully,

  Sergey Nadeykin (Signature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 142 of 203 PageID #:
                                      4012


  09/22/2018



  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie:



          My name is Katerina Moroz and I live in saran, Kazakhstan. And I am writing to you this
  letter of support for Vitaly Korchevsky.

        I know Vitaly Korchevsky personally because I was once a child in the orphanage called
  "Preobrashenie" (Tra nsfiguratlon) in the city of saran. when I was an orphan and lived in the
  orphanage, I had a chance to meet Vitaly Korchevsky, who would often come over here to help
  out the orphanages and to perform the ministry.

        Vitaly ls a very good servant and a preacher of God, and he is also just a nice person, one
  who cares about the lives of people around hlm. He personally assisted me financially by
  helping me to rebuild the apartment I received from the government when I left the
  orphanage, This act of kindness once again shows that Vitaly Korchevsky ls not just a good
  person, but also a minister of God with a big heart, full of love and care. He has helped many
  orphans and widows ln our church.

          when I heard about the accusations brought up against Vitaly, it was hard for me to
  believe in that, I am very much worried about everything that is happening right now in the life
  of this blessed servant of God.

          My personal request to You, Honorable Judge, please leave Vitaly a free man.

          Respectfully,

          Ekaterina Moroz
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 143 of 203 PageID #:
                                      4013


  09/2?'/2O!8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern Dlstrict of New   york

  225 Cadman Plaza East

  Brooklyn, NY 1J.201




  Honorable Judge Raymond J. Dearie:



           My name ls Eugina Ravilevna llushina (Kazantseva) and I Live in Republic
                                                                                    of Kazakhstan. I am
  wrlting this letter of support for Vitaly Korchevsky, regarding
                                                                  his case.

          I personally know Vitaly Korchevsky. I was raised in the orphanage ,,preobrashenie,,
  .
  (Transfiguration) in the city of Saran. when I
                                                 was still llving in the orphanage, vitaly used to visit us and
  meet with us all personally. we all know hrm personally. He would come to
                                                                                  Kazakhstan to help out us,
  the orphans. He served for us.

          This man has helped my family quite a lot financially. He sacrificially gave money
                                                                                             and helped to
  fix my apartment, and he also gave clothes for both me and my child.

          Vitaly Korchevsky is also a very good preacher and a servant of cod in the
                                                                                     church. His llfe    -   is a
  bright example to live byl

           When lfound out about the accusation against him, I did not believe it, and I still
                                                                                               do not believe
  it. I hope very much that vou will make the ritht decision towards vitaly and
                                                                                keep hrm freel



          Respectfully,

          llushina(Kazantseva) Eugina Ravilevna
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 144 of 203 PageID #:
                                      4014


  September 23, 2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie,

  My name ls Kralya Arina V., and r rive in Novoalekseevk,
                                                           ukraine. r am writing this letter of
  support for vitary Korchevsky to provide a testimony
                                                        for my brother by faith, and r wourd prea
  with You to consider mytestimony as you wlll make
                                                       a sentencing decision on his case.

  For the first time r have heard about vrtary was from my reratives
                                                                         who attend the church where
  he ls the pastor. r heard that Vitary Korchevsky
                                                   is raboring a rot at that prace trying to herp
  people around and exerts huge infruence
                                              around so that many peopre wourd abandon bad
  sinful habits and turn to a righteous life.

  I personally llstened
                      to his sermons on youTube and received huge usefur benefit for
                                                                                     my sour.
  The sermons of Vitaly Korchevsky make me to
                                              be better.

  I beg You, Honorable Judge Raymond. J. Dearre, prease
                                                        consider Vitary as a very needed person
  for the society and churches and leave him at liberty.

  May God bless You, Honorabre Judge, and aI other peopre
                                                          who are invorved in this process to
  make a wise decision I




  Sincerely,

  Kralya Alina Shkotina
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 145 of 203 PageID #:
                                      4015


  November    t2,2ctg
  Honorable Raymond J. Dearie
  United States District Court
  Eastern Distrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201



  Honorable judge Raymond J. Dearie,

  Our names are Gennadiy and Svetlana lvanov,
                                              we live in Canada.
  We know Vitaly Korchevsky from our youth, and
                                                   we know him as nice, honest, rlghteous and
  decent man' He is very responsible and selfless chrlstian,
                                                             we with our chlldren always attended
  conferences organized by him and always received
                                                      huge sprrituar edification, and we wlsh that
  all christians would be as righteous toward
                                              a peopre around and as respectfur toward the
  government as Vitaly.

  sometimes Vitaly visited us in canada and our
                                                  church loves him and loves his sermons. we are
  so thankful to God that here are peopre rike Vitary
                                                      on this earth who has great reputation and
  who is a row model and exampre for a[ of us and especiafly
                                                                for youth and chirdren. He taught
  everyone how truly to love God, how to do good
                                                    to peopre around us and how to respect the
  law of the country we live in.

  we sympathize with Vitaly very much, and are feeling for htm
                                                                 in his difficulties, and continue to
  pray for him and his famiry. we are very
                                           surprised by the charges against vitary and are
  pleading with You to treat him with mercy
                                             and leave at libeny as a person who is needed for his
  family, for churches, for Christian community and
                                                     for the country.

  we love vitaly and are waiting very eagerry for the day
                                                          when he wiil be compretery free, we ail
  wish that he would continue to serve for the
                                                Glory of God.

  DearJudge Raymond J. Dearie, may Gog bless and give
                                                       wisdom to you and those who are
  working on the decision regarding Vitaly Korchevsky.



  Respectfully,

  lvanon Svetlana and Gennadiy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 146 of 203 PageID #:
                                      4016


  08/03/2018

  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New   york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Dear Judge Raymond J. Dearie!

           My wife and l, Anastasiya and Edward rvanchenko, riving
                                                                    in Mechanicsburg, pA, 170s0, usA are
  writing to you about vitaly Korchevsky. I have the desire
                                                            to witness about my brother in christ and I am
  asking if you courd prease consider my testimony
                                                    whenever you wifi be ca rrying out the
  verdict/sentencing for my brother in Christ.

          vitaly is a family friend of my wife and r. He herped my wife,s big
                                                                              famfly of 10 peopre get settred
  in the Philadelphia area when they moved from corumbus,
                                                                ohro. Three of my famiry members were
  welcomed into vltaly's home for a few days before the official
                                                                   move during which vitaly and his   wlfe
  helped my in-laws find a house in the phiraderphia area whrch
                                                                  courd accommodate their big famiry.
  Vitaly also coordinated things so the local church members
                                                              would make sure that the house was
  spruced up before my wife's family's arrlval to their new home.
                                                                   He also made sure that someone met
  my lnlaws/their family at their new home whenever they
                                                             arrlved from ohio and helped them move
  thelr belongings into their riew home. warm food was arso brought to the
                                                                               new home which was an
  arrangement of Vitaly/his wife.

          vitaly did premaritar counsefing wrth my wrfe and r which we remember to
                                                                                          this day despite
  being marrled about 4 years ago. vitary was arso in charge ofwedding
                                                                            ceremony/exchanging ofvows
  and we are appreciative of his time that he dedlcated to doing that
                                                                         for us. He also gave us tips on how to
  make our wedding for efficient so we wouldn't have to spend
                                                                   extra money. vitaly is very personable and
  a Godly man. His sermons are also very touching and we know
                                                                    that God is speaking through him and
  using him as His vessel for His grory. There is no way that
                                                              vitary can have such powerfur  messages/how
  God can speak through him if he would be living a double life.

          I am asking rf you courd prease Judge Raymond J, Dearie, to show mercy
                                                                                    for my brother in christ
  since he is a positive/helpful influence in the slavic community. Thank you
                                                                               very much for taking the time
  to read this letter and God Bress everyone that is deciding on the verdict of
                                                                                my brother in  christ!
  Respectfully,

  Edward and Anastasiya lvanchenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 147 of 203 PageID #:
                                      4017


  August 7, 2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Letter to Judge in connection with Vitaly Korchevsky,s
                                                         sentencing,


  Honorable Judge Raymond J. Dearie,

  I am Konstantin Dolzhanskiv dwelling in Manchester,
                                                          NH usA. r am writing to you concerning
  Mt' Kolshsv.lt sentencing. i um o""p-ty           rborrtlhis      b""aore I have known vitaly
  Korchevsky for fifreen year. He.had major"orr"".n
                                             positiv; infil;;;e"as"
                                                                on my life. Mr. Korchevsky always
  wiliness to help me and others, have taught me to
  attentive to try to make things right in everything
                                                      U.               il;;;;r];;";Y
                                                      and"o,npurrionui!.
                                                          I l.;r; th"t;;giG"".
  way to destruction.                                                          ".'irr*.*i,,rr.
  In conclusion, I was alwavs amazed how sincerely
                                                    he loves the Lord, his family, church and alr
  the people, that he tries in everythirg t" d;;il;
                                                    ril" g""i rrring to do. This man of high
  character is great asset to our
                               "ountr-y.
  Thank you for taking my letter into consideration.


  Konstantin Dolzhanskiy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 148 of 203 PageID #:
                                      4018


  07/3t/20r8
  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201




                          Honorable judge Raymond J. Dearie,


  We are, Oleksandr andZhannaDolzhanskiy, 534 Clay Street,
                                                                 Manchester, NH
  03103 writing to you regarding the case of our brother
                                                         in faith in Jesus christ,
  Vitaly Korchevsky. We kindly ask you to take our testimony to consideration
  while making your decision about Vitaly's sentence.
  We have known Vitaly for twelve years now. We first met during youth
  conference and were deeply influenced by his pure teaching
                                                                of G-bibtical
  principles and doctrines. Every time since, every interaction
                                                                with vitary, in person
  or through recorded videos, printed materials, would bring personar
                                                                        bressing,
  encouragement in faith and motivation for being better people.
                                                                   Later, when we had
  oppofiunity to host him as a guest in our housen we were convinced that
                                                                              he and his
  family lives according to his preaching. For us, vitary Korchevsky is an exampre
  ofloyal citizen, reliable worker, faithful husband and loving father, attentive
  counselor and devoted pastor, person who lives in fear ofGod in any
                                                                          life
  circumstances.

  We had opportunity to be present during court hearing and witnessed your
  professionalism and dedication to yourjob. Therefore, we kindly
                                                                      ask you to leave
  vitaly free so he can continue his great service to the society, especiaily, to people
  in deep spiritual need.


  May God bless you abundantly.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 149 of 203 PageID #:
                                      4019

   oBl]Z/zoLE
   Honorable Raymond J. Dearie

   United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Dear Judge Raymond Dearie:
                    J.



                 oleg and Tatyana Bogdanov, rive in Vancouver
        -. .we,,
  of- -vrraly Korchevsky' He rs our diitant cousin.
                                                                    wA. we are writing to you on beharf
                                                     we have onry goou things to say about
   Korchevsky Vitaly. He changes lives
                                         where         t'r" go"rt-H" is definitely filled with cod,s spirit
  and it's a pleasure to be with him, At         "u"l.
                                           ail our famiry;;ah.;ngr whenever he was there
  he always had something uprifting to                                                            with us,
                                           say to herp ;s";iiirr.rrv. we never once doubted
  innocence in this whore dear that's happening                                                    his
                                                     to r.rir. nir *r.or" rife and actions are opposite ot
  what he rs being accused of. He arways werco-med
                                                           gu"sts to his house and herped peopre in
  need. He is verv attentive to other peopre,r prouru-n.',
                                                               uiJhas an open r.,""riti r,"ip i,iil.,.
  name of God' We have a deep respect
                                            for Him. l think we ristened to aI his sermons about r.00
  times already and they never cease to be beneficial.
                                                             He is our favorite preacher to listen tol we
  have been to many conferences where he
                                                 was the speaker and courdn,t wait for each
  conference to come where he wifl speak,
                                                His words have an enormous impact on us and
  everyone listen ing to him.

          Everyone who 80t to know him, cannot think
                                                           about his ending up in jair without tears.
  we were all crying after we heard the decision of
                                                      the iury. we do not know why God has
  allowed this to happen to him, but we berieve
                                                  in tris tniocence 100% and hope that you wiil be
  able to-see him for the person he trury is.
                                              our chirdren ,nd ,, uru praying for him, and it was
  very difficult to accept that the outcome
                                             was not what we berieved it wi be, it was hard for
  children to understand, but we are stiI prayingr                                                  the
                                                    He has not done what he is being accused of.
  we ask that you herp keep an innocent man oit
                                                    of lair ,nd ,tto* him to spread God,s word
  even farther, He is truly a man of God
                                          that impacts everyone around him.

         Thank you for the time you took reading this
                                                      retter. May God bress you in your decision
  about his future life.


                                              Sincerely Oleg and Tatyana Bogdanov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 150 of 203 PageID #:
                                      4020

  September 13, 2018



  Honorable Raymond J. Dearie

  United States Dlstrict Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie:



         My name is Vasiriy pavrovrch Boyko and r rive in syracuse, New york.
                                                                                r am writing you
  concerning the situation with Vitaly Korchevsky
                                                   and wourd rike to give a testimony about my
  brother in faith. r also ask you very much to consider my
                                                            testimony when you wil be working
  on the sentence for Vitaly.

          I have known Vitary since 2008 and r consider hrm my friend who r tark
                                                                                       with regurarly,
  and his words were always filed with sincerity and
                                                          kindness. Every time after having a
  fellowship or conversation with vitaly, my heart would be full
                                                                     with joy, my inner soul would get
  filled with peace and calmness. He is full of good-wi and is very
                                                                        fair. The goar of his rife is to
  preach the Gospel and literally fulfillthe
                                               Gospel in his personal life. His goals and values ofthe
  life, and the meaning of life itself, are towards serving the
                                                                 Lord and people that are in need, I
  am sure that I do not know a of his good deeds, but
                                                            from what r have heard and experienced,        r
  can say that this rs a man of the most gracious sour, and
                                                               has herped u"ry r.ny p"opr".

         I beg You,  Honorable Judge Raymond J. Dearie, to be fair and kind towards
                                                                                     this issue
  concerning Vitaly and let him to remain free. May the Lord
                                                             bless you and all those taking part in
  this decislon, and help to come to a correct conclusion.

          Maythe Lord bless and reward you bountifu y up in heaven for your kindness.
         With respect,

         Vasiliy Boyko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 151 of 203 PageID #:
                                      4021



  'tro:
          ,Juclge Raymonc{ J.Deario



  Fronl     US Citizen   yuriy Gaponov
             8 Feaslee DR

             Fennbrke, Nt{ 09275



  Re: Vitaly Korchevst<y



  Dean     Judge Raymond J. Dearie,
   I Yuniy
         Gaponov resident of Fennbrol<e Nr-r, L,sA, seeking your
                                                                 attention in retration to
  the case of Vitaly Korchevsky.

     would like to share my testimony and witness in support
  .l                                                               of my brother in christ vitary,
  I am asking you   to consider my words, when you wiI make decision about
                                                                                      his case.
  I first met brother Vitary about 15 years
                                             ago at christion conference where he was
  preaching. warking with the Lord Jesus
                                              chris for 30 years now , r can crearry see that
  vitaliy has true faith, that shines not onry thru tris woru, but
                                                                    thru his rife in generar. He is
  known as very humble person, always r€ady to serve
                                                              and be where the needs are. His
  sermons have always been very special for me and
                                                           my family, they show deep
  understanding of the Bibre and at the same time
                                                            u"ry simpre to understand. They are
  touching hearts of peopre off ar ages. working as"re    a truck driver r keep risten his sermons
  over and over again during my trips. Many of his
                                                         thoughts we discus at our famiry Bibre
  time and I noticed that they have influence on my chiljren,s
                                                                     hears.
  I am asking you Mr. Judge Raymond J. Dearie
                                                 to make decision that wiil set Vitary free
  from prison. Prease consider, that he is very varuabre person
                                                                to our christian community
  and all the Slavic Churches.

  May God abundantly bress you and other peopre
                                                invorved in making right decision about
  the case of God,s servant Vitaly Korchevsky.



  Sincerely,

  Yuriy Gaponov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 152 of 203 PageID #:
                                      4022




        October 1 , 2O1g

        To: JudgeRaymond J. Dearle

        From: Timofey Zayats
              1732 Graham Rd
              Macon, GA91211



       DearJudge Raymond,

                am wrhing you in regards of Vltaly Korchevslqy. When I heard that
                I
       .-   -         was gullty, I coutd not betteve tt. I have known Vitaly
        ll_" Y-"tdl"J
        Korchevsky     since I was a child and only thing I over thought oi thls rnan
       was good.
                   up as a teenager my friends and I were greafly inspired by Vltaly
       99y'."S
       ans nts sermons and youth ministry. Vitaly preached about having good
       rnorals and living a good chrlstian iite and now to deal with lite and its
       lard tigeg. His words helped me a lot going up. He was there when rny
       father had cancer, he was there when my father had an accident wort<tng
       on our church Russian Evangelical Baplist Church.

       Vttaly Korchewlry alwa)rs thought everyone to llve a Christlan lile with
       good morals even when life is hard.
       I hope you reconslder the guilty verdlct and look at who Vitaty realf 'F ard
       how rnrch good he does for everyone in the name of God, he has always
       bean a Godly man that llved a good and honest life and helped so rnany
        people abng the way even when lt was out of hls way.


       Thankyou     foryor fime.




            ffi
        Slncerely, Tirndsy Zayais
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 153 of 203 PageID #:
                                      4023


   09/24/2018



  Honorable Raymond J, Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201




  Dear Judge Raymond J Dearie,

  We are Ivan and Olona Dolzhanskiy from
                                         New Hampshire, USA.
  we are writing to you regardin-g^vitaly v. Korchevsky.
                                                            we khow vitaly Korchevsky persona'y
  for over fifteen years through different venues .u"h
                                                        ihri.tlun             where he would
  preach, visiting churches and personal                          "onferences
  Jesus Christ, whose name he preaches
                                           talks, we know v, Korchevsky   u, gr.ut*r; oi iuitl, in
                                          and lives by.
  we personally have been touched by his life of faith, his
                                                             sermons and different seminars not
  once have steered our heart to Godry living.
                                               His life has influence on our lives gr.utg th.r.ror.,
  we wanted him to do our wedding ceromony.
                                                However, he had a trial in lune uio war'unuur. to
  do wedding ceremony for us. we are very so*owful
                                                         ror vitaty Korchevsky and his family, thus,
  we are praying for your wisdom Dear Judge
                                               Raymond J, Dearie.
  we  are asking^you, Dear Judge Raymond J. Dearie,
                                                    to dismiss the case   of vitary Korchevsky
  and give him freedom to rive G,odly life with
  preaching the Gospel ofJesus christ to
                                               his family and church. lle wouli duary .p t
                                         his church and to many other people inihe nation. we
  believe, that he would bring much more benefit                                           -
                                                  to the people in emericaty    t.id f.;;.
  With our great respect, we ask you judge Raymond J. Dearie
                                                              to act with grace and mercy. ,oFor
  he shall have judgment without mercy,
                                         that hath shewed no mercy; and mercy rejoices against
  judgment." James 2:13

  With our greatest respect,




  Ivan and Olena Dolzhanskiy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 154 of 203 PageID #:
                                      4024


  0912412078


  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY t 1201



  Honorable Judge Raymond J. Dearie,


  My name is Yelena Goncharenko and l rive rn Vancouver, wA. r am
                                                                      writingto you on beharf of
  Vitaly Korchevsky. I would llke to say a few words about him.
                                                                Vitaly rs my husband,s cousin. rn
  August 2017 my husband died very suddenry, After his death
                                                                my sour is crushed, r was scared, r
  was sad, I was empty. At that hard time in my rife
                                                     and my chirdren,s rives, Vitary gave a rot of his
  attention to us. He supported my famiry spirrtualy every trme he came
                                                                           to visit us in Vancouver.
  After our conversations, which were based on the word of God, my pain
                                                                             subsided, my soul was
  at peace, and r was abre to see that God had everything under contror. vitary
                                                                                  inspired me
  spiritually.

  My youngest daughter Katya is a teenager and she was left without
                                                                            a father. At this age it is
  very difficult not to have a fatherly figure in life. Vitaly also helped
                                                                           her deal with deati of her
  father.

  we need the communication, the interaction, the contact with vitaly, His inspiration
                                                                                         and his
  open heart. I ask you to consider my letter when deliverlng a sentence.
                                                                          He is useful to the
  society if he walks free. God will be using him in ways we cannot imagine.
                                                                             May God bless you
  and everyone who decides the fate of Vitaly,



  (Signature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 155 of 203 PageID #:
                                      4025


  09/24/20t8


  Honorable Raymond J. Dearie

  Unlted States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie,


  My name is Pavel Katko and vitary Korchevsky is
                                                        my wife,s cousin. r am honored to know Vitary
  for at least 35 years. r want to say that Vitary is
                                                      an honorabre and kind person. He fears cod. He
  serves God and his church in through his work
                                                      around the grobe, r rove ristening to t,i, ,.r'.',on,
  where he inspires peopre towards a hory life. A life free in jesus
                                                                        christ. rn many-of his ,"rron,
  he teaches faithfulness and honest attitude
                                                  toward others. He rs a very big exampre to me and
  to thousands of other peopre.. His sermons herp me in my
                                                                 dairy wark *itt, it u t-ora. ruury*t,.r"
  we thought he goes, he gives rove. l'm thankfurto my
                                                             Loid that he stifi has peopre rike Vitary
  who are honest and falthful in their service, and r ask you
                                                                 to give him mercy and your klndness
  when consldering his situation.

  (Signature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 156 of 203 PageID #:
                                      4026


      09/zs/2or8

      Honorable Raymond J. Dearie

      United States District Court

      Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Dear Judge Raymond J. Dearie,
                                     .




  f,flgtsanar
  you           lonchar, and my wrfe, Nina Gonchar, rive in syracuse, Ny. we wanted to write to
       in regards to vrtary Korchevsky. r wourd
                                                rike to testify ior my brother by faith. r ask
  take into account my testimony when you pass                                                 that you
                                                    ludgem"n, on hi, ."r".
  we know Vitaly since 2001. we_ received
                                               many bressings through his preaching. Vitary was
  very sincere person and through his sermons,                                                  a
                                                   we havJseen fir;thani r,"* p"Jpr".ilrg"o
  thelr lives for the better' To this day these p.opr"
                                                       totto*1ie rrghteous path and try to rive   by
  the word of God.

  For us personally, a great indicator of
                                          his rrghteousness was the fact that many peopre
  turned to God through his sermons. Many famiries                                        have
                                                       were saved from fafling apart u".rrl" ot
  vitaliy. People have permanentry changed their
                                                 rives for the better.

  Iwould like to ask Judge Raymond J. Dearie, to
                                                 make the decision in favor of Vitaly Korchevsky,
  allowing him to walk free, because we befieve
                                                that he wiI be usefur for the church and our
  society.

  Thank you for your consideration.



  Sincerely,

  Aleksandr and Nina Gonchar
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 157 of 203 PageID #:
                                      4027


   09t30t2018
   Honorable Raymond J. Dearie
   United States District Court
   Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201


  Honorable Judge Dearie:


         My name is Mikhail Sergeychik. lm writing
                                                       to ask that you take my
  testimony of beharf of Vitary into consideration.
                                                     r myserf do not know Vitary on a
  close personal basis, but my best friend yarosrav
                                                        Zayats has known and worked
  together with him in the church service for over
                                                     20 years. when yarosrav had an
  accident during construction of the Russian Evangericar
                                                               Baptist church in
  westfield Massachusetts, Vitary treated yarosravs accident
                                                                  as if it were his own.
  He not only visited him in the hospitar as a friend,
                                                        but arso provided spirituar and
  emotional guidance as a pastor. He went above and
                                                           beyond during this hospitar
  stay to make sure yarosrav was weil taken care
                                                      of and wourd receive the best
  treatment possibre. During this tribulation Vitary was
                                                           arso a piilar of support for
  the Zayats family financially and emotionally
   This is just one of the many acts that Vitaly has done.
                                                            when I heard about his
  arrest and subsequent guilty verdict I was shocked,
                                                        because I have known vitaly
  to be a very strong man in both ethics and morarity
                                                        with respect for God, country,
  and the law. I improre you to be mercifur and renient
                                                         on Vitary and to give him his
  freedom' He is a righteous God fearing man who just
                                                           happened to be in the
  wrong place at the wrong time,
  Feel free to contact me with any questions at 4i3-246-4s66
                                                             or emair me at
  mikhailss3T@yahoo.com. Thank you for your time.


  Sincerely,
  Mikhail Sergeychik
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 158 of 203 PageID #:
                                      4028


  August 3, 2018


   Honorable Judge Raymond J. Dearier, we are
                                              family Malay and reside here in MN. we write to
  you dearjudge and plead with you
                                   ofour dear friend and pastor           vitaliy Korchevskiy.   please

  Honorable Judge find it in your heart to
                                           allow Vitaliy continue to be free and with his family, his

  church, and his community that so humbly stands
                                                  by him. we have known              vitaliy   as a man   of
  high integrity that has never harmed and wronged
                                                   anyone but always showed compassion and

  kindness towards everyone.      we know vitaliy    as a   spiritual leader in every area ofour rife. He
  reconciles marriages, he helps troubred youth and
                                                    mentors them, he never turned anyone away

  when people come to him and asking for help.
                                               He is absolutery one of the most goodliest people

  we have ever encountered. He has done more things
                                                    for the community in uS and around the
  world more than we could ever recount. we have all
                                                     been absorutely blessed by vitaliy.


  we   are all pleading   with you honorable judge Rayomond        J. Dearier to please show mercy

  towards   vitaliy Korchevskiy   and his   family. vitaliy   is a man of many great talents and skills.

  He is a respected man and so needed in our community.
                                                        we are praying that the Lord will guide
  you as when making a life changing decision
                                              for Korchevskiy and his family.


  We thank you honorable judgel




        all our respect,
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 159 of 203 PageID #:
                                      4029


  oe/2212018

  Honorable Raymond J. Dearie

  United States Distrlct Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201




  Dear Judge Raymond J. Dearie,

  My name is Yuliya Miroshnichenko and r
                                         reside in the sunny state of carifornia in the city of
  Sacramento.


         *ftrils to you regarding our dear pastor Vitariy Korchevskiy. r
  l,u.t,                                                                 ask that you prease take
  this letter into consideration when reviewing
                                                 Mr. Korclrevskiy,scase.


  *j:!ll._r    l::to, Y'l"tiy
  encouraging sermons
                              Korchevskiy personaily but I have heard a number of
                       that have strengthened my iaith ana ilre taiilr J'nv t"rirv
                                                                                   his
                                                                                      ,"ru""
  we know that he is a true man of God as the Lord does great
                                                              works through pastor vitariy
  Korchevskiy, rf he     guirty
                       was       God courdn't   h;;ilJ d; to do these works.
  May God bless you Judge Raymond J. Deariel

  Warmest regards,

  Yuliya Miroshnichenko

  09.22.2018
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 160 of 203 PageID #:
                                      4030

   ocrober 25, 2019



  Honorable Raymond J, Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny l l20l




  Dear Judge Raymond J. Dearie,




         My name is Emily Timakov. (13 years old), I am
                                                        wrlting this letter to you about Mr. Korchevsky
  my uncle. Mr. Korchevsky is a Godly man.

          He helped many peopre wrth their needs.
                                                   He arso herped many spirltualy. He arways
  conferences and chrrstian camps tefling al                                                  attended
                                             ages about God. He brought many to
  preached in comminutes throughout                                              christ. Not onry has he
                                      Amerrci, he arso ts the pastor or arookhaven Baptist
  always welcomes guest from other                                                         church. He
                                   citres, states and countries to his home,

          lvly uncle helped my family with many
                                                  things. He helped us buy a house and move into it
  my mom was very sick. He arso is very nrce                                                        when
                                              to peopre and kind to everyone. Especiafly when peopre
  to borrow something, he is not greedy but shares                                                    ask
                                                      with peopre who don,t have much. r know him as
  honest, truthful, kind and as one who lives
                                              by example.

          DurinS the court case  Mr' Korchevsky did not lose falth in cod. our family
                                                                                      and friends from all
  around the world are praying for him and his
                                                 family. please forglve Mr. Korchevsky and let him
  hls family and us. This way he can also                                                           be with
                                          continue to spread kindiess in the worrd.




  Sincerely,

  Emily Timakov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 161 of 203 PageID #:
                                      4031

  oel30/20t8

  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New Vork

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Raymond J. Dearie:


            My name is Alexander Nikolayevich Goncharenko and I live
                                                                         in vancouver, washington.
  I am writing to you about vitaly Korchevsky, and I
                                                       would like t" t"rr yo" a uit uuoot'*y t rott .,
  in faith,. who is also my cousin. And I would
                                                wish that you would read this letter before the
  sentencing of Vitaly.

            hlve known vitaly siye    chil.dhog!, and was always seeing him. I arways like talking
    ..
  with
       - .I
        him, because it was very interesting. He was different
                                                                  in how Jnergeti" rr" *ur, rr"* r*un
  he.was, and how happy he was with life. But
                                                  from 1995, when I moved to America, I saw him as
  a deeply spiritual man. This was seen not only
                                                    in the words of his sermons, but arso in his
  actions' To him, God is everything. He did not separate
                                                              his service in the church from his work
  in frnance' In fact, he helped people with his money,
                                                           he served God with this. To this I am
  personally a witness, because I have experienced
                                                       ii myself,
         Your Honor, even when he was under scrutiny, he continued
                                                                           to serve God with his
  sermons, and not only in his church, but he also
                                                    visited other cities. If he was truly ainr rr"
  would not have so much strength in the word of God. He
                                                               wourd have guu" up u long ti*. ugo,
  shut himself in and felt pity onty for himself. But
                                                      this man puts all his faith in God like an honest
  man, and continues to serve the Lord.

          Ygur Honor, vitaly has been a good example to me in both rife
   ..- _                                                                  and in church service. I
  think that if he remains free, he will bring much more benefit
                                                                 to the world, than if he was locked
  up.

                honorable Judge Raymond J. Dearie, I pray for you, as
        ._Joyr
  make this decision with mercy towards vitaly
                                                                       a servant ofGod, that you
                                                 Korchevsky. And may the Ever Lasting Jucrge of
  all people past and present, the King ofkings, our
                                                     Lord oilords bless you in all his bo'unties.


            Respeotfully,



            Alexander Goncharenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 162 of 203 PageID #:
                                      4032

  08/23/2Or8


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie:


          My name is Sergey Grushko and r rive in Farmington, MN.
                                                                     r am writing to you this retter
  of support for vitaly Korchevsky. He is my brother by fJth
                                                              through Jesus christ. r want to tesufy
  as a character witness on beharf of Vitary
                                             and ask you to take into account my testimony when
  You will be sentencing Vltaly.

         I met him personally two years ago, though before that I have seen him at huge
  conferences in Minnesota. rt just happened that personally
                                                             we got to know each other when he
  came to stay at my house, he ls a remarkable
                                               man who truly fears Godl we had a long
  conversation around the table and it was great time.

          After some time Vitary came over here again to read a
                                                                  famiry camp of our church and he
  with his family stayed in our house again; they are a great christian
                                                                        famiry. rt was a wonderfur
  time when we had discussions about the Word of God.

             You, Honorable Judge Raymond J. Dearie, please make a
         I ask
                                                                   decision regarding this
  matter about Vitaly Korchevsky and leave him as a free man.

         May the Lord bless you



         Sergey Glushko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 163 of 203 PageID #:
                                      4033

  rolau2otg

  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201




  Honorable Judge Dearie




  Dear judge Raymond J Dearie, our famiry Diner currentry
                                                          riving in Snelvifle, GA   writing to you
  about a case of Vitaly Korchevsky. understanding your responsibirity
                                                                            for making a decision
  before God, and the law we wanted to write to you with a request
                                                                         on making a decision to
  consider our testimony of vitary Korchevsky. we know him             year
                                                                from         2ooo and he was arways
  an example. He is a preacher of God's word. And he was teachrng people
                                                                                 of God how to rive
  holy. we can assume that somewhere in his life he did not
                                                                act absolutely holy, but we can not
  believe that he would intentionally lie in front of the law and
                                                                   truth, knowing that gettin8 away
  here on earth would not deliver from condemnation ln the eternal
                                                                         life after. Matthew 10:2g.
  May the Lord bless you to make a favorable on the case of
                                                                Vitaliy Korchevsky.

  With all due respect

  Sincerely yours, Diner Family
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 164 of 203 PageID #:
                                      4034

   os/L4/zoL8


   Honorable Raymond J. Dearie

   United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie,

  My name is Dina Goncharenko and r am
                                          writing to you on beharf of my nephew Vitary
  Korchevsky. I live ln vancouver, washington.                             'ni,
                                                I know     him from the'date of       birth. n" *u, u"ry
  honest boy. we lived in Dzhambur, Kazakhstan
  Frunzi, Kyrgyzstan, but they vrsited
                                                     .til;;;".     Then he and his parents moved to
                                       us in Dzhambut. we rrave never seen him do
  even when he was a chird. rn usA, he                                                    anything bad
                                         arso came to visit uiin Vancouver. we were
  be able to see him and his famiry every                                                  very happy to
  his sermons. He inspires everyone around
                                            time they  cr;; i;;"    visit. Very happy to risten to a, of
                                                him to rive a hory rife for God,s grory. He teaches
  what the word of God says. Recently I learned                                                      onry
                                                    a lot listening to his sermons over the book
  Revelation' This opened up many thlngs                                                            of
                                              for me that I dld not understand earlier. vitaly teaches
  good morals to walk hank-in-hand
                                      with the Sible and the teachlngs of Jesus.

  I ask youto consider arr the retters peopre send you on beharf
                                                                 of Vitary. He is a rar christian, one
  who lives exactly as he teaches others to live.


  (Signature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 165 of 203 PageID #:
                                      4035


  Date:10/07/2018

  Honorable Raymond J. Dearie
  Unlted States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Honorable Judge Dearie:

  My name is Aleksandr Korniyenko and l,m
                                           writing to you from Springfield
  Massachusetts. r'm writing to you about Vitary
                                                 rlrchlsvsky,s case. can you prease consider
  my testimony about my Brother in Faith and my
                                                  cousin whln you 9oin9i. j,il;;-r,r. .uruz

  1 knew Vitaly for long time, r knew him the
                                                most when he first came to united states of
  America' Since then, he grew in faith and eventuary
                                                          become pastor. Vitary was arways
  striving to serve the Lord. rt was his major priority.
                                                         when he came to America he started to
  serve the Lord as youth leader in our springfield
                                                      thurch, and then later also tried himself as
  choir director. Later on, he went to Bibre cJege
                                                       and got theorogicar and business degrees
  and became a pastor. Ail thought the years r
                                                  k-new vif,ry, he was bressing to me ana to tne
  christian community here and in otheicountries
                                                      that hJsupported as financiaily and as
  preacher in his sermons.

   would you please allow Vitary to be bressing to our community
                                                                    and ret him stay out of
  prison?_l know that doing wrong without
                                              krlwredge of doing so don't ,'ut" yo, not
  g.uilty. But it may allow you give.mercy to
                                              such perlon. We plead to you, ,er.y on-
  Vitaly' From famiry members to his chirdren and wife we ail
                                                               ask for your ,"r.y in nr
  case, He would be much fruitfur and bressing to community
                                                                outside of the prison. icoura
  tell a lot about him, but r know that you wourd not
                                                      have too much time to read a retters so
  if you have any questions prease call me at 41 3-386-31
                                                          18 and I will be glad to talk to you in
  support of Vitaly.

  Thank you for reading this retter and May
                                            God Bress you in your life and decision for
  Vitaly's case.

  Sincerely

  Aleksandr Korniyenko

  36 Karen Dr
  Agawam MA 01001
  (413)386-3118
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 166 of 203 PageID #:
                                      4036


  09/O7   lzo]'E
  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, Ny 11201



  Honorable Judge Dearie:



  My name ls David Selvukov.
  I live in Minnesota, I am g years old.
  My address is:
  16179 Godson Chcle
  Lakeville, MN S5044



  fi"i"(,il?l$!F:i   3l3lli'$[1,'"'J1i'lltfi,l;YiUlJil[i; l]:,fl;f,ilj:,S,:l!:[3il;.J,ff;:?j#il
  the meaning of your name. lam arwayi .rrl"G
  meaning of your name on google.
                                                ;'b"il;i. M-)/'nIr"
                                                              -" ,"rn"
                                                                        ,,o"roved,,.
                                                                                     we checked the
                                       tt means   ',9uaiol*ii";:l
  That means for me that I can ask you about somethino.
  I want to beg you about oastor Vitily rorcnevsr<y
                                                         irrai'you will not send him to prison. I love him so much,
  he is such a good man.
  llove to he.ar him preaching, I love to see how Christ lives ln his
                                                                           heart.
  vve rove vitary and I think thai if he wlll not be in prison,
                                                                 his children will. be so happy, too. can you onry
  imaging that those children will oe witnout tneiicaooyi
  how I could make it.
                                                              lil;H ;.       rea y hard for me and I do not know


            ottu to God before you will make a decision, and I do betieve, that He wiil hetp you io do
  ll|1t"'                                                                                              things

  Praylng for you, dear Mr. Raymond J. Dearie, praying
                                                       for your family, children.
  May God bless you,

  David Selyukov, 9 years old, Minnesota.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 167 of 203 PageID #:
                                      4037


  oehT/2018



  Honorable Raymond J, Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201



  Honorable Judge Dearie



  I am   writing to bear witness to the good nature and character
                                                                  of Vitary Korchevsky.

  My name is Sergey Kalashnik & My famiry has been acquainted
                                                                     with vitary for quite some
  time now' ln this time, r have onry seen good works, and
                                                             an upstanding dispray of pubric
  service, specifically in the church and it's community. pastor
                                                                 Vitaly also took the time to
  travel and bless my marriage in the middle of this turmoil.
                                                               Furthermore, I have some
  experience in the security industry and just cannot see
                                                           Vitaly risking it all in this life and the
  next for capital gain. This is based on my personal witness
                                                               of who he is and has been over
  the years as a public servant, and in my personal experiences
                                                                  as well.

   My personal conviction is that Vitaly is a victim and I hope Vitaly
                                                                       is acquitted of all counts.

  Thank you for your time,

  Serge Kalashnik
  Binghamton, NY
  607372.7790
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 168 of 203 PageID #:
                                      4038


  os/17/2Or8



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 1120X



  Honorable Judge Dearie



  Dear Judge Raymond J. Dearie. My name
                                        is Krasnokutski Mary Rose, I live in chaska,
  Minnesota, in the United States of America. r am writing
                                                           this Ltter in rerations with vitary
  Korchevsky. My desires are to witness my brother
                                                    thro;gh faith. I ask of you to t"k"-u..oun,
  of my testimony in when you will endure a sentence
                                                       in iitaly,s   case.

  The first time when r have officiaily met vitary
                                                   was when r went to pennsyrvania to be there
  for a week' I spent a week at theiiprace rivini at his
                                                         house and spending time with my good
  friend Anna, his daughter. And during that ti-me, I got
                                                          to know him better.
  Vitaly has influenced me in so many ways in my spirituar
                                                             rife. He has herped me understand
  how to find God's will when r cannot hear or understand
                                                             God at that moment, and taught
      how I should let my rife be in God's hands, to trust Him
  11                                                             with ail my heart. Vitary has
  helped me to understand God more and in how to
                                                       make better decistns in ,y rif", b"tor"
  my baptism that I took on the fifth of August. My rife
                                                         has changed for better after talking
  and listening to Vitaly online and in person.

  I ask of you Judge Raymond J, Dearie,  to answer the case by saying that vitary is innocent
  because he is very usefur to his surroundings and
                                                     in churches. Vitaiy arso hasiwo beautifur
  children who love him very much and n.uJhir
                                                  to be there when t'hey are in the stage of
  life of exciting new journeys.

  Thank you for your time to read this retter and may
                                                      God bress you Judge Raymond J. Dearie
  and the people who are working on this case.

  Sincerely,


  Mary.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 169 of 203 PageID #:
                                      4039


  August 29, 2018



  Honorable Raymond J. Dearie
  United States Dishict Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201


  Dear Judge Raymond J. Dearie:


  My name is Andrey Drachev, I am 24 years old,
                                                   and I live in city of shakopee state of Minnesota.
  l'm writing vou on beharf of my brother in farth
                                                   of Jesus christ Vitary Korchevsky. r wanted to
  ask you to consider this retter before you
                                             wourd make your uecision on Korchevsky.

  I wanted  to be honest and say exactry how everything is. r don't
                                                                      know Vitary personafly,
  however.throughout few years of beioming a
                                                 uiottrei in faith, r kept ristening his sermons
  online' The way r have been taught, rs to arways
                                                   be carefur when r find somet-hing onrine,
  because there are so many peopre that rr"
                                              arrry, and r have to be very carefur on what r risten
  and what I watch. One time one of my friends
                                                 has offered me to watch one of Vitaly,s sermons,
  and I did, and it was about how to be truthful and honest
                                                              to yourself and God.

  so,.l started watching his sermons once rn a while.
                                                          All of the sermons Vitary was braking the
  understandings this worrd offers (addictions, serfishness,
                                                                  hate, and much more) he opened up
  the true Bible the true Gospel which is: love, faith, patience,
                                                                     kindness, ,"r.y, hon"ito
  yourself, and willlng to become better. He wourd
                                                        aiways confront peopre anJ show that we a
  a.re sinners and need to change, which is
                                              true, rt's obvious that God has been usrng Vitaiy to be
  the light in this dark worrd. And rt's obvious that God
                                                             is changing rots of peopre through Vitary.

  so, with that being said, r want to ask you to make the right decision on Vitary Korchevsky.s rife.
  He  will bring more good fruits outside, rather than lnside. But whatever
                                                                             decision you will make,
  I do want to say that may God bress you in thrs
                                                    hard Job and give you rots of wrsdom, pa ence,
  Love, and Strength to be the Light and actually
                                                    Help people.

  Thank You,


  Andrey Drachev (Signature)

  952-564-45!4
  Bradbury Cir Jordan,
  MN 55352
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 170 of 203 PageID #:
                                      4040



                                                                      Honorable Raymond J, Dearie
                                                                        United States Distrlct Court
                                                                       Eastern Dlstrict of New york
                                                                            225 Cadman plaza East
                                                                                Brooklyn, Ny 11201




   To Honorable Judge Raymond J. Dearie:
          Dear Judge Dearie, my name is  Ne i sokolov. I am 10 years ord and I live in vancouver,
   washington state. vitary Korchevsky is my mom,s cousin.
                                                           The first time I remember meetino
   him was 3 years ago at my cousin's wedding.

           In him I see a man of God. I've seen how teens come to
                                                                      christ after hearing his sermons.
   vitaly cares for people so much that he puts offood and sleep
                                                                    for a day and more to fast for
   them. I know that I've onry known him for
                                               a rittle wh e but i learned a lot from him. I learned
   not to put away other peopre's needs and to trust God at
                                                            an times. when he comes to Vancouver
   sometimes he stays at my family's house. His family is arways
                                                                     thanKul for every rittle thing. He
   is a very good example for every person.

          when I found out that vitaly was a*ested I couldn't berieve it, but it was
                                                                                     true. when I
   found out that the Jury said he was guilty, I cried and prayed,
                                                                   I don't know what God has
   planned through this, but I believe that when he got
                                                         a'ested he trusted God and prayed. your
   honor, please be merciful and do not put   vitaly Korchevsky in prison   and give him freedom.
   Thank you very much fot reading this.

   Nelli Sokolov, 5017 NE l28rh CT Vancouver, WA - 98682
   Nelli Sokolov 09.15.18
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 171 of 203 PageID #:
                                      4041


  october 7th, 20Lg




  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201




  Honorable Judge Raymond J. Dearie,

        l, Kristlna V. Bogdanov, live in Brush Prairie Washington United States of
                                                                                   America. I am wrlting
  this letter regarding the case of Vitaly V. Korchevsky.

  Vitaly Korchevsky is a brother to me through chrisu and I want to share my
                                                                               testimony about him.
   I ask that when you will sentence on his case, please consider thls testimony.
                                                                                  r have known
  Vitaly Korchevsky for a very long time. Often, I heard his seminars and conferences. personally,
  I have met him in teens camp, where he was a guest speaker. Through his preaching,
                                                                                          and humble
  spirit, I was drawn closer to God.


  I ask You, Respected Judge Raymond J. Dearie, to solve the question  regarding Vitaly V, Korchevsky
  as a blessing to the churches, all over the world, by leaving him free.
                                                                       May our wonderful Lord
  bless you, your family, and everyone else who is involved in God,s servant
  Vitaly V. Korchevsky's case.



  Sincerely,

  Kristina V, Bogdanov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 172 of 203 PageID #:
                                      4042

  october   6rh,   zolg


  Honorable Raymond J. Dearie

  United States District Court

  Eastern Dlstrict of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201




  Honorable Judge Raymond J. Deariel



               and Vera Korniyenko, live in Charlotte, NC. We are writing
  Y:,,A:_u,o'U                                                            to you in regards to
  Vitaly Korchevsky. we wish you courd use our testimony
                                                           whire your sJntencing or vitrry,

  Vitaly is our nephew and a man of God,

  Vitaly has always been serving God with no pay and was generous
                                                                  in herping peopre in
  need.

  we know vitaly since his chirdhood and have nothing negative to
                                                                  say about him.

  we   ask you, your honor,to consider not giving a sentence to vitary but ret him rive with his
  family. He has been through so much already.

  Thank you so much for your attention to this matter
                                                      and for considering our petition.

  Sincerely,


  Anatoly and Vera Korniyenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 173 of 203 PageID #:
                                      4043

  08/30/2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201


  Dear Judge Rayrnond J. Dearie:


   My name is Krasnokutski Mark, r rive in chaska,
                                                   Minnesota, in the United states of
  America. I am writing to you regarding the
                                              events that have happen       *iil
                                                                                         '
  Korchevsky.
                                                                            vitriv

  I wish to write a testimony about my brother in Christ.
                                                               I ask that you count my
  testomony, when you wiil be judging him. First
                                                     of ail, r met him at a christian camp, that
  my church organizes every year for families to get
                                                        together with their kids and for a few
  days not worry about the regular rife at home .-na
                                                         n"-r,. something spiritual. Every time
  we have camps, we have guest speakers and this
                                                       camp. Vitary came with his famiry to
  the camp as a guest speaker, that is when I first
                                                      met him. gefore that though I have
  heard about him that he is a great man of God and great
                                                          a          person to tark to. For me he
  !t:   rrl who is reaily grown spirituaily, so he is someone r know
                                                                           that if anything t can
  talk to him about something spirituar and wourd
                                                       most rikery have an ,n.*ur.

  Also listening to him preaching he can touch person
                                                a     on such a deep spirituar lever and
  because of that I have a deep respect for him.

  So,what I'm asking is for you to rure that Vitaily Korchevsky
                                                                 courd stay home with his
  family and not go to jail. Thank you for taking ih"
                                                       tir. to read my letter, Judge
  Raymond J. Dearie, and may God bless yo,,nd
                                                     everyone involved.

  Mark Kranokutski
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 174 of 203 PageID #:
                                      4044


  September 20, 2018

  I{onorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Honorable Judge Raymond J. Dearie,

  My name is vladimir I. Zheravskiy and my wife
                                                     is Irina s. Zhelavskiy. we are residing in
  Blaine, MN' we are writinp to.you this r.it"r
                                                 oi *ppoJ for vitaly Korchevsky. we wourd like to
  testify atout our brother in-faith and *. ;;[rh"t;;Tiut."ou,
  You will make your final decision in regards               --- t.rti*ony into consideration when
                                                 to lii*.

       flve $9wn vitaly for more than l0 years. He has visited our church multiple times and
  we.
  participated in conferences. H-e had also
                                            iarti.iput"a *itrr ptuaching at our union conferences   of
  The Midwest Association of sravic.churches.
  conferences. Through listening to his sermons,
                                                   tv. ;.rr;;;iiy *"t h'i* durint;;;i-1il"
                                                    *.  i."* ,pirit""rrv. w"       ri.t", t" rri,
  sermons online and, therefore at every opportunityjwe                      "t"i
                                                            eqioy speaking with him in pr.r*.
  During one.of those meetings, he gave good christian
                                                        advice to our sons in regards to choosing a
  spouse. Today they are manied and griteful
                                             for his timely advice.

  several years ago, we met with Korchev,sky in Moldova.
                                                           we had traveled to visit our parents and
  at that time he also had organized a conference in
                                                     ou, pu.*tr' ,rr*"t. Hi. pu.ti"ip"tioX1, trr.
  conference was a blessing to many.


                                       J. Dearie, to consider our testimony, that he is a very
  Y:
  ano n$:1,,-?^ef
      olessed brother{1|-ry $4nono
                       not onlv in the USA but
                                                                                               useful
                                                 even in Moldova. we greatly desire to continue to
  have our fellowship with him and to see him organizing
                                                            and participating at conferences.
  luff.enllv  we are listening to brother Vitaly Koriheurt|'r riut. rtoly on"trt uoot oin u.rutions
  that he is currently teaching in his church ev..v w.JnJrauv.
                                                                 It is oui desire that he will freery
  continue this type om ministry in this free country
                                                             USa.
                                                        "i
                                        you and trust that God gave you
  tl.udsy-navq9$ J. Dearie; we bless                                    this power, and have faith
  that,You will bring forth a positive decision, w. ptuy
                                                          ro.ou, govemment for the Bible calls us
  do this.

  Our address: 10633 Able St. NE
               Blaine, MN 55434

  Vladimirl, Z.helavskiy and my wife Irina   S. Zhelavskiy
  Ivan and Yulia Zhelavskiv
  Veniamin and Valentina Zhelavskiy
  Daniil and Marina yurik
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 175 of 203 PageID #:
                                      4045




  August 10,2018


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 CadmanPlazaEast
  Brooklyn, NY 11201


      Dear Honorable Judge Raymond J. Dearie,

      our names are vladimir Lunin and my wife Anna Lunina,
                                                                  and we live in corumbus, ohio.
  We- are  writing this letter of support for vitaly Kor"rt*rty. w" wish to
                                                                            testify about li'urottrer
  in faith and we would rike to ask you to .onrid., out t"Ji-ony
                                                                    wh"n vou wiripu..        tt       ."nt"n""
  in his case.                                                                                    "

                         y.lraly in 2011. He helped us to seule in a new place vrihen we just
  -^Y: lr:r:yll,ryh:r
  moved  to Pennsyrvania. Having become members of his church, we received
                                                                                immense bressings
  through his sermons and through personal fellowship
                                                        with trim.

    we have never not met a more open, sincere and virtuous person,
                                                                     who at any moment is ready
                                          and deed). We still experience gr.uirr".G, ir,r*er,'
  f^.::::::i:    Tlfbrother
  me sermons ot our   TJ"y(*jt\gdvr,ce
                            Vitaly Korchevsky.

     we ask You, Honorable Judge Raymond J. Dearie, to please make a
                                                                       decision on this issue
  regarding Vitaly Korchevsky for the benefit ofthe community
                                                              and the church, una i"u* t i* u, u
  free man.

     HonorableJudge, and all w-ho take part in the oase of vitaly
  ,.
  blessings
                                                                          Korchevsky, we wish you God,s
              and hope the you   will make a wise   and right decision.


  Respectfully,

  Lunin Family
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 176 of 203 PageID #:
                                      4046




  August 10,2018


  Honorable Ra)'rnond J. Dearie
  United States District Court
  Eastern District of New york
  225 CadmanPlazaBast
  Brooklyn,NY     ll20l

  Dear Honorable Judge Raymond J. Dearie,

  My name is valentina Dolzhanskaya and I live in New Hampshire,
                                                                       usA. I am writing to you
                                   to the case of Vitaly Kor"t                                a.*
                                                               "*r.y. when you willu6"ii_y
  lllflT:f::tn",t,inre'ards                                          r wish to restify
  Drorner ry ralth. I ask that you would please consider
                                                          my testimony                 make       a
  sentencing decision in his case,

  I first met brothor vitalv   15 vo3-rs a-go in, the House of prayer (in church), listening
                                                                                             to a sermon
                           vt"iv     Korcievsky has ,t;rslti;'fl"""ced my life in the moral, spiritual
  l-".1"^:F^y::1    ll_c-"9:
  ano ertucal llte just  as a good   shepherd.

  I ask.Your Honorable Judge Raymond     J. Dearie, to decide the issue the way so to keep vitaly
  Korchevsky free, as a person beneficiar to the coyrmunlty and the
                                                                      church, i!""rrg iri*"; riur.ty.
  A:.       r*Iu
      .u.fr":       will bring much more  good  to the peopie of America than *t uit . *rtt oo ir r,.
  will be in confinement.

  I ask.You, Honorable Judge, to act accordingly to the word of God
                                                                    and you will reap          so much
  blessings from the Lord.

   'rFor judgment is without mercy to the one who has shown no mercy, Mercy
                                                                            triumphs over
  judgment. " James 2: 13



  With Full Respect and Thankfulness,

  Valentina Dolzhanskaya
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 177 of 203 PageID #:
                                      4047




  August 29, 2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201


     Dear Honorable Judge Raymond J. Dearie,

      My name is Nikolay Iniirovand liv-er,,{h my
                                       I             family in Binghamton, Ny. I am writing this
  letter of support for vitalv Korchevsky.
                                           My a"rit! ir to i!.iiiy about my brother in faith and I
  that you would please take into account my                                                       ask
                                             testimony when you will pass sentence in his case.

     Even prior to meetins with vitaly Korchevsky,
                                                   I had had a very good testimony about him
  from my friend and relaiives who knew him-er"i'i"
                                                     r,i.    v"r,r,   v.r*.
      Personally, I met vitarv in 2004. From that moment,
                                                             aftor having listened to his sermons,
  discussions, having attend'ed
  often visited the church where"111"r."1":r,
                                                 ;t"r*;;ilses        and feilowships and after having
                                  vitarv rorcrrevstv i"ifiiG hi. duties as a pastor, I can surely
  testify that this man fears God and serves God.    Ii.lr
                                                         ;;i;-hl""rs man who is very responsive to
  the needs of other people. He is an exampl. for
                                                   r", ,nv,,iii., and our children.
      we, along with our children, constantly ask our Lord
  -brother Vitaly Korchevsky
                                                           in prayers to save and deliver our
                               from an unright.oo,   pal"*"nil
     we. ask      as well, Honorabre Judge Raymond J. Dearie,
             -You                                                    to prease make a decision
  regarding this matter with vitary rcorch--wst<y
  keep him at liberty.
                                                  in u*"rrt t" trr,i  *i.,**ri,                    *o
                                                                                 "ia "rrr."rr..,
       Honorable Judge Dearie, w:
                                    rynt jo wish you and your family blessings and good God
  fearing people on your palh to eternityt



  Respectfully,

  The Injirov Family:
  Nikolay, Annao Mark, Diana, David,     Lilia
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 178 of 203 PageID #:
                                      4048




  September 20, 2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 CadmanPlazaEwt
  Brooklyn, NY 11201


     Honorable Judge Raymond J. Dearie,

      My name is Nicholas vlad Krastand I am residing in Minneaporis,
                                                                            MN, usA. I am wriring
  this letter of support for vitary Korohevsky. I wouto"lite
                                                             to testify in regards to my brother by
  flith and I ask you to consider my testimony when vou
  his case.
                                                             *il u rnur.irg?.""tl"riig a'..irion in

       .im9t blollor vitaly thirteen years ago. I was genuinely impressed by his firm faith in God
                          *i. impressed by his tife,s p-rinciplei und nor,".ty.'U";*"y.
  ooeqlence   to Y"]o;
  lli.l1.c^"^d":        I
                 uod, how                                                                 "";i;
                            to be just, honest and valuable for the society. i witnessed that
                                                                                              blother
  vitaly always tried to behave the'.u,n" *uy ur ii. pt.u.i*i'una tugirt
                                                                             th" dpr*"riiirirr.
     I ask Honorable Judge Raymond J. Dearie to decide the case of
                                                                   vitaly in benefit to society
  and churches, leaving him at liberty,

     Honorable Judge Raymond J' Dearie, may God bless you in your
                                                                  work, for the good ofour
  great country
              - the United States of America.
  Respectfully,

  citizen of the United States of America, Nicholas Vlad
                                                         Krast.
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 179 of 203 PageID #:
                                      4049


  09/lE/ /2018

  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201




  Honorable Judge Dearie,

          I am Anastasia Sokorov  from Vancouver, wA. vitary Korchevsky is my second uncre
         I've known personaly for severar years now. From ihe                                '
  lvlom                                                          very firsi time r met nrm,
  Mr'Korchevsky was a roving kind and virtuous person. Even
                                                                befoie the incioent, vrtari
  Korchevsky was a great exampre for a[ of us. Despite
                                                         being a miflionaire, Vitary iived very
  modestly. You could really tell that he didn't spend the money on
                                                                       his wellbeing. rnstead, Vitaly
  used the money to herp others and praise God, r'veheardof
                                                                many stories of him donatrng
  money, and even giving lt to people ln need without being asked.
                                                                      Mr. Korchevsky vislted us in
  washington with his famiry severar weeks before his accusa on. Every
                                                                             ume we wourd go
  somewhere on trips, or to dinner, Mr. Korchevsky insisted
                                                             to pay  for rris own famiry. HJ
  wouldn't let us pay for them in any way. Not because he was pridefur,
                                                                            but because he didn,t
  want us to worry about costs. Mr. Korchevsky rived for Jesus christ, putting
                                                                                 himself before
  others,andservingothers. Thisrswhyrwasshockedwhenrheardoftt.iiing,tt.ir,.,.,
  accused of.
          I am not the only one who thlnks of Mr. Korchevsky
                                                                 as generous and honest. Many
  people have been witnesses of hrs kindness and generosity.
                                                                  Being a popurar pastor, and
  preacher, Mr. Korchevsky sacrificed a lot of his time
                                                         to talk and counsel with people. Even
  when he visited our famiry, he wourd often stay up rate into the night
                                                                            tarking, rnd h"rptng
  people. I heard many testimonies of lives being changed thanks
                                                                      to Vrtaly Korchevskyk ,"rn,'on,
  and actions' Even r, have learned a lot by listening to him and
                                                                    seeing hrs actions. Thanks to his
  wise counsel, my life also changed a lot over the last couple of years.
  For these reasons and many more, I ask that you wi consider
                                                                    showing mercy to Vitaly
  Korchevsky and granting him freedom. r don't know lf this letter
                                                                       will affect your decision
  regarding Mr' Korchevsky's sentence, but rthank you for reading
                                                                       this retter, Godblessyou,and
  may He help you make this important decision.

  Sincerely,
  Anastasia Sokolov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 180 of 203 PageID #:
                                      4050

  August 2,2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Dear Honorable ludge Raymond J. Dearie,

  I am   writing this letter ln regards to Vitaly Korchevsky,

  I have known  Mr' Korchevsky for the past five years to be a Godry and
                                                                         honest man.    He has been
  a spiritual mentor to me personaly durlng
                                             my hard times. About five years ago, r came to up to
  Pastor Korchevsky and asked hrm to support
                                              me in prayers. r was rosing hope that r was going to
  get marrred, but he encouraged me to trust
                                             God. Since then, r got married and arready have
  two beautlful girls. Pastor Korchevsky has been a bressing
                                                             to our famiry through his sermons
  and personal advice,

  Our Slavic communitie$ need people like pastor
                                                 Korchevsky.

  Please be merciful in his case as You make
                                             the final decision, because I truly believe that there
  are many more singles and families who will benefit from
                                                           his ministry and his spiritual guidance.

  Thank You for your time.




  Evelina Voytikov

  Seattle, WA
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 181 of 203 PageID #:
                                      4051


  September 2, ZOt S




  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201




  Respectable ludge Raymond J. Dearie,

  l, Baluklin D. Nrkrlay, my wife Baiukrin A Tatiana, and her brother
                                                                      Mekulov A. Sergey, we rive in
  Erie Pennsylvania, US.

  we write to You about our brother in christ Vitaly Korchevsky. we would
                                                                          like to be witnesses
  about our brother in faith. we ask you to please consider our words
                                                                      when you will be     carrying
  out his sentence.

  we know our brother in God for a very rong time. Seeing his rife, hearrng hrs sermons,
                                                                                         we saw
  that he was a good and loving Christian, a pastor who love God. His life
                                                                           and  sermons influenced
  us and our lives and were a blessing   for us. His words and actions were always true to the word
  of God.

  I ask Judge Raymond J. Dearie
                              to solve the question about Vitaly Korchevsky, who is a useful
  person to the community and the churches.

  May God bless You, Honorabre Judge Raymond J. Dearie, and those who
                                                                      are carrying out thrs
  question about Vitaly Korchevsky God,s humble servant.
                                     -


  Nikolay D. Baiuklin

  Tatiana A. Baiuklin

  Sergel A. Merkulov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 182 of 203 PageID #:
                                      4052

  October 8th, 20j.8




  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, Ny i.1201




  Honorable Judge Raymond J. Dearie




  l, Alina V. Bogdanov, lrve in Brush prairie,washington united states of America. r am writing
  this letter regarding the case of Vitary Korchevsky, and r have
                                                                  a desire to testify about my
  brother in chrlst' r am asking you to consider my testimony
                                                                when you wi sentence in his case.
  Ifirst met Vitaly Korchevsky at teen's camp, where he was a guest
                                                                        speaker, However, r have
  heard about him long before that, and listened to him preach
                                                                   at conferences and seminars. His
  sermons and small group conversations have made a big impact
                                                                      on my life. Through his
  preaching, I grew spiritually, and learned multiple lessons
                                                              that helped me in both social and
  personal life. Hls teaching is always at an understandable
                                                              level, and can be easily applied on a
  daily basis.

  I   as(
        Respected Judge Raymond J. Dearie to solve this case in the favor
                                                                          of Vitaly Korchevsky as
  a blessing for the community and churches, by leaving him free.

  May God bless you and everyone else who is invorved in sorving, and passing
                                                                              sentence forthe
  case of God's servant, Vitaly Korchevsky.




  Sincerely,

  Alina V, Bogdanov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 183 of 203 PageID #:
                                      4053

  Autust 5, 2016



  Honorable Raymond J. Dearle
  United States District Court
  Eastern Dlstrict of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Dear Honorable Judge Raymond J, Dearie,

  My name     svetrana stovbyr, r am a Registered Nurse of 12 years
               rs
                                                                    in washington state. r am
  writing to You regarding Vitaly Korchevsky.

  I have known Vitaly for at reast fifteen years
                                                  through his preaching and personar visrts to
  Salvation Slavic church rn Edgewood. r consider
                                                      him to be an honest man. His preaching and
  righteous life has always encouraged me to
                                                 fo|ow his exampre and rive in godry ways. when     r
  had difficult situation in my daily life, I would
                                                    frequently watch recording of Vitaly,s preaching,
  and his sermons provided peace to me and herped
                                                          me make morer decisions. r even had a
  blessing to talk to Vrtary drrectry and ask for his
                                                       advice, in which, he not onry kindry offered me   a
  biblical solution, but also prayed with me for God's guidance
                                                                      in resorution of my srtuation.
  Moreover, several years rater, it was a bressrng to rearn
                                                                that pastor Korchevsky sti
  remembered my problem and continued to pray for
                                                            me.

  As a citizen of   the u,s, and a person who has gotten to know Vitary Korchevsky personaly,
                                                                                              r am
  asking for your mercy for this case. our nation
                                                  is rn need of more godry peopre rrke Vitary
  Korchevsky. our Slavic society needs him to remain
                                                     free from incarceration and to continue
  helping many people find their way to God and a righteous
                                                             life,
  Thank You for your hard work as a Judge and
                                              for herping to improve our society, r pray that God
  would give You wisdom in making the right decision.

  Sincerely,

  Svetlana Stovbyr, RN, BSN

  30L28 4Lst Ave South

  Auburn, WA 98001
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 184 of 203 PageID #:
                                      4054


  August 3, 2018




  Honorable Raymond J, Dearie
  United States District Court
  Eastern Distrlct of New york
  225 Cadman plaza East
  Brooklyn, Ny 11201




  Dear Honorable Judge Raymond J,
                                  Dearie,



  My name ls Anna Zderzhuk and today Honorabre
                                                   Judge r am writing to you with a prea for
  mercy over Vitaly Korchevsky,s sentencing
                                            decision that you will be making.

  we have known Vitaly for many years and he has
                                                  been a mentor, counseror and a teacher for
  my famlly and many other famiries. He is great
                                          a      famiry man and his rife was arways an exampre
  to everyone. we have never known another person
                                                    as serfress, generous,  and gracefur as vitary,
  we would like to ask you to prease show mercy
                                                to our friend and pastor that we a[ rook   up   to.
  He has been the biggest blesslng to us.

  we thank You Honorabre Judge Raymond J. Dearie
                                                 for taking your time and reading my retter
  May our God bless you.




  Sincerely,

  Anna Zderzhuk
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 185 of 203 PageID #:
                                      4055


  October 7, 2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearie,

  My name is Allan V. Zaitsev, and r am writing this retter
                                                            of support for Vitary Korchevsky, r wish
  to provide a testimonv for this man and r beg you to consider
                                                                  my witnessing when you wit pass
  the sentencing for him.

  I personally know Vitalyfor over ten years. Having known him for a[ those rong years, r can
  characterize hlm as a very krnd and honest man
                                                  from both human and spirituar sides!       r
  personally have seen his physrcar and spirituar
                                                   dedication to the work as a pastor and a
  president of the slavic Evangelical Baptist
                                              Union. I have also been aware of the fact that he
  personally financially assisted people who
                                               are in dlstressed situations of their lives. He always
  has been sincere and loyal Christian I his serving
                                                      to people.
  As a pastor and a president of the Baptist Union he was always fully transparent financially
                                                                                                   and
  never seek any personal frnancial garn for hrmself. r can testify
                                                                     that Vltaly not just preached, but
  personally lived following the chrrstian principles
                                                      of faith. His sermons and his personal
  example of his life inspired me to rive and to serve peopre
                                                                around me as it was   commanded by
  Jesus Christ.

  I respectfully urge Youto leave Vrtaly as a free man, as man needed and usefulforthe society,
  for churches and for the young people of our countryl

  Thank You, Honorable Judge, for your attention
                                                 and your time      to read this retter.
  May God bless you   I




  Respectfully,

  Allan Zaitsev
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 186 of 203 PageID #:
                                      4056




  July3l,2018

  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza Bast
  Brooklyn, NY 11201


  Honorable Judge Raymond J, Dearie,

     My name is Svetlana Aleksandrovna Nazarova, and
                                                             I am residing in portland, oregon. I write
  to you this letter of supporr for my dear brother in
                                                                      dify
                                                       faith. I wish to           ;"h;ir or-ii"- una I
  beg you to consider my testimony when you                                   ";
                                                 wilr be deciding on ttre sentencing   for him.
     I have known brother vitaly for a rong time. He visited
  youth conferences, family gatherings anjother
                                                            - our
                                                              -   church many times to preach for
                                                  services.

  .. ^
              vitaly's sermons touched my heart. Errery time it would make mo to
         Each_of
                                                                                  think about my
  life much deeper and made      t9 gttune. -ury thing, io;y life. Vitaly took part in our family
                              ry
  conference in october of 2017..After  thir
  relationship with my children significantly"onf"rrn"J
                                                        *y reiationsrrrp  ri,iih;ilil;;"rd    ,y
                                              improved.

     I ask You, Judge Raymond J. Dearie, to decide the sentencing
                                                                    of Vitaly, regarding him as a
  person beneficial to society and the churches,
                                                 and grant him freedom.

    May God bless You, Judge Raymond J. Dearie, and all those
  ^
  God's servant Vitaly Korchevsky, to make the rigt t O""irion.
                                                                who decide on the issue of


  Respectfully,

  Svetlana Aleksandrovna Nazarova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 187 of 203 PageID #:
                                      4057



  August 25,2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201




  IJonorable Judge Raymond J. Dearie,

  May God bless you!
  My name is Pavel Glushko- I live in prior Lake, Minnesota.
                                                             I am writing this retter of supporr
  for.vitaly Korchevskv. I have a.desiretop.";#;ll.,i;;;y     in regards to my brother in faith
  and ask you to consider my testimony when you
                                                  wil aeclJe on the sentence in his oase,
                  I
  YI  l$t    f9     leyme acquainted wirh Vitaly Korchevsky a long time ago. He visited our
  cnurcn, partrclpated in many conferences, seminars. Vitaly Korchevsky is one of few pastors
      cale.s about every person and understands his responsibility before God for his seivice
  ]'/to
              He is the type of person who will not waik awuy t orn urryon"
  9rf":. Yj..
  my ramlry and me he serves as an example. we had invited him
                                                                               *rr" ir"i,    r.,
                                                                   to lead a family camp""1j.
                                                                                          in
  Minnesota, where many received great blessings.

  I beg you, Honorable Judge Raymond J. Dearie, to leave vitaly
                                                                Korchevsky at liberty.

  May the Great God bless you, your family and all who will be involved in
                                                                           a decision making
  process on the case ofour brother and Godrs
                                              servant, Vitaly V. Korohevsky,

  Respectfully,

  Pavel   & Natalia Glushko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 188 of 203 PageID #:
                                      4058


  o8/3t/2018



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201



  Honorable Judge Dearie:



  My name is llya Krasnokutski and my wife Lyubov
                                                     Krasnokutski, and my son Matthew
  Krasnkutski. We live in the city of Chaska, Minnesota.

  we are writing to you concerning the.events that are
                                                          happening with Vitary Korchevsky, we
  wish to witness for our brother in christ. we met
                                                     Vitaily in the beginning of the 2000,s, when
  he came to visit our church and to fire up the chirdren
                                                            of cod with the word of God. Arso,
  every time we met up with him, you wourd arways get
                                                            a great spirituar boost. we arso watch
  a lot of his sermons on the internet with our famiryl howie
                                                                  speaks at ttre congresi,
  churches, how he teaches at different services how to
                                                           rive a Godry, crean rife.

  He is a very kind hearted, hardworking and trustworthy
                                                         server of God,

  so' we are asking you, Judge Raymond J. Dearie, to think
                                                           about our retter when you think
  about deciding Vitaly Korchevsky ruling and hopefully you
                                                            will let him go free for he wiil be
  more useful and helpful to everyone if he will go free.
  God bless you and everyone involved in this cise.

  Sincerely,


  llya, Lyubov and Matthew Krasnokutski
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 189 of 203 PageID #:
                                      4059

  to/os/2oL8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern Dlstrict of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Dearie:



           My name is Anastasiya Kosteva, I am 20 years old and I llve
                                                                       in the state of Massachusetts. I am
  writing to You this letter of support for vitary Korchevsky, person
                                                              a        r whom know as a good preacher,
  minister, and a kind person,

         I   met him about a year ago at one conference that he preached at.
                                                                              The thing was, during that
  time I was dealing with some serious personal distress in my life, ones
                                                                          that lwanted to talk about with
  an experienced minister, who it turned out to be vitaly,
                                                           After the church service, he kindly agreed to
  talk' And after our conversation I was personally convinced that this person
                                                                                defiantly loves a=nd fears the
  Lord. I flrmly believe in this.

        when I heard about his conviction, rwas shocked, r beg you to show
                                                                           him mercy, because r know
  personally how much he has helped people.

             Respectfully

             Anastasiya Kosteva
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 190 of 203 PageID #:
                                      4060


  09/14/2or8


  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman Plaza East

  Brooklyn, NY 11201



  Honorable Judge Raymond J. Dearle,

  My name is Yelen Katko and r am Vitary Korchevsky's cousin.
                                                                we grew up together untir rife
  sep-arated us, but in usA we got to meet
                                            again. Even though we rive in uitteint strt", ana
  different cities, and across the whore couniry from
                                                       each oiher, we get to see each other often
  for which I thank my Lord. r know Vrtary as a man of
                                                        God who rives in accordance with the Bibre,
  He is a very kind and positive person. Every time
                                                     we meet and every time I listen to his sermons
  online or in live, God changes things in my heart. The word
  people through Vitaly,s work.
                                                               of God is abre to   ,"r.t i*y,,o.ny

  I ask you to glve him and his famiry mercy,
                                              God wifl bress and repay you. God is just. My famiry
  and I thank God that He has peopre on this earth
                                                   that serve Him giving up a rot in their own rife
  to teach Jesus' teaching,

  (Signature)
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 191 of 203 PageID #:
                                      4061


  r0/03/2Ot8


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201



  Honorable Judge Raymond J, Dearie:


         We are the Kuzminov family, our names are Oleg and Vera
                                                                 Kuzminov.
          we met vrtary Korchevsky in February 20i.3, when we moved from
                                                                            california to
  Pennsylvania. For a period of one year we both were
                                                       attending the church where vrtary
  Korchevsky is a pastor, we were ristening to the sermons preached
                                                                     by him and got close with
  Vitaly and hls family.

         We know Vitaly Korchevsky as a man of God   I


         May the Lord bless you in making the decision concerning this case,
                                                                             so that you wourd
  not sentence an innocent man.



  Respectfully



  Oleg and Vera Kuzminov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 192 of 203 PageID #:
                                      4062


  09/28/2018

  Honorable Raymond J. Dearie
  United States Distrlct Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 1120J.

  Honorable Judge Raymond J. Dearle:


          My name is Alexandra Rasul, and I live ln Bonaire, GA, I work
                                                                        as an assistant director of     a
  real estate firm, and my husband is a military veteran and we
                                                                 have two kids.
         A few years ago, I had the  opportunityto meet Vitaly Korchevsky, about who I had
  heard many good things from colleagues at work. After our meeting
                                                                            I saw a few of his sermons
  on YouTube and lwas convinced ofwhat kind ofperson he wasr
                                                                       He is very responsive, good-
  natured, honest, kind hearted, sincere, trustfur, selfress.... and
                                                                     the rist can go on and on. H" r,
  always ready to support and herp peopre in any situations not
                                                                     even thinking of the
  consequences to himself. He preaches and calls people to love
                                                                      God, to be honest, to be
  compassionate and understanding to those around us. All of these
                                                                          characteristics belong to this
  very generous person. lwould love to meet many more good and
                                                                         respectable people that are
  like Vitaly on my way through life!

          It was an absolute shock to all of us to find out about the arrest of Vitaly and the
  conviction. I would ask that you take another look at the charges against vitaly
                                                                                      Korchevsky.   I
  ask You to show mercy towards Vitaly, and not allow such a man to be
                                                                             locked up.
         Ithank You beforehand for the time you spend and for looking into this decision
  concerning a man who could influence many people down the line.

         May the Lord help you always and in everything you do!

         Respectfully,

         Alexandra Rasul
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 193 of 203 PageID #:
                                      4063


   os/12/2Ot8


  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 1j.201




  Honorable Judge Raymond J. Dearie:


            My name is rrina Kuznetsova. rwourd rike to express my gratitude
                                                                             to you for your
  service   forthe law and justice of this countryl
            May the Lord bless you and your familyl

            I   would also like to ask you to render mercy to our brother
                                                                          in faith, Vitary Korchevsky.
            You will have   to make the decision concerning Vitary,s fate. May the Lord steer your
  heartl

         I would like to grve you my testimony regarding
                                                         Vitaly Korchevsky and his service to God
  and people.

         For many years Vitary has been serving and teaching
                                                             about God. Many peopre came to
  the Lord because of hrs sermons, many made the decision to
                                                              abandon their sinful way of life to
  start a new, pure and chrrstian life. we a[ love Vitaly very
                                                               much and testify about him as of a
  person that is sincere, honest, God-fearing,
                                                the one who loves the Lord with whole his heart,
  and who serves God and those around him, This man
                                                          serves for the Lord and sacriflces his time,
  family time and always responds to anyone that cals out
                                                              to him for help. There aren,t that
  many people like him in today,s world.

        lf You could get to know vitary a rittre bit better, you wourd
                                                                       whore heartedry agree with
  my assessment of him and you would be in good graces toward
                                                                    him.
         I ask You, Honorabre Judge Raymond J. Dearie, prease
                                                              hear our supprication to you and
  show your mercy toward our dear brother Vitary, prease
                                                         reave him as a free man and do not
  send him to prison I

         This person is so varuabre      to   us and he courd   stil do so much work for the Lord if he
  remains free!

            Respectfully,

            lrina Kuznetsova
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 194 of 203 PageID #:
                                      4064

  09/2r/20L8



  Honorable Raymond J. Dearie

  United States Distrlct Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Dearie:



  My name is Lubov N. Logvinovich and r rive rn Harrrsonburg,
                                                               VA. r am writing this retter of support for
  Vitaly Korchevsky, who is my brother by faith.
                                                 r am askinglrou to take into account my
                                                                                            testrmony when
  you will consider imposlng a sentence
                                        for hlm.
  I met vitaly one year after I moved to the usA.
                                                  At that meeting vitaly and hls wife invited us to attend
  their church. Vitaly actuarry alowed my famiry to stay in
                                                            their house with their famiry for temporary
  housing, he provided asslstance with finding a job,
                                                         and helped to arrange schooltng for children. vitaly is
  very hospitable, very compassionate and very friendry.
                                                             r saw in vitary a man who trury roves God and
  who us ready and willing to help people ln all life circumstances.
                                                                        ln any issues that has to do with any lie
  or hypocrisy or double-dealing Vitaly proved to be always
                                                                 very straight and adamant. He always called to
  resist anything that is sinful. Vitaly always respected government
                                                                         and authority.
  vitaly's sermons, seminars and any small circle discussions
                                                              were always a source of big blessings for me
  personally and for my children.

  I dowant to express my doubts regarding Vitary's guflt. Because
                                                                     of aI of this r am begging you, dear
  Judge Raymond J' Dearie, prease make a lenient decision
                                                              toward vitary Korchevsky. He is not the man
  who could do any harm to the society or the government, prea
                                                                r    with you Honorabre Judge Raymond J.
  Dearie, please review carefully this case again and let
                                                          Vltaly be at freedom.
  we contlnue to pray for you Honorable Judge and for the entire judicial process
                                                                                    of this case. we believe
  that above all of us there is God, and He rs directing the hearts people
                                                                   of        and those in authority, and a
  who is in the positlon to make decision regarding God,s servant
                                                                    Vitaly Korchevsky.


  May the Lord bless you.



  Lubov Logvinovich
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 195 of 203 PageID #:
                                      4065


  August 4, 2018




  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201




  Dear Honorable Judge Raymond J. Dearie,




  we are sending this letter to share how pastor Korchevsky
                                                            has herped us personaly in our
  marriage, My wife and r grew up in a sravic community,
                                                         where pastor Korchevsky      has often
  been a loved speaker at church youth camps and conferences.
                                                                  To this day, we remember his
  sermon topics' They have helped us to become better
                                                         chrlstians and responsible citizens, Last
  year our church rnvited hrm to a marriage retreat,
                                                     and his sermon opened our eyes to the
  responsibility God puts on parents for creating an atmosphere
                                                                  of holiness in the home, as he
  had expressed, "a cover of horiness", where chirdren
                                                        can grow up being obedient to parents
  and the Lord.

  We understand that soon You wlll be making a final decision
                                                              about his case and we ask that you
  consider the positive influence he made on our family. we pray
                                                                 to see him continue ministering
  to many more young families like ours,



  Sincerely,

  Rd. Vladimir Stovbyr, OD

  Alina Stovbyr




  Vancouver, WA
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 196 of 203 PageID #:
                                      4066


  70/06/Zo1,E



  Honorable Raymond J. Dearie
  United States District Court
  Eastern District of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201




  Honorable Judge Dearie:


         Your Honorable Judge Raymond J. Dearre, my name is Nadejda
                                                                           Goncharenko and r rrve in
  Vancouver, wA' r am writing this lelter of support
                                                     for Vitary Korchevsky. please, take my retter
  into consideration when you will be making a decision regarding
                                                                    Vitaly
           I have known Vitariy for about 17 years. He is my husband's
                                                                       cousin. we sociarized
  between our families quite often. r have gotten to know Vitaliy
                                                                   as a good person. I see that he is
  an honest, God-fearing and sincere person. r have never seen any pretense
                                                                               or hypocrisy in him,
  It is known to me for sure that he has helped many people.

          Honorable Judge Raymond J, Dearie, Vitary Korchevsky as a free man
                                                                             can bring a rot of
  good for those around him. please, take my letter
                                                    into account when you will be deciding this
  matter.

         Respectfully,

         Nadejda Goncharenko
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 197 of 203 PageID #:
                                      4067




  August 10,2018


  Honorable Raymond J. Dearie
  United States District Court
  Eastern Distriot of New york
  225 Cadman Plaza East
  Brooklyn, NY 11201


     Honorable Judge Raymond J. Dearie,

     My name is Vasiliy Dolzhanskiy and I am residing in New Hampshire,
                                                                        USA.
     I wish to testify about my brother_by faith vitaly Korchevsky and
                                                                       I ask you to take my
  testimony into consideration when you wilr be muling
                                                           s"nt"rr"inf;";i;t;;;hir;;:-
  I first met brother vitaly fifteen years ago in the House of prayer
                                                                      when he was preaching his
  sermon from the word of God. That sermon, even to
                                                          this vory day, had g*"tiv i"-rp.a ,i. i" ,"v
  spiritual and moral life,


  ]l:g Y:" Honorable Judge Raymond
       Korchevsky could
                                           J. Dearie, to make such a decision on this case so that
  _v_rtaly                  remain  free, as  a person beneficial to the comm'nity and the church.
  Vitaly as a free man will brig so much more value to the people of
                                                                         America thun ln
                                                                                         "oni*"*.nt.
  I ask You, Honorable Judge, to act accordingly to the word of God. May
                                                                         the Lord bress you.

   "For judgment is without mercy to the one who has shown no mercy. Mercy triumphs
  judgment." James 2: 13                                                            over



  Respectfully And With Thankfulness,

  Vasiliy Dolzhanskiy
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 198 of 203 PageID #:
    09t04t20t8                        4068

    Honorable Raymond J. Dearie
    United States District Court
    Eastern District of New   york
    225 Cadman Plaza East
    Brooklyn,   NY   201




    To Honorable Judge Raymond J. Dearie:
          Dear Judge Dearie, my name is Matthew sokorov.
                                                              I live in the state of
   Washington, city of Vancouver. I am writing to you
                                                        about Vitaly Korchevsky.
   vitaly is related to me through my mother, she is vitaly's
                                                               cousin. For me    treis an
   uncle. I knew vitaly as long as I remember but I met him
                                                                face to face for the first
   time at the year of 2015. He came to vancouver to
                                                       be at my cousin,s wedding.
          In my whole life, I never heard anything negative about
                                                                    him. when he came
   over and vitaly and his family visited us, our pastor
                                                         asked vitaly to preach every
   opportunity he had. Also, he stayed after each church
                                                           service for a long time doing
   free christian council' Many people depend on him
                                                         and trust his advice.
          Several year ago! I personaly witnessed when he was invited
                                                                           to be a speaker
   at a christians teens camp and how his ministry brought
                                                              many teens to  ckist.
          Please consider my testimony about vitary Korchevsky.
                                                                    As a relative and a
   witness of his ministry, I ask that you spare vitaly from
                                                             imprisonment and give
   him freedom.




   Matthew Sokolov         09 I 1612018

   5017 NB 128rh Ct

   Vancouver, WA-98682




   lWafr S. 9/to
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 199 of 203 PageID #:
                                      4069


  Lo/L5/2OL8

  Honorable Raymond J. Dearle
  United States District Court
  Eastern District of New york
  225 Cadman plaza East
  Brooklyn, NY 11201

  Honorable Judge Dearie:


          DearJudge Raymond J. Dearie, my name is Very shalygina
                                                                      and I am a member of the
  slavic Baptist church of Manchester, New Hampshire.
                                                           i am a sunday schoor teacher, r arso
  teach Russlan language in our church, and arso
                                                   work with the chirdren choir for the Grory of
  God. I am writing to you this letter of support for Vitaly Korchevsky.

         Iwould like to testify for my brother rn farth, and wourd rike
                                                                        for you to take my
  testimony into account when you will be sentencing
                                                         Vitaly.
         I have  known Vitaly since 2004. I visited many church services where Vitaly
                                                                                       was a
  speaker, as well as other christran seminars and conferences
                                                                with his participation at such
  events. At one ofthe conferences in camp Echo,
                                                     New york, our daughter Kristina turned to
  God, and changed her lrfe for the better. Durlng another
                                                            conference where Vitaly preached our
  niece Jen also came to God.

         Brother Vitaliy took part in many missionary trips.

         Also, when I studied in Bibre college, we had a subject calred ..caring
                                                                                   forthe sour.,which
  was taught by Vitary. He taught how to support peopre,
                                                           how to bring them to God, and how to
  communlcate and care for different people with different issues
                                                                    in their life.
           Having listened to Vitary's sermons that are avairabre on the
                                                                          internet, it makes you to
  see all different circumstances of life from a completely
                                                             different perspective. Those sermons
  are real encouragement and support as we go through this
                                                                 life which is very often is not that
  easy path at all.

         I ask You,Honorable Judge Raymond J. Dearie, to make this decision concerning
                                                                                       Vitariy,
  and to keep in mind how varuabre he is to our churches
                                                         and community, and to reave h]m free.
         May the Lord bless you abundantlyl

         Think You very much    I



         Respectfully,

         Vera Shalygina
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 200 of 203 PageID #:
                                      4070


  oe/2u20L8



  Honorable Raymond J. Dearie

  United States District Court

  Eastern District of New york

  225 Cadman plaza East

  Brooklyn, NY 11201



  Honorable Judge Dearie:

  Mv name is vyacheslav l. Logvinovlch and I llve ln Harrlsonburg,
                                                                   vA. I am writing this letter of support for
  vitaly Korchevsky, who ls my brother by faith. t
                                                   am asking you-to take into account my tesflmony when
  you will consider imposing a sentence
                                        for him.
  I met vitaly one year after I moved
                                         to the usA. At that meeting vitaly and his wife lnvited us to attend
  their church' Vitaly actuaty a,owed my famiry to
                                                        stay in their [ouse with their famiry for temporary
  housing, he provided assistance with finding a job,
                                                          and herped to arrange schooring for chirdren, and
  with other routine matters re8arding settring rn the
                                                           usA. vitary is very hospitabre, very compassionate
  and very frlendly. r saw in vitary a man who
                                                  trury roves God and who us ready and wiling to hetp peopre
  in all life circumstances, rn any issues that has
                                                     to do with any rie or hypocrisy or doubre-dearing vitary
  proved to be always very straight and adamant.
                                                       He always called to reslst anythlng that is sinful. vitaty
  always respected government and authority.

  Vitaly's sermons, semlnars and any small circle discussions
                                                              were always a source of big blessings for me
  personally and for my children.

  I do wantto express my doubts regarding vitary's guirt. Because of a||
                                                                         of this r am begging you, dear
  Judge Raymond J. Dearie, prease make a renient
                                                  decision toward vitary Korchevsky.
  who could do any harm to the society or the government. prea
                                                                                            i. ir-*t
                                                                                                 ir.,.    ,.,
                                                               r     with you Honorabre Judge Raymond           J.
  Dearie, please review carefully this case again
                                                  and let Vitaly be at freedom.
  we continue to pray for you Honorable Judge and for the entire judicial
                                                                             process of thls case. we believe
  that above all of us there is God, and He is directing the
                                                             hearts of peopre and those in authority, and a
  who is in the position to make decision regarding God,s
                                                             servant Vitaly Korchevsky.



  May the Lord bless you.

  Vyacheslav lvanovich Logvinovich
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 201 of 203 PageID #:
                                      4071


  Lo/o6/20L8

  Honorable Raymond i, Dearie
  United States District Court
  Eastern Dlstrict of New york
  225 Cadman Plaza East
  Brooklyn, Ny 11201

  Honorable Judge Raymond J. Dearie:


          My name is Elvrra Bogdanov and r rive in Brush prairie, wA.
                                                                       r am wrrting to you this retter of
  support for vitaly Korchevsky. I would like to provlde
                                                         a character witness for my brother in faith. I plea
  with You to consider my testimony when you will be imposing sentence
                                                                            for Vitaly.
           I flrst knew of Vitaly when he preached ln our
                                                          church. He occasionally visited the church in
  vancouver, wA - slavlc Grace Baptlst church. I really like hls
                                                                 sermons and seminars. I thank God every
  time I get to hear him. r remember how vitary preached in our church years
                                                                           6       ago, on ocr zz, zorz, and r
  still rememberthe toplc, "Family Relations', and he read from
                                                                   1-corinthians 7:i.4.
        "For the unbelieving husband has been sanctified through his wife,
    .
  unbelieving
                                                                           and the
              wife has been sanctified through her believing husband. otherwise your
  children would be unclean, but as it is, they are holy.,,
          Thls sermon truly touched me, and I understood that children are
                                                                              not sanctified through the
  church, but only through the llfe of one or both of the parents withln                          -holiness
                                                                         the famlly. what kind of
  am lshowingto my husband or kids? christ shourd have been seen in
                                                                          my everyday rife and my kids,
  when they see how I walk before the Lord, they will follow Jesus as well.

           And not too rong ago, vitary visited our church again. on 0412712017 there was a
                                                                                                 seminar
  specifically for ladies, I personally love to hear the sermons, especially those
                                                                                   that are related to me. on
  those occaslons ltry my best to attend such seminars. First, it is so quiet and peaceful
                                                                                             and makes you
  feel free inside. second, there are only women and the word of God is taken
                                                                                    and perceived in an
  unusually special way. Brother Vitaly and other preachers talked about different
                                                                                       examples of Chrislan
  women and how the Word of God changed and benefited their lives. For instance,
                                                                                         after the resurrection
  of Jesus Christ, he first appeared to Mary and not to the apostles. I understood that
                                                                                           Jesus held women in
  high regard. And then, wives and moms are more loving and gentler than fathers,
                                                                                         God gave us, women,
  this special sensitivity. Before that seminar I always thought that my husband just
                                                                                         didn,t notice how
  much our kids needed his care slmply because he is always busy. From then oh, I understood
                                                                                                      very clearly
  that it is my responsibility to bestow much gentleness and tenderness upon my husband
                                                                                                 and children, it
  is me who has to bring love into the family, I really like Vitaly's phrase
                                                                             that lwill most likely remember
  for the rest of my llfe, "A house without a daughter, ls like a house without a heater.,, For me this
                                                                                                          was a
  great encouragement as my first four kids were daughters. This means
                                                                              that our house should be full of
  love, kindness and tenderness. praise be to God I

          Ialso heard from Vitaly a very important principle; we should not push our kids to
                                                                                               do something
  by our words, but should pull them through with our own personal exampre.
                                                                                 This means not onry
  keeping the house clean, but also the spiritual matters of life. For example: do
                                                                                   I want the kids to read
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 202 of 203 PageID #:
                                      4072


  the Bible everyday and to live by it? ln order for that to happen, they need to see how
                                                                                              their mom read it
  every day, pray and llve by the Bible. when the kids see all that, they will behave
                                                                                        likewise. I did not
  expect to hear that the reputation and the posltion ofthe husband in the family,
                                                                                        in church, at work,
  between relatives and frlends depends solely on wife's attitude to her husband. I
                                                                                         did not think that my
  behavior and conversations influence reputation and position of my husband. What kind
                                                                                                  of example am     \
  Ito my kids? Do traise the authority and reputatlon ofmy husband in the eyes ofthe family? ls my
                                                                                                                    I
  husband known and respected at the gates ofthe city? (proverbs 31:23) Do I repay                                  {
                                                                                           my husband with
  kindness in all things? (Proverbs 31:12) Do I build up my house, or tear it down? Vitaly touched
                                                                                                        all these
  lssues in his discusslons. I personally along wlth other ladies took a lot of
                                                                                advices for ourselves that
  evening and we asked ourselves following questions: Do I want my kids to have a father
                                                                                                 who is truly a
  christian man? Do I want my kids to grow up for the glory of God and to be a benefrt
                                                                                             to the worrd?
  All ofthis depends on me.

  I have heard many sermons    from vitaliy on youTube, very powerful message comes out of his mouth, it
  truly a word from God, some sermons have personally touched me very deeply, such as,,The Love of
  God the Father and "Bitterness", they made me see that I shouldn't wait for people to shower upon
                                                                                                         me
  love and attention, but to go out first and show God's love and attenflon to other. To pray for everyone,
  especially those that hurt me. Like one older person once prayed, ,.Lord forgive them, because I have
  already forgave them," and he never hold a grudge. Any resentment is stress on your nerves, and nerves
  are your health,

           And lastly, lworked with Vitaly personally in August 2017 during a camp for teenagers. And even
  though lwas a helper in the kitchen, and he was a speaker, r always saw or heard him, he projected
  God's light, meekness and humility ln everything he did. He did not speak highly of himself, but instead
  simply, so that the klds, teenagers, adults and older people could all understand, His arrlval always filled
  the heart with joy and thankfulness to God, that there are people serving Him ln this world. May the
   Lord bless Vitaliy and his work for God !

           I ask You,
                  Your Honorable Judge Raymond J. Dearie to decide this question about Vitaly, but to
  remember that he is valuable to our churches and communities, and to leave him free.

           May the Lord bless you and vour staffl

           May the Lord shine His light upon youl

           May the Lord give you peace    !



           Elvlra Bogdanov
Case 1:15-cr-00381-RJD-RER Document 371-15 Filed 12/14/18 Page 203 of 203 PageID #:
                                      4073


  october 6th, 2019



  Honorable Raymond J. Dearie

  United States Dlstrict Court

  Eastern District of New York

  225 Cadman Plaza East

  Brooklyn, NY 11201




  Honorable Judge Raymond J. Dearie:

  l, Tatyana Safonov, live in
                           Charlotte, NC. I am writing to you in regards to Vitaly
  Korchevsky. I wish you could use my testimony while your sentencing of Vitaly.

  Vitaly is my cousin and has briefly lived with our family when he moved to United States.
  I remember him as well-mannered and caring individual.


  He has led our church youth group for a while and was an example of integrity.

   I ask you,
           your honor, to consider giving Vitaly freedom as you pronounce your
  sentence on him.

  Thankyou so much for reading this letter and foryourthoughtful consideration of its
  content.

   Sincerely,


   Tatyana Safonov
